Exhibit 10.43

 

FINAL

LEASE AGREEMENT
(Buildings 9127, 9189, 9191 and 9193 South Jamaica Street)

BY AND BETWEEN

WELLS REIT II — SOUTH JAMAICA STREET, LLC,
a Delaware limited liability company

AS LANDLORD

and

CH2M HILL, INC.,
a Florida corporation

AS TENANT

DATED                     , 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

Basic Lease Information

 

1

Article I

 

DEMISE

 

1

Article II

 

PREMISES AND COMMON AREAS

 

1

2.01

 

Premises

 

1

2.02

 

No Remeasurement

 

1

2.03

 

Common Areas; Parking

 

1

2.04

 

Sale of Project Parcels

 

3

Article III

 

TERM

 

3

3.01

 

Term

 

3

3.02

 

Expiration Date

 

3

Article IV

 

RENT

 

3

4.01

 

Base Rent

 

3

4.02

 

Additional Rent

 

4

4.03

 

Expense Limitations

 

6

4.04

 

Exclusions from Expenses

 

7

4.05

 

Payment of Additional Rent

 

11

4.06

 

Preliminary Review of Expense Information; Tenant’s Right to Audit Expenses

 

13

4.07

 

General Payment Terms

 

14

Article V

 

UTILITY EXPENSES

 

14

5.01

 

Utility Charges

 

14

5.02

 

Interruption of Service

 

14

5.03

 

Rental Abatement

 

15

Article VI

 

LATE CHARGE

 

15

Article VII

 

TENANT’S RIGHT OF POSSESSION

 

15

Article VIII

 

USE OF PREMISES

 

15

8.01

 

Permitted Use

 

15

8.02

 

Compliance with Governmental Regulations and Private Restrictions

 

16

8.03

 

Compliance with Americans with Disabilities Act

 

16

Article IX

 

ACCEPTANCE OF PREMISES

 

17

Article X

 

SURRENDER

 

17

Article XI

 

ALTERATIONS AND ADDITIONS

 

18

11.01

 

Alterations

 

18

11.02

 

Compliance with Laws; Insurance

 

18

11.03

 

No Fixtures

 

19

 

i


--------------------------------------------------------------------------------


 

11.04

 

Phone and Cable Installations

 

19

11.05

 

Consent for Certain Installations

 

19

11.06

 

Notification of Commencement

 

19

11.07

 

Notice of Removal Obligations

 

19

Article XII

 

MAINTENANCE AND REPAIRS OF PREMISES

 

20

12.01

 

Maintenance by Tenant

 

20

12.02

 

Maintenance by Landlord

 

20

12.03

 

Responsibility for Common Areas

 

20

Article XIII

 

LANDLORD’S INSURANCE

 

21

13.01

 

Commercial General Liability Insurance

 

21

13.02

 

Real Property Insurance

 

22

Article XIV

 

TENANT’S INSURANCE

 

22

14.01

 

Commercial General Liability Insurance

 

22

14.02

 

Personal Property Insurance

 

23

14.03

 

Worker’s Compensation Insurance; Employer’s Liability Insurance

 

23

14.04

 

Evidence of Coverage

 

23

14.05

 

Self Insured Retention

 

23

Article XV

 

INDEMNIFICATION

 

24

15.01

 

Landlord

 

24

15.02

 

Tenant

 

24

15.03

 

No Impairment of Insurance

 

24

15.04

 

Survival

 

24

Article XVI

 

SUBROGATION

 

24

Article XVII

 

SIGNAGE

 

25

Article XVIII

 

ROOFTOP EQUIPMENT

 

25

18.01

 

Rooftop Equipment

 

25

18.02

 

Installation and Maintenance

 

25

18.03

 

No Project Interference

 

26

18.04

 

Tenant’s Obligations

 

26

Article XIX

 

FREE FROM LIENS

 

26

Article XX

 

ENTRY BY LANDLORD

 

27

Article XXI

 

DESTRUCTION AND DAMAGE

 

27

21.01

 

Restoration

 

27

21.02

 

Termination Rights

 

27

21.03

 

Damage Late in the Term

 

28

21.04

 

Abatement

 

28

Article XXII

 

CONDEMNATION

 

29

22.01

 

Condemnation

 

29

22.02

 

Condemnation Proceeds

 

29

 

ii


--------------------------------------------------------------------------------


 

Article XXIII

 

ASSIGNMENT AND SUBLETTING

 

30

23.01

 

Assignment

 

30

23.02

 

Tenant Affiliate

 

30

23.03

 

Tenant to Remain Liable

 

31

23.04

 

Profits

 

31

23.05

 

Credit Union Sublease

 

31

Article XXIV

 

TENANT’S DEFAULT

 

32

24.01

 

Abandonment

 

32

24.02

 

Payment Failure

 

32

24.03

 

Assignment to Creditors

 

32

24.04

 

Bankruptcy

 

32

24.05

 

Receivership

 

32

24.06

 

Breach of Covenant

 

32

24.07

 

Tenant’s Insurance

 

33

24.08

 

Failure to Discharge Lien

 

33

Article XXV

 

LANDLORD’S REMEDIES

 

33

25.01

 

Termination

 

33

25.02

 

Continuation of Lease

 

33

25.03

 

Cumulative Remedies

 

34

25.04

 

No Surrender

 

34

Article XXVI

 

LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS

 

34

26.01

 

Performance by Landlord

 

34

26.02

 

Emergency Performance by Landlord

 

34

26.03

 

Tenant Reimbursement

 

35

Article XXVII

 

TENANT’S RIGHT TO PERFORM LANDLORD’S OBLIGATIONS; LANDLORD’S LIABILITY

 

35

27.01

 

Tenant’s Right To Perform Landlord’s Obligations

 

35

27.02

 

Landlord’s Liability

 

35

Article XXVIII

 

ATTORNEYS’ FEES

 

35

Article XXIX

 

TAXES

 

36

Article XXX

 

EFFECT OF CONVEYANCE

 

36

Article XXXI

 

ESTOPPEL CERTIFICATE

 

36

Article XXXII

 

SUBORDINATION

 

37

Article XXXIII

 

ENVIRONMENTAL COVENANTS

 

37

33.01

 

Definition of Hazardous Materials

 

37

33.02

 

Definition of Environmental Laws

 

38

33.03

 

Tenant Use

 

38

33.04

 

Remediation

 

38

33.05

 

Inspection; Access

 

38

 

 

iii


--------------------------------------------------------------------------------


 

33.06

 

Landlord’s Remediation Right

 

39

33.07

 

Surrender

 

39

33.08

 

Tenant Indemnity

 

39

33.09

 

Acknowledgement of Purchase Agreement

 

40

33.10

 

Existing Hazardous Materials

 

40

33.11

 

Survival

 

40

Article XXXIV

 

NOTICES

 

40

Article XXXV

 

WAIVER

 

41

Article XXXVI

 

HOLDING OVER

 

41

Article XXXVII

 

SUCCESSORS AND ASSIGNS

 

41

Article XXXVIII

 

TIME

 

41

Article XXXIX

 

BROKERS

 

42

Article XL

 

RULES AND REGULATIONS

 

42

Article XLI

 

ENTIRE AGREEMENT

 

42

Article XLII

 

INTEREST

 

42

Article XLIII

 

CONSTRUCTION

 

43

Article XLIV

 

SECURITY

 

43

44.01

 

Security Responsibility

 

43

44.02

 

Security Measures

 

43

Article XLV

 

LANDLORD LIEN WAIVER

 

43

45.01

 

Waiver of Lien Rights

 

43

45.02

 

No Fixtures

 

44

Article XLVI

 

APPROVALS

 

44

Article XLVII

 

REASONABLE EXPENDITURES

 

44

Article XLVIII

 

QUIET ENJOYMENT

 

45

Article XLIX

 

OPTIONS TO RENEW

 

45

49.01

 

Renewal Option

 

45

49.02

 

Payment upon Non-Renewal

 

46

49.03

 

Definition of Prevailing Market Rent

 

46

49.04

 

Determination of Prevailing Market Rent

 

47

49.05

 

Withdrawal of Election Notice

 

47

Article L

 

[INTENTIONALLY OMITTED]

 

48

Article LI

 

TENANT COMPETITORS

 

48

 

iv


--------------------------------------------------------------------------------


 

Exhibit

 

 

A

 

Diagram of the Premises

B

 

Commencement and Expiration Date Memorandum

C

 

Rules and Regulations

D

 

Form of Estoppel Certificate

E

 

Companies Subject to Signage Prohibition and Leasing Restriction

 

 

v


--------------------------------------------------------------------------------


LEASE AGREEMENT

BASIC LEASE INFORMATION

Lease Date:

 

                            , 2007

Landlord:

 

WELLS REIT II — South Jamaica Street, LLC,
a Delaware limited liability company

Landlord’s Address:

 

c/o Wells Management, Inc.
6200 The Corners Parkway, Suite 250
Norcross, Georgia 30092-2295
Attn: Asset Manager — West Region

Tenant:

 

CH2M HILL, INC.,
a Florida corporation

Tenant’s Contact Person:

 

Real Estate Coordinator

Tenant’s Address and
 Telephone Number:

 

9191 South Jamaica Street
Englewood, Colorado 80112
(303) 771-0900

Premises Square Footage:

 

Approximately four hundred seventy-eight thousand one hundred twenty-three
(478,123) rentable square feet, comprised of approximately 107,638 rentable
square feet located in the Building at 9189 South Jamaica Street (the “North
Building”), comprised of approximately 107,638 rentable square feet located in
the Building at 9193 South Jamaica Street (the “South Building”), comprised of
approximately 107,638 rentable square feet located in the Building at 9127 South
Jamaica Street (the “East Building”) and comprised of approximately 155,209
rentable square feet located in the Building at 9191 South Jamaica Street (the
“West Building”).

Premises Addresses:

 

9127, 9189, 9191 and 9193 South Jamaica Street
Englewood, Colorado 80112

Project:

 

An office complex containing four buildings with approximately 478,123 aggregate
rentable square feet, together with the land on which the Project is situated
and all Common Areas

Proportionate Share:

 

100%, for so long as Tenant leases the entire Premises, and otherwise as
provided in Paragraph 4.05.3.

 

1


--------------------------------------------------------------------------------


 

Buildings:

 

The four (4) buildings located at 9127, 9189, 9191 and 9193 South Jamaica
Street, Englewood, Colorado, as shown on Exhibit A attached hereto.

Length of Term:

 

One hundred twenty (120) full calendar months plus any partial calendar month at
commencement of the Term

Commencement Date:

 

The Lease Date specified above

Security Deposit:

 

None

Permitted Use:

 

General office purposes, including operation of a data center, together with
incidental use of portions of the Premises for training, an employee cafeteria
and an employee gym or employee credit union

Normal Business Hours:

 

7:00 a.m. to 6:00 p.m. Monday through Friday and 8:00 a.m. to 2:00 p.m.
Saturdays

Brokers:

 

Landlord’s Broker: None

Tenant’s Broker: Cushman & Wakefield

 

 

2


--------------------------------------------------------------------------------


LEASE AGREEMENT

THIS LEASE AGREEMENT is made and entered into by and between Landlord and Tenant
as of the Lease Date.  The defined terms used in this Lease which are defined in
the Basic Lease Information attached to this Lease Agreement (“Basic Lease
Information”) shall have the meaning and definition given them in the Basic
Lease Information.  The Basic Lease Information, the exhibits attached hereto,
and this Lease Agreement are and shall be construed as a single instrument and
are referred to herein as the “Lease.”


ARTICLE I

DEMISE

In consideration for the rents and all other charges and payments payable by
Tenant, and for the agreements, terms and conditions to be performed by Tenant
in this Lease, Landlord does hereby lease to Tenant, and Tenant does hereby hire
and take from Landlord, the Premises described below (the “Premises”), upon the
agreements, terms and conditions of this Lease for the Term hereinafter stated.


ARTICLE II

PREMISES AND COMMON AREAS


2.01         PREMISES.  THE PREMISES DEMISED BY THIS LEASE SHALL CONSTITUTE THE
ENTIRETY OF THE BUILDINGS (AS THE TERM “BUILDINGS” IS DEFINED IN THE BASIC LEASE
INFORMATION) (ANY AND EACH OF WHICH MAY BE REFERRED TO SEPARATELY AS A
“BUILDING”), WHICH BUILDINGS ARE LOCATED IN THE PROJECT (AS THE TERM “PROJECT”
IS DEFINED IN THE BASIC LEASE INFORMATION).  THE PREMISES SHALL HAVE THE ADDRESS
AND CONTAIN THE APPROXIMATE SQUARE FOOTAGE SPECIFIED IN THE BASIC LEASE
INFORMATION.


2.02         NO REMEASUREMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE
PREMISES CONTAIN THE NUMBER OF RENTABLE SQUARE FEET STATED IN THE BASIC LEASE
INFORMATION AND THAT EACH OF THE BUILDINGS CONTAINS THE NUMBER OF RENTABLE
SQUARE FEET STATED THEREFOR IN THE BASIC LEASE INFORMATION.  NONE OF SUCH
RENTABLE AREAS SHALL BE SUBJECT TO REMEASUREMENT OR ADJUSTMENT.


2.03         COMMON AREAS; PARKING.


2.03.1           USE.  SUBJECT TO LANDLORD’S RIGHTS SET FORTH HEREIN AND FOR SO
LONG AS THE PREMISES INCLUDE THE ENTIRETY OF ALL OF THE BUILDINGS, TENANT SHALL
HAVE THE EXCLUSIVE RIGHT TO USE THE COMMON AREAS (AS HEREINAFTER DEFINED),
SUBJECT TO THE RIGHT OF LANDLORD TO ACCESS AND USE THE COMMON AREAS IN
CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS AND EXERCISE OF ITS RIGHTS
SET FORTH IN THIS LEASE.  AT SUCH TIME AS TENANT MAY LEASE LESS THAN ALL OF THE
PREMISES ORIGINALLY DEMISED HEREUNDER, TENANT SHALL HAVE THE NON-EXCLUSIVE RIGHT
(IN COMMON WITH OTHER TENANTS AND LANDLORD, WHICH USES SHALL NOT BE IN VIOLATION
OF ANY OF THE EXPRESS TERMS OF THIS LEASE) TO USE THE COMMON AREAS.  NO EASEMENT
FOR LIGHT OR AIR IS INCORPORATED IN THE PREMISES.  FOR PURPOSES OF THIS LEASE,
THE TERM “COMMON AREAS” SHALL MEAN ALL AREAS AND FACILITIES OUTSIDE THE PREMISES
AND WITHIN THE EXTERIOR BOUNDARY LINE OF THE PROJECT THAT ARE PROVIDED FOR THE
NON-EXCLUSIVE USE OF

1


--------------------------------------------------------------------------------



LANDLORD, TENANT AND OTHER TENANTS OF THE PROJECT AND THEIR RESPECTIVE
EMPLOYEES, GUESTS AND INVITEES.  IN THE EVENT THAT THE PREMISES DO NOT INCLUDE
THE ENTIRETY OF A BUILDING, LANDLORD SHALL DESIGNATE THE PORTIONS OF SUCH
BUILDING WHICH SHALL BE COMMON AREAS, WHICH DESIGNATION SHALL BE CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES (AS HEREINAFTER DEFINED) AND MEASURED
IN ACCORDANCE WITH BOMA STANDARDS.


2.03.2           COMMON AREA ALTERATIONS.  LANDLORD SHALL HAVE THE RIGHT, FROM
TIME TO TIME, TO:  (I) MAKE CHANGES TO THE COMMON AREAS, INCLUDING, WITHOUT
LIMITATION, CHANGES IN THE LOCATION, SIZE, SHAPE AND NUMBER OF DRIVEWAYS,
ENTRANCES, PARKING SPACES, INGRESS, EGRESS, DIRECTION OF DRIVEWAYS, ENTRANCES,
CORRIDORS AND WALKWAYS, PROVIDED THAT FOR SO LONG AS THE PREMISES INCLUDE THE
ENTIRETY OF ALL OF THE BUILDINGS, LANDLORD SHALL OBTAIN TENANT’S PRIOR WRITTEN
CONSENT TO ANY MATERIAL CHANGES TO THE LOCATION, SIZE, SHAPE AND NUMBER OF THE
FACILITIES LISTED ABOVE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, AND FURTHER PROVIDED THAT TENANT’S CONSENT SHALL NOT BE
REQUIRED FOR ANY CHANGES REQUIRED BY APPLICABLE LAWS OR CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES; (II) CLOSE TEMPORARILY ANY OF THE
COMMON AREAS FOR MAINTENANCE PURPOSES SO LONG AS REASONABLE ACCESS TO THE
PREMISES REMAINS AVAILABLE; (III) USE THE COMMON AREAS WHILE ENGAGED IN MAKING
ADDITIONAL IMPROVEMENTS, REPAIRS OR ALTERATIONS TO THE PROJECT OR ANY PORTION
THEREOF; AND (IV) DO AND PERFORM ANY OTHER ACTS OR MAKE ANY OTHER CHANGES IN, TO
OR WITH RESPECT TO THE COMMON AREAS AND THE PROJECT AS LANDLORD MAY, IN ITS
REASONABLE DISCRETION, DEEM TO BE APPROPRIATE.


2.03.3           PARKING.  FOR SO LONG AS THE PREMISES INCLUDE THE ENTIRETY OF
ALL OF THE BUILDINGS, TENANT SHALL ENJOY FULL ACCESS TO AND USE OF THE ENTIRE
ON-SITE, UNRESERVED PARKING SPACES AT THE PROJECT, AT NO ADDITIONAL COST OTHER
THAN RENT PAYABLE HEREUNDER.  FROM AND AFTER THE DATE THAT THE PREMISES DO NOT
INCLUDE ALL THEREOF, TENANT SHALL BE ENTITLED TO USE, ON AN UNRESERVED BASIS,
THE PROPORTION OF THE PARKING SPACES IN THE PROJECT THAT THE RENTABLE AREA OF
THE PREMISES BEARS TO THE RENTABLE AREA OF THE PROJECT.  TENANT’S USE OF THE
PARKING FACILITIES AND OTHER COMMON AREAS OF THE PROJECT SHALL BE SUBJECT TO
RULES AND REGULATIONS PROMULGATED IN ACCORDANCE WITH PARAGRAPH 8.02, WHICH MAY
INCLUDE THE ALLOCATION OR DESIGNATION OF PARTICULAR PARKING SPACES AND PARKING
AREAS FOR PARTICULAR TENANTS, AND REASONABLE ARRANGEMENTS REGARDING THE USE AND
OPERATION THEREOF.


2.03.4           ADDITIONAL PARKING SPACES.  TENANT SHALL HAVE THE RIGHT, AT ITS
DISCRETION AND OPTION, PRIOR TO THE OUTSIDE OPTION EXERCISE DATE FOR THE FIRST
RENEWAL OPTION (AS SPECIFIED IN PARAGRAPH 49.01), TO CONSTRUCT NEW IMPROVEMENTS
TO PROVIDE UP TO ONE HUNDRED NINETY-TWO (192) ADDITIONAL PARKING SPACES OR MORE
AND ASSOCIATED COMMON AREA IMPROVEMENTS FOR THE PROJECT (THE “PARKING EXPANSION
ALTERATIONS”), UPON THE FOLLOWING TERMS AND CONDITIONS:  (I) THE PARKING
EXPANSION ALTERATIONS SHALL BE IN ONE OR MORE LOCATIONS OR LOTS AND OF A DESIGN
APPROVED BY LANDLORD AND SHALL INCLUDE ASSOCIATED DRIVE LANES, WALKWAYS,
SIGNAGE, LIGHTING FACILITIES, LANDSCAPING AND ALL RELATED IMPROVEMENTS
APPROPRIATE TO MAKE THE PARKING EXPANSION ALTERATIONS EQUIVALENT IN QUALITY,
DESIGN, TYPE AND CHARACTER TO THE PARKING FACILITIES AND RELATED IMPROVEMENTS
EXISTING IN THE PROJECT AS OF THE COMMENCEMENT DATE; (II) THE PARKING EXPANSION
ALTERATIONS SHALL BE CONSTRUCTED IN ACCORDANCE WITH PLANS AND SPECIFICATIONS
APPROVED IN WRITING BY LANDLORD PRIOR TO COMMENCEMENT OF WORK, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; AND (III) TENANT SHALL CONSTRUCT
THE PARKING EXPANSION

2


--------------------------------------------------------------------------------



ALTERATIONS AT ITS SOLE COST AND EXPENSE, IN COMPLIANCE WITH APPLICABLE LAWS AND
WITH ALL PRIVATE RESTRICTIONS (AS DEFINED IN PARAGRAPH 8.02), IN THE SAME MANNER
AND UPON THE SAME TERMS AND CONDITIONS AS PROVIDED IN THIS LEASE WITH REGARD TO
ALTERATIONS (AS DEFINED IN PARAGRAPH 11.01).  THE PROVISIONS OF PARAGRAPH 49.02
OF THIS LEASE MAY REQUIRE THAT A PAYMENT BE MADE TO LANDLORD DETERMINED BY
REFERENCE TO THE PARKING EXPANSION ALTERATIONS, IF AND TO THE EXTENT EXPRESSLY
PROVIDED PURSUANT TO SUCH PARAGRAPH.


2.04         SALE OF PROJECT PARCELS.  LANDLORD AND TENANT ACKNOWLEDGE THAT THE
PROJECT IS COMPRISED OF THREE SEPARATE LEGAL PARCELS, EACH OF WHICH IS SUBJECT
TO A SEPARATE RIGHT OF FIRST OFFER IN FAVOR OF A THIRD PARTY.  LANDLORD AND
TENANT FURTHER ACKNOWLEDGE THAT SUCH THREE PARCELS MAY, FROM TIME TO TIME DURING
THE TERM, BE HELD BY ONE OR MORE OWNERS.  IN THE EVENT THAT A SALE OR SALES OF
ANY SUCH PARCEL OR PARCELS IS CONTEMPLATED OR HAS OCCURRED AND, AS A RESULT OF
SUCH SALE, THE FEE INTEREST IN THE PROJECT WILL BE OR NO LONGER IS HELD BY A
SINGLE OWNER, LANDLORD AND TENANT SHALL SUBSTITUTE SEPARATE COMPARABLE LEASES
FOR THIS LEASE, ONE WITH EACH OWNER OF A PORTION OF THE PROJECT, WITH THE
PROVISIONS OF SUCH LEASES, TAKEN TOGETHER, SETTING FORTH THE SAME ECONOMIC TERMS
PROVIDED IN THIS LEASE AND, AS TO MATTERS RELATING TO THE SEPARATION OF THIS
LEASE INTO SEPARATE LEASES FOR EACH OWNER, TO BE IN ALL RESPECTS UPON TERMS THAT
ARE THE SAME AS THOSE SET FORTH IN THIS LEASE, TO THE EXTENT CONSISTENT WITH
HAVING ONE LEASE WITH EACH OWNER.


ARTICLE III

TERM


3.01         TERM.  THE TERM OF THIS LEASE (THE “TERM”) SHALL BE FOR THE PERIOD
OF MONTHS SPECIFIED IN THE BASIC LEASE INFORMATION (THE “INITIAL TERM”),
COMMENCING ON THE COMMENCEMENT DATE (AS THE TERM “COMMENCEMENT DATE” IS DEFINED
IN THE BASIC LEASE INFORMATION).  THE COMMENCEMENT DATE IS THE DATE OF THE
“CLOSING” OF LANDLORD’S PURCHASE OF THE PROJECT FROM TENANT UNDER THAT CERTAIN
AGREEMENT OF PURCHASE AND SALE DATED AS OF SEPTEMBER 11, 2007, BY AND BETWEEN
TENANT AS “SELLER” AND LANDLORD AS “BUYER” (THE “PURCHASE AGREEMENT”).  THE TERM
SHALL BE SUBJECT TO THE RENEWAL OPTIONS OF TENANT PROVIDED IN PARAGRAPH XLIX OF
THIS LEASE.


3.02         EXPIRATION DATE.  THE DATE ON WHICH THE TERM EXPIRES (THE
“EXPIRATION DATE”) SHALL BE THE LAST DAY OF THE TERM, AS SPECIFIED IN
PARAGRAPH 3.01.


ARTICLE IV

RENT


4.01         BASE RENT.  TENANT SHALL PAY TO LANDLORD, IN ADVANCE ON THE FIRST
DAY OF EACH MONTH, WITHOUT FURTHER NOTICE OR DEMAND AND, EXCEPT AS MAY BE
EXPRESSLY SET FORTH IN THIS LEASE, WITHOUT OFFSET, REBATE, CREDIT OR DEDUCTION
FOR ANY REASON WHATSOEVER, THE MONTHLY INSTALLMENTS OF RENT AS PROVIDED BELOW
(COLLECTIVELY, THE “BASE RENT”):

3


--------------------------------------------------------------------------------


 

Lease Year

 

Monthly Installment
of Base Rent

 

Annual
Base Rent

 

1

 

$

836,715.25

 

$

10,040,583.00

 

2

 

$

851,357.77

 

$

10,216,293.20

 

3

 

$

866,256.53

 

$

10,395,078.33

 

4

 

$

881,416.02

 

$

10,576,992.20

 

5

 

$

896,840.80

 

$

10,762,089.57

 

6

 

$

912,535.51

 

$

10,950,426.14

 

7

 

$

928,504.88

 

$

11,142,058.59

 

8

 

$

944,753.72

 

$

11,337,044.62

 

9

 

$

961,286.91

 

$

11,535,442.90

 

10

 

$

978,109.43

 

$

11,737,313.15

 

For purposes of the foregoing table, the first “Lease Year” shall include any
partial calendar month at Term commencement and the first twelve (12) full
calendar months of the Term.  Each subsequent “Lease Year” shall a period of
twelve (12) full calendar months beginning immediately following the end of the
prior Lease Year.


4.02         ADDITIONAL RENT.  THIS LEASE IS INTENDED TO BE A TRIPLE-NET LEASE
WITH RESPECT TO LANDLORD; AND EXCEPT AS EXPRESSLY SET FORTH IN THIS LEASE, THE
BASE RENT OWING HEREUNDER IS (I) TO BE PAID BY TENANT ABSOLUTELY NET OF ALL
COMMERCIALLY REASONABLE COSTS AND EXPENSES RELATING TO LANDLORD’S OPERATION OF
THE PROJECT AND THE BUILDINGS, AND (II) NOT TO BE REDUCED, OFFSET OR DIMINISHED,
DIRECTLY OR INDIRECTLY, BY ANY COST, CHARGE OR EXPENSE PAYABLE HEREUNDER BY
TENANT OR BY OTHERS IN CONNECTION WITH THE PREMISES, THE BUILDINGS AND/OR THE
PROJECT OR ANY PART THEREOF.  THE PROVISIONS OF THIS PARAGRAPH 4.02 FOR THE
PAYMENT OF TENANT’S PROPORTIONATE SHARE OF EXPENSES (AS HEREINAFTER DEFINED) ARE
INTENDED TO PASS ON TO TENANT ITS SHARE OF ALL SUCH COSTS AND EXPENSES.  IN
ADDITION TO THE BASE RENT, TENANT SHALL PAY TO LANDLORD, IN ACCORDANCE WITH THIS
PARAGRAPH IV, TENANT’S PROPORTIONATE SHARE OF ALL COMMERCIALLY REASONABLE COSTS
AND EXPENSES THAT ARE PERMISSIBLE EXPENSES AS SET FORTH IN THIS LEASE PAID OR
INCURRED BY LANDLORD IN CONNECTION WITH THE OPERATION, MAINTENANCE, MANAGEMENT
AND REPAIR OF THE PREMISES, THE BUILDINGS AND/OR THE PROJECT OR ANY PART THEREOF
(COLLECTIVELY, THE “EXPENSES”), INCLUDING, WITHOUT LIMITATION, ALL THE FOLLOWING
ITEMS (THE “ADDITIONAL RENT”):


4.02.1           TAXES AND ASSESSMENTS.  ALL REAL ESTATE TAXES AND ASSESSMENTS,
WHICH SHALL INCLUDE ANY FORM OF TAX, ASSESSMENT, FEE, LICENSE FEE, BUSINESS
LICENSE FEE, LEVY, OR TAX, IMPOSED BY ANY AUTHORITY HAVING THE DIRECT OR
INDIRECT POWER TO TAX, OR BY ANY CITY, COUNTY, STATE OR FEDERAL GOVERNMENT OR
ANY IMPROVEMENT OR OTHER DISTRICT OR DIVISION THEREOF, WHETHER GENERAL, SPECIAL,
ORDINARY OR EXTRAORDINARY, INCLUDING, WITHOUT LIMITATION, REAL ESTATE TAXES,
GENERAL AND SPECIAL ASSESSMENTS, TRANSIT TAXES, BUSINESS TAXES, LEASEHOLD TAXES,
PERSONAL PROPERTY TAXES IMPOSED UPON THE FIXTURES, MACHINERY, EQUIPMENT,
APPARATUS, SYSTEMS AND EQUIPMENT, APPURTENANCES, FURNITURE AND OTHER PERSONAL
PROPERTY LOCATED ON OR USED IN CONNECTION WITH THE PREMISES, THE BUILDINGS
AND/OR THE PROJECT OR

4


--------------------------------------------------------------------------------



ANY PART THEREOF, OR THE LAND UPON WHICH THE SAME ARE LOCATED, INCLUDING BUT NOT
LIMITED TO ANY TAX THAT:  (A) IS DETERMINED BY THE AREA OF THE PREMISES, THE
BUILDINGS AND/OR THE PROJECT OR ANY PART THEREOF OR THE LAND UPON WHICH THE SAME
ARE LOCATED, OR THE RENT AND OTHER SUMS PAYABLE HEREUNDER BY TENANT OR BY OTHER
TENANTS, INCLUDING, BUT NOT LIMITED TO, ANY GROSS INCOME OR EXCISE TAX LEVIED BY
ANY OF THE FOREGOING AUTHORITIES WITH RESPECT TO RECEIPT OF RENT AND/OR OTHER
SUMS DUE UNDER THIS LEASE; (B) IS UPON ANY LEGAL OR EQUITABLE INTEREST OF
LANDLORD IN THE PREMISES, THE BUILDINGS AND/OR THE PROJECT OR ANY PART THEREOF,
OR THE LAND UPON WHICH THE SAME ARE LOCATED; (C) IS UPON THIS TRANSACTION OR ANY
DOCUMENT TO WHICH TENANT IS A PARTY CREATING OR TRANSFERRING ANY INTEREST IN THE
PREMISES, THE BUILDINGS AND/OR THE PROJECT OR THE LAND UPON WHICH THE SAME ARE
LOCATED; (D) IS LEVIED OR ASSESSED IN LIEU OF, IN SUBSTITUTION FOR, OR IN
ADDITION TO, EXISTING OR ADDITIONAL TAXES AGAINST THE PREMISES, THE BUILDINGS
AND/OR THE PROJECT OR THE LAND UPON WHICH THE SAME ARE LOCATED, WHETHER OR NOT
NOW CUSTOMARY OR WITHIN THE CONTEMPLATION OF THE PARTIES; (E) IF NOT PAID, MAY
GIVE RISE TO A LIEN OR CHARGE UPON THE PREMISES, THE BUILDINGS AND/OR THE
PROJECT OR ANY PART THEREOF OR THE LAND UPON WHICH THE SAME ARE LOCATED;
TOGETHER WITH THE COSTS AND EXPENSES INCURRED BY LANDLORD IN CONNECTION WITH ANY
CONTEST OF ANY OF THE FOREGOING TAXES OR ASSESSMENTS (COLLECTIVELY, “TAXES AND
ASSESSMENTS”).  FOR SO LONG AS THE PREMISES INCLUDE THE ENTIRETY OF ALL OF THE
BUILDINGS, TENANT, AT ITS COST, SHALL HAVE THE RIGHT TO SEEK A REDUCTION IN OR
OTHERWISE CONTEST ANY TAXES AND ASSESSMENTS FOR WHICH IT IS OBLIGATED TO
REIMBURSE LANDLORD PURSUANT TO THIS PARAGRAPH, BY ACTION OR PROCEEDING AGAINST
THE ENTITY WITH AUTHORITY TO ASSESS OR IMPOSE THE SAME.  LANDLORD SHALL NOT BE
REQUIRED TO JOIN IN ANY SUCH PROCEEDING OR ACTION BROUGHT BY TENANT UNLESS THE
PROVISIONS OF APPLICABLE LAWS REQUIRE THAT SUCH PROCEEDING OR ACTION BE BROUGHT
BY OR IN THE NAME OF LANDLORD, IN WHICH EVENT LANDLORD SHALL JOIN IN SUCH
PROCEEDING OR ACTION OR PERMIT IT TO BE BROUGHT IN LANDLORD’S NAME, PROVIDED
THAT TENANT PROTECT, INDEMNIFY, AND HOLD LANDLORD FREE AND HARMLESS FROM AND
AGAINST ANY LIABILITY, COST OR EXPENSE IN CONNECTION WITH SUCH PROCEEDING OR
CONTEST.  TENANT SHALL CONTINUE, DURING THE PENDENCY OF SUCH PROCEEDING OR
ACTION, TO PAY THE TAXES AND ASSESSMENTS DUE AS DETERMINED BY LANDLORD PURSUANT
TO THIS PARAGRAPH IV.  IF TENANT IS SUCCESSFUL IN SUCH ACTION OR PROCEEDING,
LANDLORD SHALL REIMBURSE TO TENANT PROPORTIONATE SHARE OF THE REDUCTION IN TAXES
AND ASSESSMENTS REALIZED BY TENANT IN SUCH CONTEST OR PROCEEDING WITHIN
THIRTY (30) DAYS AFTER THE AMOUNT OF SUCH REDUCTION HAS BEEN PAID TO LANDLORD BY
THE TAXING AUTHORITY.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO
EVENT SHALL TAXES AND ASSESSMENTS INCLUDE ANY FRANCHISE, ESTATE, GIFT,
SUCCESSION, INHERITANCE, TRANSFER, NET INCOME, OR EXCESS PROFITS TAX IMPOSED
UPON LANDLORD, OR ANY PENALTIES OR FEES ARISING FROM LANDLORD’S LATE PAYMENT OF
ANY TAXES AND ASSESSMENTS, PROVIDED TENANT SHALL HAVE TIMELY PAID TO LANDLORD
THE AMOUNT DUE IN RESPECT THEREOF PURSUANT TO THIS LEASE.


4.02.2           INSURANCE.  ALL INSURANCE PREMIUMS AND OTHER REASONABLE,
DIRECT, AND ACTUAL COSTS AND EXPENSES OF LANDLORD FOR INSURANCE CARRIED IN
CONNECTION WITH THE PROJECT, TO THE EXTENT CONSISTENT WITH INSTITUTIONAL ASSET
MANAGEMENT PRACTICES, AND ANY DEDUCTIBLES PAID UNDER POLICIES OF ANY SUCH
INSURANCE.  NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION OF THIS LEASE,
WITH RESPECT TO ANY PARTICULAR CASUALTY EVENT AFFECTING THE PROJECT, THE
DEDUCTIBLE AMOUNTS AND THE OTHER COSTS OF REPAIR OF THE CASUALTY SHALL BE
AMORTIZED OVER THE USEFUL LIFE OF THE REPAIR ACCORDING TO GENERALLY ACCEPTED
ACCOUNTING PRACTICES, AND ONLY THE PORTION OF SUCH AMORTIZED DEDUCTIBLE AS IS
ALLOCABLE TO THE BALANCE OF THE TERM SHALL BE INCLUDED IN ADDITIONAL RENT, AND
THE MAXIMUM AMOUNT INCLUDED IN

5


--------------------------------------------------------------------------------



ADDITIONAL RENT IN ANY CALENDAR YEAR WITH RESPECT TO SUCH EVENT SHALL NOT EXCEED
$2.00 PER SQUARE FOOT OF RENTABLE AREA OF THE PREMISES.  LANDLORD SHALL BE
RESPONSIBLE FOR ALL COSTS BEYOND $2.00 PER SQUARE FOOT.


4.02.3           UTILITIES.  THE COST OF ALL UTILITIES (AS HEREINAFTER DEFINED)
SERVING THE PREMISES, THE BUILDINGS AND THE PROJECT THAT ARE NOT SEPARATELY
METERED TO TENANT, ANY ASSESSMENTS OR CHARGES FOR UTILITIES OR SIMILAR PURPOSES
INCLUDED WITHIN ANY TAX BILL FOR THE BUILDINGS OR THE PROJECT, INCLUDING,
WITHOUT LIMITATION, ENTITLEMENT FEES, ALLOCATION UNIT FEES, AND/OR ANY SIMILAR
FEES OR CHARGES RELATED THERETO, AND ANY AMOUNTS, TAXES, CHARGES, SURCHARGES,
ASSESSMENTS OR IMPOSITIONS LEVIED, ASSESSED OR IMPOSED UPON THE PREMISES, THE
BUILDINGS OR THE PROJECT OR ANY PART THEREOF, OR UPON TENANT’S USE AND OCCUPANCY
THEREOF, AS A RESULT OF ANY RATIONING OF UTILITY SERVICES OR RESTRICTION ON
UTILITY USE AFFECTING THE PREMISES, THE BUILDINGS AND/OR THE PROJECT, AS
CONTEMPLATED IN PARAGRAPH V BELOW (COLLECTIVELY, “UTILITY EXPENSES”).


4.02.4           COMMON AREA EXPENSES.  ALL COSTS TO OPERATE, MAINTAIN, REPAIR,
SUPERVISE, INSURE AND ADMINISTER THE COMMON AREAS, INCLUDING SUPPLIES,
MATERIALS, LABOR AND EQUIPMENT USED IN OR RELATED TO THE OPERATION AND
MAINTENANCE OF THE COMMON AREAS, INCLUDING SIGNS AND DIRECTORIES ON THE
BUILDINGS AND/OR THE PROJECT, LANDSCAPING (INCLUDING MAINTENANCE CONTRACTS AND
FEES PAYABLE TO LANDSCAPING CONSULTANTS), AMENITIES, SPRINKLER SYSTEMS,
SIDEWALKS, WALKWAYS, DRIVEWAYS, CURBS, LIGHTING SYSTEMS AND SECURITY SERVICES,
IF ANY, PROVIDED BY LANDLORD FOR THE COMMON AREAS, AND ANY CHARGES, ASSESSMENTS,
COSTS OR FEES PAYABLE PURSUANT TO ANY COVENANTS, CONDITIONS AND RESTRICTIONS OR
OTHER DOCUMENTS OR INSTRUMENTS TO WHICH THE PROJECT IS SUBJECT OR LEVIED BY ANY
ASSOCIATION OR ENTITY OF WHICH THE PROJECT OR ANY PART THEREOF IS A MEMBER OR TO
WHICH THE PROJECT OR ANY PART THEREOF IS SUBJECT.


4.02.5           MAINTENANCE AND REPAIR COSTS.  SUBJECT TO THE LIMITATIONS ON
EXPENSES SET FORTH HEREIN, THE REASONABLE COSTS TO MAINTAIN AND REPAIR THE
PREMISES, THE BUILDINGS AND/OR THE PROJECT OR ANY PART THEREOF, INCLUDING,
WITHOUT LIMITATION, (A) ALL COSTS PAID UNDER MAINTENANCE, MANAGEMENT AND SERVICE
AGREEMENTS SUCH AS CONTRACTS FOR JANITORIAL, SECURITY AND REFUSE REMOVAL,
(B) ALL COSTS TO MAINTAIN AND REPAIR THE ROOF COVERINGS OF THE BUILDINGS OR THE
PROJECT OR ANY PART THEREOF, AND (C) ALL COSTS TO MAINTAIN AND REPAIR THE
HEATING, VENTILATING, AIR CONDITIONING, PLUMBING, GAS, SEWER, DRAINAGE,
ELECTRICAL, FIRE PROTECTION AND LIFE SAFETY SYSTEMS AND OTHER MECHANICAL AND
ELECTRICAL SYSTEMS AND EQUIPMENT SERVING THE PREMISES, THE BUILDINGS AND/OR THE
PROJECT OR ANY PART THEREOF (COLLECTIVELY, THE “SYSTEMS”).


4.03         EXPENSE LIMITATIONS.


4.03.1           CAPITAL EXPENSE LIMITATIONS.  NOTWITHSTANDING ANYTHING IN THIS
PARAGRAPH 4.03 TO THE CONTRARY, THE COST OF ALL REPAIRS, REPLACEMENTS OR
IMPROVEMENTS MADE TO THE PREMISES OR THE PROJECT WHICH WOULD CUSTOMARILY BE
CAPITALIZED UNDER INDUSTRY STANDARD COMMERCIAL REAL ESTATE ACCOUNTING PRACTICES
SHALL NOT BE INCLUDED AS ADDITIONAL RENT AND SHALL BE THE SOLE RESPONSIBILITY OF
LANDLORD; PROVIDED, HOWEVER, THAT TO THE EXTENT ANY SUCH COSTS RELATE TO
REPAIRS, REPLACEMENTS OR IMPROVEMENTS WHICH ARE (I) REQUIRED BY LAW TO BE
PERFORMED EITHER (A) DUE TO THE ACTIONS OF TENANT (INCLUDING,

6


--------------------------------------------------------------------------------



WITHOUT LIMITATION, THE MAKING OF ANY ALTERATIONS) OR (B) TO COMPLY WITH THE
REQUIREMENTS OF ANY LAW NOT EFFECTIVE WITH RESPECT TO THE PROJECT UPON THE
COMMENCEMENT DATE, OR (II) PERFORMED PRIMARILY TO REDUCE CURRENT OR FUTURE
OPERATING EXPENSE COSTS OR OTHERWISE IMPROVE THE OPERATING EFFICIENCY OF THE
PROJECT AND WHICH REPAIRS, REPLACEMENTS OR IMPROVEMENTS ARE CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES, OR (III) INCURRED IN RESTORATION OR
OTHER REPAIR FOLLOWING A CASUALTY, BUT ONLY TO THE EXTENT EXPRESSLY INCLUDED
PURSUANT TO PARAGRAPH 4.02.2 ABOVE, THEN IN ANY SUCH CASE SUCH COSTS SHALL BE
INCLUDED AS ADDITIONAL RENT UNDER THIS PARAGRAPH 4.03, AND TENANT SHALL BE
REQUIRED TO PAY ONLY THE PRO RATA SHARE OF THE COST OF THE ITEM FALLING DUE
WITHIN THE TERM BASED UPON THE AMORTIZATION OF THE SAME OVER THE USEFUL LIFE OF
SUCH ITEM (INCLUDING INTEREST ON THE UNAMORTIZED COST), AS REASONABLY DETERMINED
IN ACCORDANCE WITH INDUSTRY STANDARD COMMERCIAL REAL ESTATE ACCOUNTING PRACTICES
.


4.03.2           REASONABLE EXPENSES.  AN EXPENSE INCURRED BY LANDLORD IN ANY
CALENDAR YEAR SHALL BE DEEMED TO BE “COMMERCIALLY REASONABLE” SO LONG AS THE
SAME WOULD GENERALLY BE INCURRED BY AN INSTITUTIONAL OWNER (AS HEREINAFTER
DEFINED) DURING SUCH YEAR IN CONNECTION WITH THE PROJECT, APPLYING INSTITUTIONAL
ASSET MANAGEMENT PRACTICES (AS HEREINAFTER DEFINED), GIVING DUE REGARD TO THE
RESPONSIBILITIES OF LANDLORD SET FORTH HEREIN AND THE NATURE AND CHARACTER OF
THE PROJECT.  AS USED HEREIN, THE TERM “INSTITUTIONAL OWNER” MEANS PENSION
FUNDS, LIFE INSURANCE COMPANIES, REAL ESTATE INVESTMENT TRUSTS AND OTHER
INSTITUTIONAL OWNERS AND OPERATORS OF COMMERCIAL REAL ESTATE IN DOUGLAS COUNTY,
COLORADO, AND “INSTITUTIONAL ASSET MANAGEMENT PRACTICES” MEANS THE ASSET
MANAGEMENT STANDARDS GENERALLY EMPLOYED BY INSTITUTIONAL OWNERS WITH RESPECT TO
REAL ESTATE ASSETS HELD FOR PURPOSES OF INVESTMENT (AS OPPOSED TO OWNER-OCCUPIED
ASSETS).


4.04         EXCLUSIONS FROM EXPENSES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN PARAGRAPH 4.02 ABOVE, “EXPENSES” AND “ADDITIONAL RENT” SHALL NOT
INCLUDE AND TENANT SHALL NOT HAVE ANY OBLIGATION TO PAY FOR THE FOLLOWING (THE
“EXPENSE EXCLUSIONS”):


4.04.1           COSTS INCURRED IN CONNECTION WITH THE ORIGINAL CONSTRUCTION OF
THE PROJECT OR THE BUILDINGS, OR IN CONNECTION WITH ANY MAJOR CHANGE IN THE
PROJECT OR THE BUILDINGS, SUCH AS ADDING OR DELETING FLOORS (A “MAJOR CHANGE”),
AND THE REPAIR OR REPLACEMENT OF CAPITAL ITEMS, EXCEPT TO THE EXTENT EXPRESSLY
PERMITTED UNDER THE SECOND PARAGRAPH OF PARAGRAPH 4.03.1 ABOVE;


4.04.2           COSTS OF THE DESIGN AND CONSTRUCTION OF TENANT IMPROVEMENTS TO
THE PREMISES OR THE PREMISES OF OTHER TENANTS OR OTHER OCCUPANTS OF THE PROJECT
OR THE BUILDINGS AND THE AMOUNT OF ANY ALLOWANCES OR CREDITS PAID TO OR GRANTED
TO TENANTS OR OTHER OCCUPANTS FOR ANY SUCH DESIGN OR CONSTRUCTION;


4.04.3           MARKETING COSTS, LEGAL FEES, SETTLEMENTS, JUDGMENTS, AWARDS,
SPACE PLANNERS’ FEES AND ADVERTISING AND PROMOTIONAL EXPENSES, AND BROKERAGE
FEES PAID OR INCURRED IN CONNECTION WITH THE ORIGINAL DEVELOPMENT, A MAJOR
CHANGE, OR ORIGINAL OR FUTURE LEASING OF THE PROJECT OR THE BUILDINGS;


4.04.4           COSTS INCURRED IN CONNECTION WITH THE DEFENSE OF LANDLORD’S
TITLE TO ALL OR ANY PORTION OF THE PROJECT;

7


--------------------------------------------------------------------------------



4.04.5           DEPRECIATION ON THE PROJECT OR THE BUILDINGS, EQUIPMENT OR
SYSTEMS LOCATED THEREIN;


4.04.6           COSTS FOR WHICH THE LANDLORD IS ENTITLED TO BE REIMBURSED BY
ANY TENANT OR OCCUPANT OF THE PROJECT OR THE BUILDINGS (EXCLUDING REIMBURSEMENT
PURSUANT AN OPERATING EXPENSE ARRANGEMENT SIMILAR TO PARAGRAPH 4.02) OR BY
INSURANCE BY ITS CARRIER OR ANY TENANT’S CARRIER OR BY ANYONE ELSE, TO THE
EXTENT OF THE NET REIMBURSEMENT RECEIVED BY LANDLORD, OR COSTS WHICH THE
LANDLORD WOULD HAVE BEEN ENTITLED TO RECEIVE IF LANDLORD HAD CARRIED THE
INSURANCE LANDLORD IS REQUIRED TO CARRY PURSUANT TO THIS LEASE;


4.04.7           ANY BAD DEBT LOSS, RENT LOSS, OR RESERVES OF ANY KIND;


4.04.8           THE EXPENSE OF EXTRAORDINARY SERVICES PROVIDED TO OTHER TENANTS
IN THE PROJECT OR THE BUILDINGS OF A TYPE WHICH ARE NOT PROVIDED BY LANDLORD
UNDER THIS LEASE FOR THE BENEFIT OF TENANT;


4.04.9           COSTS ASSOCIATED WITH THE OPERATION OF THE BUSINESS OF THE
PARTNERSHIP OR ENTITY WHICH CONSTITUTES THE LANDLORD, AS THE SAME ARE
DISTINGUISHED FROM THE COSTS OF OPERATION OF THE PROJECT OR THE BUILDINGS,
INCLUDING PARTNERSHIP ACCOUNTING AND LEGAL MATTERS, COSTS OF DEFENDING ANY
LAWSUITS WITH ANY MORTGAGEE, COSTS OF SELLING, SYNDICATING, FINANCING,
MORTGAGING OR HYPOTHECATING ANY OF THE LANDLORD’S INTEREST IN THE PROJECT OR THE
BUILDINGS, AND COSTS (INCLUDING ATTORNEYS’ FEES AND COSTS OF SETTLEMENT,
JUDGMENTS AND PAYMENTS IN LIEU THEREOF) INCURRED IN CONNECTION WITH ANY DISPUTES
BETWEEN LANDLORD AND/OR ITS EMPLOYEES ENGAGED IN THE OPERATION OF SUCH BUSINESS
OR OTHER THIRD PARTIES WITH REGARD TO MATTERS INVOLVING SUCH OPERATION; AND
COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COSTS OF SETTLEMENT, JUDGMENTS
AND PAYMENTS IN LIEU THEREOF) INCURRED IN CONNECTION WITH NEGOTIATIONS OR
DISPUTES WITH CONSULTANTS, EMPLOYEES, AGENTS, VENDORS, TENANTS, PURCHASERS, OR
MORTGAGES, OR OTHER CONTRACTORS WITH REGARD THERETO (“LANDLORD ENTITY COSTS”);


4.04.10         COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF
SETTLEMENT, JUDGMENTS AND PAYMENTS IN LIEU THEREOF) INCURRED IN CONNECTION WITH
ANY DISPUTES BETWEEN LANDLORD AND OTHER TENANTS OR OCCUPANTS OR PROSPECTIVE
TENANTS, IF ANY; AND COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES
AND COSTS OF SETTLEMENT, JUDGMENTS AND PAYMENTS IN LIEU THEREOF) INCURRED IN
CONNECTION WITH NEGOTIATIONS OR DISPUTES WITH LEASING AGENTS, TENANTS OR THEIR
CONTRACTORS, PURCHASERS OR MORTGAGEES OF THE PROJECT OR THE BUILDINGS;


4.04.11         THE WAGES AND BENEFITS OF ANY EMPLOYEE WHO DOES NOT DEVOTE
SUBSTANTIALLY ALL OF HIS OR HER EMPLOYED TIME TO THE PROJECT UNLESS SUCH WAGES
AND BENEFITS ARE PRORATED TO REFLECT TIME SPENT ON OPERATING AND PROJECT THE
SAME VIS-À-VIS TIME SPENT ON MATTERS UNRELATED TO OPERATING AND MANAGING THE
PROJECT; PROVIDED THAT IN NO EVENT SHALL EXPENSES INCLUDE WAGES AND/OR BENEFITS
ATTRIBUTABLE TO PERSONNEL ABOVE THE LEVEL OF BUILDING MANAGER OR BUILDING
ENGINEER;


4.04.12         LATE CHARGES, PENALTIES, OR LIQUIDATED DAMAGES;

8


--------------------------------------------------------------------------------



4.04.13         AMOUNTS PAID AS GROUND RENTAL OR AS RENTAL FOR THE PROJECT OR
THE BUILDINGS;


4.04.14         COSTS INCLUDING PERMIT, LICENSE AND INSPECTION COSTS, INCURRED
WITH RESPECT TO THE INSTALLATION OF TENANT IMPROVEMENTS MADE FOR NEW TENANTS OR
OTHER OCCUPANTS IN THE PROJECT OR THE BUILDINGS OR INCURRED IN RENOVATING OR
OTHERWISE IMPROVING, DECORATING, PAINTING OR REDECORATING VACANT SPACE FOR
TENANTS OR OTHER OCCUPANTS OF THE PROJECT OR THE BUILDINGS (EXCLUDING, HOWEVER,
SUCH COSTS RELATING TO ANY COMMON AREAS);


4.04.15         EXPENSES IN CONNECTION WITH SERVICES OR OTHER BENEFITS WHICH ARE
NOT OFFERED TO THE TENANT OR FOR WHICH THE TENANT IS CHARGED DIRECTLY BUT WHICH
ARE PROVIDED TO ANOTHER TENANT OR OCCUPANT OF THE PROJECT OR THE BUILDINGS
WITHOUT A SEPARATE CHARGE;


4.04.16         RENTALS AND OTHER RELATED EXPENSES INCURRED IN LEASING AIR
CONDITIONING SYSTEMS, ELEVATORS OR OTHER EQUIPMENT WHICH IF PURCHASED THE COST
OF WHICH WOULD BE EXCLUDED FROM EXPENSES AS A CAPITAL COST, PROVIDED THAT THERE
SHALL BE NO EXPENSE EXCLUSION FOR, AND EXPENSES MAY INCLUDE, RENTALS AND OTHER
RELATED EXPENSES INCURRED IN LEASING EQUIPMENT NOT AFFIXED TO THE PROJECT OR THE
BUILDINGS WHICH IS USED IN PROVIDING JANITORIAL OR OTHER SERVICES THAT ARE THE
RESPONSIBILITY OF LANDLORD TO PROVIDE PURSUANT TO THIS LEASE, AND EQUIPMENT
RENTED OR LEASED TO REMEDY OR AMELIORATE AN EMERGENCY CONDITION IN THE PROJECT
OR THE BUILDINGS;


4.04.17         ALL ITEMS, SERVICES AND TAXES FOR WHICH TENANT OR ANY OTHER
TENANT IN THE PROJECT OR THE BUILDINGS IS OBLIGATED TO REIMBURSE LANDLORD,
WHETHER OR NOT ACTUALLY PAID, OR WHICH LANDLORD PROVIDES SELECTIVELY TO ONE OR
MORE TENANTS (OTHER THAN TENANT) WITHOUT REIMBURSEMENT;


4.04.18         ELECTRIC POWER COSTS OR COSTS FOR OTHER UTILITIES FOR WHICH ANY
TENANT (INCLUDING TENANT) DIRECTLY CONTRACTS WITH ANY PUBLIC SERVICE COMPANY, OR
ANY COSTS FOR ELECTRICITY, WATER, HEAT, AIR CONDITIONING OR OTHER UTILITIES
PROVIDED BY LANDLORD TO ANY TENANT OUTSIDE NORMAL BUSINESS HOURS WHERE TENANT
HAS BEEN REQUIRED UNDER THIS LEASE TO PAY LANDLORD SEPARATELY FOR SUCH SERVICES
AT SUCH TIMES, OR UTILITIES PROVIDED BY LANDLORD TO ANY OTHER TENANT WITHOUT
SEPARATE CHARGE IN EXCESS OF THE UTILITIES OFFERED BY LANDLORD TO TENANT WITHOUT
SEPARATE CHARGE;


4.04.19         ANY PENALTIES, FEES OR OTHER SIMILAR COSTS INCURRED AS A RESULT
OF LANDLORD’S NEGLIGENCE OR LANDLORD’S INABILITY, UNWILLINGNESS OR FAILURE TO
MAKE PAYMENTS WHEN DUE (INCLUDING, WITHOUT LIMITATION, PAYMENTS OF TAXES) AND/OR
TO FILE ANY TAX OR INFORMATIONAL RETURNS OR OTHER GOVERNMENTAL FILINGS WHEN DUE;


4.04.20         COSTS INCURRED BY LANDLORD DUE TO THE VIOLATION BY LANDLORD, ITS
EMPLOYEES, AGENTS OR CONTRACTORS OR ANY TENANT OF THE TERMS AND CONDITIONS OF
ANY LEASE OF SPACE IN THE PROJECT OR ANY LEGAL REQUIREMENT;


4.04.21         COSTS INCURRED TO CURE VIOLATIONS OF LAWS RELATING TO HAZARDOUS
MATERIALS FOR WHICH TENANT HAS NO RESPONSIBILITY UNDER THE TERMS OF THIS LEASE;
AND PENALTIES AND ALL OTHER COSTS (INCLUDING, WITHOUT LIMITATION, COSTS FOR
REMEDIATION, REMOVAL

9


--------------------------------------------------------------------------------



AND MONITORING) RELATED TO THE PRESENCE IN VIOLATION OF LAW OF HAZARDOUS
MATERIALS AT OR UNDER THE PROJECT FOR WHICH TENANT HAS NO RESPONSIBILITY UNDER
THE TERMS OF THIS LEASE, PROVIDED THAT EXPENSES MAY INCLUDE OPERATIONAL AND
MANAGEMENT PROGRAMS RELATING TO HAZARDOUS MATERIALS CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES, IF AND TO THE EXTENT NOT RELATED TO
PARTICULAR VIOLATIONS OF LAWS RELATING TO HAZARDOUS MATERIALS AT THE PROJECT;


4.04.22         ANY AMOUNT PAID BY LANDLORD TO THE PARENT ORGANIZATION OR A
SUBSIDIARY OR AFFILIATE OF THE LANDLORD FOR SUPPLIES AND/OR SERVICES IN THE
PROJECT OR THE BUILDINGS TO THE EXTENT THE SAME EXCEEDS THE COSTS OF SUCH
SUPPLIES AND/OR SERVICES RENDERED BY QUALIFIED, FIRST-CLASS UNAFFILIATED THIRD
PARTIES ON A COMPETITIVE BASIS;


4.04.23         LANDLORD’S GENERAL CORPORATE OVERHEAD AND GENERAL ADMINISTRATIVE
EXPENSES;


4.04.24         IF AND FOR SO LONG AS THE PREMISES INCLUDE THE ENTIRETY OF ALL
OF THE BUILDINGS, MANAGEMENT FEES SHALL NOT BE INCLUDED IN EXPENSES; IF THE
PREMISES DO NOT INCLUDE THE ENTIRETY THEREOF, MANAGEMENT FEES MAY BE INCLUDED IN
EXPENSES ONLY TO THE EXTENT NOT IN EXCESS OF THE PREVAILING MARKET RATE
MANAGEMENT FEE FOR THE MANAGEMENT OF THOSE RESPONSIBILITIES WHICH ARE, FROM TIME
TO TIME DURING THE TERM THE RESPONSIBILITY OF LANDLORD TO PERFORM PURSUANT TO
THIS LEASE IN RESPECT OF THE PREMISES AND THE PROJECT, WHICH MANAGEMENT FEE
SHALL NOT, IN ANY EVENT, BE IN EXCESS OF 2% OF GROSS REVENUES OF THE PROJECT
(PROVIDED THAT FOR ANY PORTION OF THE TERM DURING WHICH BOTH (I) THE PREMISES
INCLUDE THE NORTH, SOUTH, AND WEST BUILDINGS (AND ONLY A PORTION OF THE EAST
BUILDING) AND (II) LANDLORD HAS NO RESPONSIBILITY HEREUNDER TO OPERATE, MAINTAIN
AND REPAIR THE PARKING AND OTHER COMMON AREAS ATTRIBUTABLE TO THE NORTH, SOUTH,
AND WEST BUILDINGS, TENANT SHALL ONLY BE REQUIRED TO PAY A MANAGEMENT FEE IN
RESPECT OF EXPENSES FOR THE EAST BUILDING, AND THE 2% MAXIMUM SET FORTH ABOVE
SHALL BE DETERMINED SOLELY BY REFERENCE TO GROSS REVENUES OF THE EAST BUILDING);


4.04.25         COSTS ARISING FROM LANDLORD’S CHARITABLE OR POLITICAL
CONTRIBUTIONS;


4.04.26         FOR SO LONG AS THE PREMISES INCLUDE THE ENTIRETY OF ALL OF THE
BUILDINGS, RENT FOR ANY OFFICE SPACE OCCUPIED BY MANAGEMENT PERSONNEL;


4.04.27         COSTS OF THE ACQUISITION, MAINTENANCE, REPAIRS, OR CAPITAL COSTS
OF SCULPTURE, PAINTINGS OR OTHER OBJECTS OF ART;


4.04.28         WITH REGARD TO TAXES AND ASSESSMENTS WHICH MAY BE PAID BY
LANDLORD IN INSTALLMENTS, ANY PAYMENT BY LANDLORD OF AN AMOUNT IN RESPECT
THEREOF IN EXCESS OF THAT CONSISTENT WITH INSTITUTIONAL ASSET MANAGEMENT
PRACTICES SHALL BE AN EXPENSE EXCLUSION TO THE EXTENT OF SUCH EXCESS, AND ANY
SUCH EXCESS SHALL BE DEFERRED AND INCLUDED AS EXPENSES ONLY IN THE YEAR IN WHICH
IT WAS ACTUALLY PAID CONSISTENTLY WITH INSTITUTIONAL ASSET MANAGEMENT PRACTICES;


4.04.29         ANY FLOWERS, GIFTS, BALLOONS, FOOD, PARTIES, FUNCTIONS, EVENTS,
ETC. PROVIDED TO ANY ENTITY WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, TENANT,
OTHER TENANTS, OCCUPANTS, EMPLOYEES, VENDORS, CONTRACTORS, PROSPECTIVE TENANTS
AND AGENTS;

 

10


--------------------------------------------------------------------------------



4.04.30         ANY FINDER’S FEES OR BROKERAGE COMMISSIONS; OR ANY JOB PLACEMENT
OR JOB ADVERTISING COST TO THE EXTENT CONSTITUTING LANDLORD ENTITY COSTS;


4.04.31         THE COST OF ANY MAGAZINE, NEWSPAPER, TRADE OR OTHER
SUBSCRIPTIONS;


4.04.32         THE COST OF ANY TRAINING OR INCENTIVE PROGRAMS FOR EMPLOYEES OF
LANDLORD, OTHER THAN TO THE EXTENT THE TRAINING OR INCENTIVE PROGRAMS RELATE TO
THE PROJECT AND THE COST IS ATTRIBUTABLE TO PERSONNEL WHOSE COMPENSATION AND
OTHER EXPENSES ARE INCLUDABLE IN EXPENSES PURSUANT TO PARAGRAPH 4.04.11;


4.04.33         THE COST OF ANY TENANT RELATIONS PARTIES, EVENTS OR PROMOTION
NOT CONSENTED TO BY AN AUTHORIZED REPRESENTATIVE OF TENANT IN WRITING;


4.04.34         IN-HOUSE LEGAL AND/OR ACCOUNTING FEES TO THE EXTENT CONSTITUTING
LANDLORD ENTITY COSTS;


4.04.35         IN THE EVENT ANY FACILITIES, SERVICES OR UTILITIES USED IN
CONNECTION WITH THE PROJECT OR THE BUILDINGS ARE PROVIDED FROM ANOTHER BUILDING
OWNED OR OPERATED BY LANDLORD OR VICE VERSA, THE COSTS INCURRED BY LANDLORD IN
CONNECTION THEREWITH SHALL BE ALLOCATED TO EXPENSES ON A REASONABLY EQUITABLE
BASIS;


4.04.36         COSTS ASSOCIATED WITH ANY PORTIONS OF THE COMMON AREA DEDICATED
TO THE EXCLUSIVE USE OF OTHERS TO THE EXCLUSION OF TENANT (EXCEPT TO THE EXTENT
THAT COMMENSURATE EXCLUSIVE USE IS MADE AVAILABLE TO TENANT);


4.04.37         DAMAGE, COSTS AND REPAIRS NECESSITATED BY THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF LANDLORD OR ITS EMPLOYEES, AGENTS OR CONTRACTORS;


4.04.38         ANY ENTERTAINMENT, DINING OR TRAVEL EXPENSES FOR ANY PURPOSE,
OTHER THAN REIMBURSABLE EXPENSES OF PERSONNEL WHOSE COMPENSATION AND OTHER
EXPENSES ARE INCLUDABLE IN EXPENSES PURSUANT TO PARAGRAPH 4.04.11;


4.04.39         COSTS PAID TO CLERKS, ATTENDANTS, OR OTHER IN COMMERCIAL
CONCESSIONS LANDLORD OPERATES; AND


4.04.40         OTHER EXPENSES NOT PROPERLY INCLUDED AS EXPENSES TO BE
REIMBURSED BY TENANTS OF PROJECTS SIMILAR TO THE PROJECT UNDER INSTITUTIONAL
ASSET MANAGEMENT PRACTICES.

Notwithstanding any provision to the contrary herein, Landlord shall not
(i) make a profit by charging items to Expenses that are otherwise also charged
separately to others and (ii) receive aggregate reimbursements in respect of
Expenses from Tenant and all other tenants/occupants in the Buildings in an
amount in excess of the amount paid or incurred by Landlord for the items
included in Expenses.


4.05         PAYMENT OF ADDITIONAL RENT.


4.05.1           EXPENSE STATEMENTS.  FOR THE PERIOD BETWEEN THE COMMENCEMENT
DATE AND THE FOLLOWING DECEMBER 31, TENANT SHALL PAY TO LANDLORD ESTIMATED
ADDITIONAL RENT

11


--------------------------------------------------------------------------------



IN AN AMOUNT EQUAL TO $159,177 PER MONTH, IN ADVANCE, ON THE FIRST DAY OF EACH
MONTH.  TENANT SHALL CONTINUE TO MAKE SAID MONTHLY PAYMENTS UNTIL NOTIFIED BY
LANDLORD OF A CHANGE THEREIN.  IF AT ANY TIME OR TIMES LANDLORD DETERMINES THAT
THE AMOUNTS PAYABLE UNDER PARAGRAPH 4.02 FOR THE CURRENT YEAR WILL VARY FROM
LANDLORD’S ESTIMATE GIVEN TO TENANT, LANDLORD, BY NOTICE TO TENANT, MAY REVISE
THE ESTIMATE FOR SUCH YEAR, AND SUBSEQUENT PAYMENTS BY TENANT FOR SUCH YEAR
SHALL BE BASED UPON SUCH REVISED ESTIMATE.  BY APRIL 1 OF EACH CALENDAR YEAR,
LANDLORD SHALL ENDEAVOR TO PROVIDE TO TENANT A STATEMENT (AN “EXPENSE
STATEMENT”) SHOWING THE ACTUAL ADDITIONAL RENT DUE TO LANDLORD FOR THE PRIOR
CALENDAR YEAR, TO BE PRORATED DURING THE FIRST YEAR FROM THE COMMENCEMENT DATE. 
IF THE TOTAL OF THE MONTHLY PAYMENTS OF ADDITIONAL RENT THAT TENANT HAS MADE FOR
THE PRIOR CALENDAR YEAR IS LESS THAN THE ACTUAL ADDITIONAL RENT CHARGEABLE TO
TENANT FOR SUCH PRIOR CALENDAR YEAR, THEN TENANT SHALL PAY THE DIFFERENCE IN A
LUMP SUM WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH EXPENSE STATEMENT FROM
LANDLORD.  ANY OVERPAYMENT BY TENANT OF ADDITIONAL RENT FOR THE PRIOR CALENDAR
YEAR SHALL BE, AT TENANT’S ELECTION MADE BY WRITTEN NOTICE TO LANDLORD, REFUNDED
TO TENANT WITHIN THIRTY (30) DAYS OF RECEIPT OF SUCH NOTICE OR APPLIED TO RENT
THEREAFTER FALLING DUE.


4.05.2           ADJUSTMENTS; RECONCILIATION.  LANDLORD’S THEN-CURRENT ANNUAL
OPERATING AND CAPITAL BUDGETS FOR THE BUILDINGS AND THE PROJECT OR THE PERTINENT
PART THEREOF SHALL BE USED FOR PURPOSES OF CALCULATING TENANT’S MONTHLY PAYMENT
OF ESTIMATED ADDITIONAL RENT FOR THE CURRENT YEAR, SUBJECT TO ADJUSTMENT AS
PROVIDED ABOVE.  LANDLORD SHALL MAKE THE FINAL DETERMINATION OF ADDITIONAL RENT
FOR THE YEAR IN WHICH THIS LEASE TERMINATES FOLLOWING THE END OF SUCH YEAR IN
THE MANNER PROVIDED IN PARAGRAPH 4.05.1.  EVEN THOUGH THE TERM HAS EXPIRED AND
TENANT HAS VACATED THE PREMISES, TENANT SHALL REMAIN LIABLE FOR PAYMENT OF ANY
AMOUNT DUE TO LANDLORD IN EXCESS OF THE ESTIMATED ADDITIONAL RENT PREVIOUSLY
PAID BY TENANT, AND, CONVERSELY, LANDLORD SHALL PROMPTLY RETURN TO TENANT ANY
OVERPAYMENT.  FAILURE OF LANDLORD TO SUBMIT EXPENSE STATEMENTS AS CALLED FOR
HEREIN SHALL NOT BE DEEMED A WAIVER OF TENANT’S OBLIGATION TO PAY ADDITIONAL
RENT AS HEREIN PROVIDED.


4.05.3           PROPORTIONATE SHARE.  WITH RESPECT TO EXPENSES WHICH LANDLORD
REASONABLY ALLOCATES TO EACH BUILDING AND THE PROJECT, TENANT’S “PROPORTIONATE
SHARE” SHALL BE ONE HUNDRED PERCENT (100%) FOR SO LONG AS THE PREMISES INCLUDE
THE ENTIRETY OF ALL OF THE BUILDINGS.  IF TENANT SHALL NOT OCCUPY ALL OF THE
BUILDINGS, WITH RESPECT TO EXPENSES WHICH LANDLORD REASONABLY ALLOCATES TO THE
PROJECT AS A WHOLE OR TO ONLY A PORTION OF THE PROJECT, TENANT’S “PROPORTIONATE
SHARE” SHALL BE, WITH RESPECT TO EXPENSES WHICH LANDLORD ALLOCATES TO THE
PROJECT AS A WHOLE, A FRACTION, THE NUMERATOR OF WHICH IS THE RENTABLE SQUARE
FOOTAGE OF THE OFFICE SPACE IN THE PROJECT AND THE DENOMINATOR OF WHICH IS THE
RENTABLE SQUARE FOOTAGE OF THE PREMISES, AND, WITH RESPECT TO EXPENSES WHICH
LANDLORD ALLOCATES TO ONLY A PORTION OF THE PROJECT (SUCH AS TO ONE OR MORE OF
THE BUILDINGS), A PERCENTAGE CALCULATED BY LANDLORD FROM TIME TO TIME IN A
MANNER CONFORMING TO BOMA MEASUREMENTS AND STANDARDS, IN EITHER CASE AS
REASONABLY ADJUSTED BY LANDLORD FROM TIME TO TIME, FOLLOWING BOMA STANDARDS, FOR
CHANGES IN THE RENTABLE SQUARE FOOTAGE OF THE PROJECT DUE TO AN ADDITION OR
OTHER PHYSICAL EXPANSION OR REDUCTION OF THE LEASABLE AREA OF THE PROJECT.

12


--------------------------------------------------------------------------------



4.06         PRELIMINARY REVIEW OF EXPENSE INFORMATION; TENANT’S RIGHT TO AUDIT
EXPENSES.


4.06.1           REVIEW OF EXPENSES.  IF TENANT HAS QUESTIONS CONCERNING ANY
ITEM REFLECTED IN AN EXPENSE STATEMENT DELIVERED TO TENANT PURSUANT TO
PARAGRAPH 4.05 ABOVE, LANDLORD’S PROPERTY MANAGER OR OTHER APPROPRIATE
REPRESENTATIVE SHALL MEET WITH TENANT’S REPRESENTATIVE AT A MUTUALLY CONVENIENT
TIME AND LOCATION TO ANSWER TENANT’S QUESTIONS CONCERNING PARTICULAR EXPENSE
ITEMS IDENTIFIED IN ADVANCE BY TENANT.  AT SUCH MEETING, LANDLORD WILL PROVIDE
FOR TENANT’S REVIEW REASONABLE BACK-UP AND SUPPORTING DOCUMENTATION FOR THE
ITEMS SO IDENTIFIED.


4.06.2           AUDIT.  IF TENANT IS NOT SATISFIED WITH THE ANSWERS IT RECEIVES
TO ITS QUESTIONS PURSUANT TO PARAGRAPH 4.06.1 ABOVE, THEN TENANT OR ITS AGENT
SHALL HAVE THE RIGHT TO REVIEW AND AUDIT LANDLORD’S BOOKS AND RECORDS REGARDING
SUCH EXPENSE STATEMENT.  SUCH REVIEW OR AUDIT SHALL TAKE PLACE DURING NORMAL
BUSINESS HOURS, UPON REASONABLE ADVANCE NOTICE AND AT TIME REASONABLY SCHEDULED
BY LANDLORD, IN THE ACCOUNTING OFFICE OF LANDLORD FOR THE PROJECT.  TENANT SHALL
GIVE NOTICE REQUESTING THE REVIEW OR AUDIT OF ANY EXPENSE STATEMENT NOT LATER
THAN ONE YEAR FOLLOWING TENANT’S RECEIPT OF SUCH EXPENSE STATEMENT, AND NO
EXPENSE STATEMENT SHALL BE REVIEWED OR AUDITED MORE THAN ONCE; PROVIDED,
HOWEVER, THAT TENANT MAY AUDIT AT A LATER DATE OR FURTHER AUDIT A PARTICULAR
EXPENSE STATEMENT IF AND TO THE EXTENT REQUIRED TO COMPLY WITH APPLICABLE LAWS
REGARDING GOVERNMENTAL CONTRACTS OR WITH OTHER GOVERNMENTAL REQUIREMENTS.  FROM
AND AFTER THE DATE, IF ANY, THAT THE PREMISES NO LONGER INCLUDE THE ENTIRETY OF
ALL OF THE BUILDINGS, SUCH REVIEW OR AUDIT MAY BE CONDUCTED SOLELY BY AN
INDEPENDENT CERTIFIED ACCOUNTANT, AND NEITHER THE AUDITOR NOR ANY OTHER PERSON
DIRECTLY OR INDIRECTLY INVOLVED IN THE REVIEW OR AUDIT BE COMPENSATED PURSUANT
TO A COMMISSION OR OTHER ARRANGEMENT PURSUANT TO WHICH THE NATURE OR EXTENT OF
FEES OR OTHER COMPENSATION IS DEPENDENT UPON THE RESULTS THEREOF, EXCLUDING
REVIEWS OR AUDITS FROM HOWARD KAY COMPANIES OR OTHER SUCCESSOR LOCAL AUDITOR. 
IN THE EVENT THAT TENANT DETERMINES ON THE BASIS OF ITS REVIEW OR AUDIT OF
LANDLORD’S BOOKS AND RECORDS THAT THE AMOUNT OF EXPENSES PAID BY TENANT PURSUANT
TO THIS PARAGRAPH IV FOR THE PERIOD COVERED BY SUCH EXPENSE STATEMENT (AN
“EXPENSE PERIOD”) IS LESS THAN OR GREATER THAN THE ACTUAL AMOUNT PROPERLY
PAYABLE BY TENANT UNDER THE TERMS OF THIS LEASE, TENANT SHALL PROMPTLY PAY ANY
DEFICIENCY TO LANDLORD OR, IF LANDLORD CONCURS WITH THE RESULTS OF SUCH REVIEW
OR AUDIT IN ITS REASONABLE DISCRETION OR IS DEEMED TO CONCUR BASED ON THE
PROCEDURE SET FORTH BELOW, LANDLORD SHALL REFUND ANY EXCESS PAYMENT TO TENANT
WITHIN THIRTY (30) DAYS AFTER TENANT’S WRITTEN REQUEST OR AT TENANT’S SOLE
ELECTION APPLY THE SAME TO RENT THEREAFTER FALLING DUE, AS THE CASE MAY BE.  IF
LANDLORD DOES NOT CONCUR WITH THE RESULTS OF SUCH REVIEW OR AUDIT, LANDLORD AND
TENANT SHALL MUTUALLY APPOINT AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT WITH
QUALIFICATIONS AND EXPERIENCE APPROPRIATE TO RESOLVE MATTERS AS TO WHICH THE
PARTIES DO NOT AGREE (THE “JOINT EXPENSE EXPERT”) WHO SHALL DETERMINE THE FINAL
CALCULATION OF EXPENSES.  IF LANDLORD AND TENANT CANNOT AGREE ON THE APPOINTMENT
OF A JOINT EXPENSE EXPERT OR OTHERWISE FAIL TO AGREE ON THE CALCULATION OF
EXPENSES FOR SUCH EXPENSE PERIOD, THEN SUCH DISPUTE SHALL BE RESOLVED IN
ACCORDANCE WITH PARAGRAPH 4.06.3.  TENANT SHALL BE SOLELY RESPONSIBLE FOR THE
COSTS AND EXPENSES OF THE REVIEW OR AUDIT, EXCEPT THAT IF IT IS DETERMINED THAT
THE ACTUAL AMOUNT OF EXPENSES PAID BY TENANT DURING ANY EXPENSE PERIOD EXCEEDS
THE AMOUNT PROPERLY PAYABLE BY TENANT HEREUNDER DURING SUCH EXPENSE PERIOD BY AN
AMOUNT GREATER THAN TWO PERCENT (2%) OF THE ACTUAL EXPENSES

13


--------------------------------------------------------------------------------



PROPERLY CHARGEABLE TO TENANT DURING SUCH EXPENSE PERIOD, THEN LANDLORD SHALL
REIMBURSE TENANT (IN THE FORM OF A CREDIT AGAINST THE RENT NEXT COMING DUE
HEREUNDER OR, IF THE TERM HAS PREVIOUSLY EXPIRED, IN THE FORM OF A DIRECT
PAYMENT) THE REASONABLE COSTS OF SUCH REVIEW OR AUDIT (EXCEPT THAT COSTS IN THE
EVENT OF A DETERMINATION BY A JOINT EXPENSE EXPERT SHALL BE AS PROVIDED BELOW).


4.06.3           JOINT EXPENSE EXPERT.  IF LANDLORD AND TENANT ARE UNABLE TO
AGREE ON THE APPOINTMENT OF A JOINT EXPENSE EXPERT OR OTHERWISE FAIL TO REACH
AGREEMENT ON THE CALCULATION OF EXPENSES FOR THE EXPENSE PERIOD IN QUESTION,
THEN EITHER LANDLORD OR TENANT MAY FILE A DECLARATORY RELIEF ACTION OR OTHER
APPROPRIATE PROCEEDING IN THE COLORADO STATE COURT HAVING JURISDICTION FOR THE
DETERMINATION AND DESIGNATION OF THE JOINT EXPENSE EXPERT, WHO SHALL BE AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT WITH QUALIFICATIONS AND EXPERIENCE
APPROPRIATE TO RESOLVE MATTERS AS TO WHICH THE PARTIES DO NOT AGREE AND WITH NOT
LESS THAN TEN (10) YEARS EXPERIENCE IN PROPERTY EXPENSE ACCOUNTING FOR
PROPERTIES SIMILAR TO THE PROJECT IN THE DENVER METROPOLITAN AREA.  EACH PARTY
MAY MAKE WRITTEN PRESENTATIONS TO THE JOINT EXPENSE EXPERT, WHOSE DETERMINATION
OF THE AMOUNT OF EXPENSES SHALL BE FINAL AND BINDING UPON THE PARTIES.  EACH
PARTY SHALL PAY THE FEES AND EXPENSES OF ITS PRESENTATION PLUS FIFTY PERCENT
(50%) OF THE COST OF THE JOINT EXPENSE EXPERT.


4.07         GENERAL PAYMENT TERMS.  THE BASE RENT, ADDITIONAL RENT AND ALL
OTHER SUMS PAYABLE BY TENANT TO LANDLORD HEREUNDER, INCLUDING, WITHOUT
LIMITATION, ANY LATE CHARGES ASSESSED PURSUANT TO PARAGRAPH VI BELOW AND ANY
INTEREST ASSESSED PURSUANT TO PARAGRAPH XLII BELOW, ARE REFERRED TO AS THE
“RENT.”  EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL RENT SHALL BE PAID WITHOUT
DEDUCTION, OFFSET OR ABATEMENT IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA,
BY WIRE TRANSFER OR BY A TRANSFER THROUGH THE ELECTRONIC FUNDS TRANSFER SYSTEM
OPERATED BY NACHA - THE ELECTRONIC PAYMENTS ASSOCIATION, TO SUCH ACCOUNT AS
LANDLORD MAY, FROM TIME TO TIME, DESIGNATE BY WRITTEN NOTICE TO TENANT OR, IF
LANDLORD DIRECTS, BY CHECKS MAILED TO SUCH OTHER PERSON OR PLACE AS LANDLORD
MAY, FROM TIME TO TIME, DESIGNATE TO TENANT IN WRITING.  THE RENT FOR ANY
FRACTIONAL PART OF A CALENDAR MONTH AT THE COMMENCEMENT OR TERMINATION OF THE
TERM SHALL BE A PRORATED AMOUNT OF THE RENT FOR A FULL CALENDAR MONTH BASED UPON
THE NUMBER OF DAYS IN SUCH MONTH.


ARTICLE V


UTILITY EXPENSES


5.01         UTILITY CHARGES.  TENANT SHALL PAY THE COST OF ALL WATER, SEWER
USE, SEWER DISCHARGE FEES AND PERMIT COSTS AND SEWER CONNECTION FEES, GAS, HEAT,
ELECTRICITY, REFUSE PICK-UP, JANITORIAL SERVICE, TELEPHONE AND ALL MATERIALS AND
SERVICES OR OTHER UTILITIES (COLLECTIVELY, “UTILITIES”) BILLED OR METERED
SEPARATELY TO THE PREMISES AND/OR TENANT, TOGETHER WITH ALL TAXES, ASSESSMENTS,
AND CHARGES ADDED TO OR INCLUDED WITHIN SUCH COST.


5.02         INTERRUPTION OF SERVICE.  SUBJECT TO THE PROVISIONS OF
PARAGRAPH 5.03, LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS, INJURY OR DAMAGE TO
PROPERTY CAUSED BY OR RESULTING FROM ANY VARIATION, INTERRUPTION, OR FAILURE OF
UTILITIES, OR FROM FAILURE TO MAKE ANY REPAIRS OR PERFORM ANY MAINTENANCE.  NO
TEMPORARY INTERRUPTION OR FAILURE OF SUCH SERVICES INCIDENT TO THE MAKING OF

14


--------------------------------------------------------------------------------



REPAIRS, ALTERATIONS, IMPROVEMENTS, OR DUE TO ACCIDENT, STRIKE, OR CONDITIONS OR
OTHER EVENTS SHALL BE DEEMED AN EVICTION OF TENANT OR RELIEVE TENANT FROM ANY OF
ITS OBLIGATIONS HEREUNDER.


5.03         RENTAL ABATEMENT.  NOTWITHSTANDING THE TERMS OF PARAGRAPH 5.02
ABOVE, IF AND TO THE EXTENT THAT ANY UTILITIES ARE INTERRUPTED FOR TWO (2)
CONSECUTIVE BUSINESS DAYS BY REASON OF LANDLORD’S NEGLIGENCE OR WILLFUL
MISCONDUCT, LANDLORD’S FAILURE TO FULFILL ITS OBLIGATIONS UNDER THIS AGREEMENT,
OR THE FAILURE OF EQUIPMENT WHICH LANDLORD IS RESPONSIBLE TO MAINTAIN AND REPAIR
UNDER THIS LEASE, AND IF SUCH INTERRUPTION RESULTS IN A MATERIAL INTERFERENCE
WITH TENANT’S USE OF OR ACCESS TO THE PREMISES, TENANT SHALL BE ENTITLED TO AN
ABATEMENT OF BASE RENT COMMENCING ON THE DATE OF THE INTERRUPTION AND CONTINUING
UNTIL THE SERVICE IS RESTORED.  DURING ANY INTERRUPTION OF UTILITIES, THE
PARTIES SHALL USE COMMERCIALLY REASONABLE EFFORTS TO RESTORE THE SERVICES AS
SOON AS POSSIBLE.


ARTICLE VI


LATE CHARGE

Notwithstanding any other provision of this Lease, Tenant hereby acknowledges
that late payment to Landlord of Rent, or other amounts due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain.  If any Rent or other sums due
from Tenant are not received by Landlord or by Landlord’s designated agent
within five (5) days after Tenant’s receipt of notice of delinquency, then
Tenant shall pay to Landlord a late charge equal to one and one-half percent
(1½%) of such overdue amount.  Landlord and Tenant hereby agree that such late
charges represent a fair and reasonable estimate of the cost that Landlord will
incur by reason of Tenant’s late payment and shall not be construed as a
penalty.  Landlord’s acceptance of such late charges shall not constitute a
waiver of Tenant’s default with respect to such overdue amount or estop Landlord
from exercising any of the other rights and remedies granted under this Lease.


ARTICLE VII


TENANT’S RIGHT OF POSSESSION

Tenant shall be entitled to possession of the Premises under this Lease upon the
Commencement Date.  Notwithstanding the foregoing, Tenant acknowledges that it
has been in possession of the Premises prior to the Commencement Date.


ARTICLE VIII


USE OF PREMISES


8.01         PERMITTED USE.  THE USE OF THE PREMISES BY TENANT AND TENANT’S
AGENTS, ADVISORS, EMPLOYEES, PARTNERS, SHAREHOLDERS, DIRECTORS, INVITEES AND
INDEPENDENT CONTRACTORS (COLLECTIVELY, “TENANT’S AGENTS”) SHALL BE SOLELY FOR
THE PERMITTED USE SPECIFIED IN THE BASIC LEASE INFORMATION AND FOR NO OTHER
USE.  TENANT SHALL NOT PERMIT ANY OBJECTIONABLE OR UNPLEASANT ODOR, SMOKE, DUST,
GAS OR VIBRATION TO EMANATE FROM OR NEAR THE PREMISES.  THE PREMISES SHALL NOT
BE USED TO CREATE ANY NUISANCE OR TRESPASS, FOR ANY ILLEGAL PURPOSE, FOR ANY
PURPOSE NOT PERMITTED BY LAWS, FOR ANY

15


--------------------------------------------------------------------------------



PURPOSE THAT WOULD INVALIDATE THE INSURANCE OR INCREASE THE PREMIUMS FOR
INSURANCE ON THE PREMISES, THE BUILDINGS OR THE PROJECT.  TENANT AGREES TO PAY
TO LANDLORD, AS ADDITIONAL RENT, ANY INCREASES IN PREMIUMS ON POLICIES RESULTING
FROM TENANT’S PERMITTED USE OR ANY OTHER USE OR ACTION BY TENANT OR TENANT’S
AGENTS WHICH INCREASES LANDLORD’S PREMIUMS OR REQUIRES ADDITIONAL COVERAGE BY
LANDLORD TO INSURE THE PREMISES (IN THE EVENT THAT LANDLORD AND NOT TENANT
INSURES THE PREMISES).  TENANT AGREES NOT TO OVERLOAD THE FLOOR(S) OF THE
BUILDINGS.


8.02         COMPLIANCE WITH GOVERNMENTAL REGULATIONS AND PRIVATE RESTRICTIONS. 
TENANT AND TENANT’S AGENTS SHALL, AT TENANT’S EXPENSE, FAITHFULLY OBSERVE AND
COMPLY WITH ALL MUNICIPAL, STATE AND FEDERAL LAWS, STATUTES, CODES, RULES,
REGULATIONS, ORDINANCES, REQUIREMENTS, AND ORDERS (COLLECTIVELY, “LAWS”), NOW IN
FORCE OR WHICH MAY HEREAFTER BE IN FORCE (I) PERTAINING TO TENANT’S PARTICULAR
USE OF THE PREMISES, THE BUILDINGS OR THE PROJECT, AND (II) THE NEED FOR WHICH
ARISES BY REASON OF ALTERATIONS MADE BY OR AT THE REQUEST OF TENANT, INCLUDING
(WITHOUT LIMITATION) CHANGES IN THE BUILDING STRUCTURE AND SYSTEMS AS REQUIRED
BY ANY ALTERATIONS OR SUCH MANNER OR TENANT’S PARTICULAR USE.  LANDLORD SHALL,
AT LANDLORD’S EXPENSE, FAITHFULLY OBSERVE AND COMPLY WITH ALL LAWS RELATING TO
THE PROJECT AND THE PREMISES ITSELF, INCLUDING, WITHOUT LIMITATION, ANY LAWS
REQUIRING INSTALLATION OF FIRE SPRINKLER SYSTEMS, SEISMIC REINFORCEMENT AND
RELATED ALTERATIONS, AND REMOVAL OF ASBESTOS, WHETHER SUBSTANTIAL IN COST OR
OTHERWISE, EXCEPT TO THE EXTENT TENANT IS RESPONSIBLE THEREFOR AS PROVIDED
ABOVE.  TENANT SHALL ALSO COMPLY WITH (A) ALL RECORDED COVENANTS, CONDITIONS AND
RESTRICTIONS AFFECTING THE PROJECT IN FORCE AS OF THE DATE OF THIS LEASE, OR
HEREAFTER IN FORCE AND OF WHICH TENANT HAS RECEIVED WRITTEN NOTICE (“PRIVATE
RESTRICTIONS”) (PROVIDED THAT LANDLORD SHALL NOT ENTER INTO ANY PRIVATE
RESTRICTIONS AFTER THE DATE HEREOF WHICH CONFLICTS WITH THE PROVISIONS OF THIS
LEASE OR WOULD RESULT IN A MATERIAL AND ADVERSE IMPAIRMENT OF THE RIGHTS OF
TENANT HEREUNDER); AND (B) ANY AND ALL RULES AND REGULATIONS SET FORTH IN
EXHIBIT C AND ANY OTHER RULES AND REGULATIONS NOW OR HEREAFTER REASONABLY
PROMULGATED BY LANDLORD RELATED TO PARKING OR THE OPERATION OF THE PREMISES, THE
BUILDINGS AND/OR THE PROJECT (COLLECTIVELY, THE “RULES AND REGULATIONS”).  THE
JUDGMENT OF ANY COURT OF COMPETENT JURISDICTION, OR THE ADMISSION OF TENANT IN
ANY ACTION OR PROCEEDING AGAINST TENANT, WHETHER LANDLORD BE A PARTY THERETO OR
NOT, THAT TENANT HAS VIOLATED ANY SUCH LAWS OR PRIVATE RESTRICTIONS, SHALL BE
CONCLUSIVE OF THAT FACT AS BETWEEN LANDLORD AND TENANT.


8.03         COMPLIANCE WITH AMERICANS WITH DISABILITIES ACT.  LANDLORD AND
TENANT HEREBY AGREE AND ACKNOWLEDGE THAT THE PREMISES, THE BUILDINGS AND/OR THE
PROJECT MAY BE SUBJECT TO, AMONG OTHER LAWS, THE REQUIREMENTS OF THE AMERICANS
WITH DISABILITIES ACT, A FEDERAL LAW CODIFIED AT 42 U.S.C. § 12101 ET SEQ.,
INCLUDING, BUT NOT LIMITED TO, TITLE III THEREOF, AND ALL REGULATIONS AND
GUIDELINES RELATED THERETO, TOGETHER WITH ANY AND ALL LAWS, RULES, REGULATIONS,
ORDINANCES, CODES AND STATUTES NOW OR HEREAFTER ENACTED BY LOCAL OR STATE
AGENCIES HAVING JURISDICTION THEREOF, AS THE SAME MAY BE IN EFFECT ON THE DATE
OF THIS LEASE AND MAY BE HEREAFTER MODIFIED, AMENDED OR SUPPLEMENTED
(COLLECTIVELY, THE “ADA”).  ANY ALTERATIONS TO BE CONSTRUCTED HEREUNDER SHALL BE
IN COMPLIANCE WITH THE REQUIREMENTS OF THE ADA, AND ALL COSTS INCURRED FOR
PURPOSES OF COMPLIANCE THEREWITH SHALL BE A PART OF AND INCLUDED IN THE COSTS OF
THE ALTERATIONS.  TENANT SHALL BE SOLELY RESPONSIBLE FOR CONDUCTING ITS OWN
INDEPENDENT INVESTIGATION OF THIS MATTER AND FOR ENSURING THAT THE DESIGN OF ALL
ALTERATIONS STRICTLY COMPLIES WITH ALL REQUIREMENTS OF THE ADA.  TENANT HEREBY
ACCEPTS THE PREMISES IN THEIR AS IS CONDITION WITH REGARD TO THE REQUIREMENTS OF
THE ADA RELATING TO BARRIER REMOVAL WORK, PATH OF TRAVEL OR OTHER WORK REQUIRED
TO THE BUILDINGS, THE COMMON AREAS OR THE PROJECT UNDER THE ADA, AND AGREES THAT
ALL WORK OF COMPLYING WITH THE SAME SHALL BE THE RESPONSIBILITY OF TENANT;
PROVIDED,

16


--------------------------------------------------------------------------------



HOWEVER, THAT LANDLORD, AND NOT TENANT, SHALL BE RESPONSIBLE FOR BARRIER REMOVAL
WORK, PATH OF TRAVEL OR OTHER WORK WITHIN THE COMMON AREAS REQUIRED BY REASON OF
ADA REQUIREMENTS FIRST BECOMING EFFECTIVE WITH REGARD TO THE PROJECT AFTER THE
COMMENCEMENT DATE AND THE NEED FOR WHICH DOES NOT ARISE BY REASON OF
(I) TENANT’S PARTICULAR USE OF THE PREMISES, THE BUILDINGS OR THE PROJECT, OR
(II) ALTERATIONS MADE BY OR AT THE REQUEST OF TENANT.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS PROVISION, TENANT SHALL BE RESPONSIBLE AT ITS SOLE
COST AND EXPENSE FOR FULLY AND FAITHFULLY COMPLYING WITH ALL APPLICABLE
REQUIREMENTS OF THE ADA, INCLUDING, WITHOUT LIMITATION, NOT DISCRIMINATING
AGAINST ANY DISABLED PERSONS IN THE OPERATION OF TENANT’S BUSINESS IN OR ABOUT
THE PREMISES, AND OFFERING OR OTHERWISE PROVIDING AUXILIARY AIDS AND SERVICES
AS, AND WHEN, REQUIRED BY THE ADA.  WITHIN TEN (10) DAYS AFTER RECEIPT, LANDLORD
AND TENANT SHALL EACH ADVISE THE OTHER IN WRITING, AND PROVIDE THE OTHER WITH
COPIES OF (AS APPLICABLE), ANY WRITTEN NOTICES ALLEGING VIOLATION OF THE ADA
RELATING TO ANY PORTION OF THE PREMISES, THE BUILDINGS OR THE PROJECT; ANY
CLAIMS MADE OR THREATENED ORALLY OR IN WRITING REGARDING NONCOMPLIANCE WITH THE
ADA AND RELATING TO ANY PORTION OF THE PREMISES, THE BUILDINGS, OR THE PROJECT;
OR ANY GOVERNMENTAL OR REGULATORY ACTIONS OR INVESTIGATIONS INSTITUTED OR
THREATENED REGARDING NONCOMPLIANCE WITH THE ADA AND RELATING TO ANY PORTION OF
THE PREMISES, THE BUILDINGS OR THE PROJECT.


ARTICLE IX


ACCEPTANCE OF PREMISES

By entry hereunder, Tenant accepts the Premises as suitable for Tenant’s
intended use and as being in good and sanitary operating order, condition and
repair, AS IS, and without representation or warranty by Landlord as to the
condition, use or occupancy which may be made thereof except as expressly set
forth herein, subject to the obligations of Landlord set forth in Paragraph XII
or elsewhere in this Lease.


ARTICLE X


SURRENDER

Tenant agrees that on the last day of the Term, or on the sooner termination of
this Lease, Tenant shall surrender the Premises to Landlord (i) in the same
condition as on the Commencement Date (damage by acts of God, fire, and any
other casualty, normal wear and tear, condemnation, and Alterations not required
to be removed excepted) and (ii) otherwise in accordance with Paragraph 33.07. 
Normal wear and tear shall not include any damage or deterioration that would
have been prevented by proper maintenance by Tenant, or Tenant otherwise
performing all of its obligations under this Lease.  On or before the expiration
or sooner termination of this Lease, Tenant shall remove from the Premises, the
Buildings and the Project all of Tenant’s Property (as hereinafter defined),
including (without limitation) Tenant’s signage, and restore any damage
resulting therefrom, subject to the right of Landlord to direct that any Rooftop
Equipment be and remain on the Buildings as the property of Landlord.  Any of
Tenant’s Property not so removed by Tenant as required herein shall be deemed
abandoned and may be disposed of by Landlord in any manner after five (5) days’
written notice to, and at the expense of Tenant, without payment to Tenant.  All
of the improvements existing in the Buildings upon the Commencement Date and all
Alterations except those which Landlord

17


--------------------------------------------------------------------------------


requires Tenant to remove in accordance with the terms of this Lease (but not
Tenant’s Property as defined in Paragraph 14.02) shall remain in the Premises as
the property of Landlord.  Tenant shall, upon the expiration or termination of
this Lease, remove all phone and cable equipment, wiring and other installations
made by Tenant at any time, whether prior to or following the Commencement Date.


ARTICLE XI


ALTERATIONS AND ADDITIONS


11.01       ALTERATIONS.  TENANT SHALL NOT MAKE, OR PERMIT TO BE MADE, ANY
ALTERATION, ADDITION OR IMPROVEMENT (HEREINAFTER REFERRED TO INDIVIDUALLY AS AN
“ALTERATION” AND COLLECTIVELY AS THE “ALTERATIONS”) TO THE PREMISES OR ANY PART
THEREOF OTHER THAN IN COMPLIANCE WITH THE PROVISIONS OF THIS PARAGRAPH XI.  ANY
ALTERATIONS OTHER THAN COSMETIC ALTERATIONS (AS DEFINED BELOW) SHALL BE
PERFORMED ONLY WITH THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD.  TENANT MAY, UPON WRITTEN NOTICE TO LANDLORD AS
PROVIDED BELOW IN PARAGRAPH 11.06 BUT WITHOUT LANDLORD’S CONSENT, MAKE
ALTERATIONS INVOLVING PAINT OR NEW WALL COVERINGS, CARPETING OR NEW FLOOR
COVERINGS, OR SIMILAR COSMETIC WORK FOR WHICH A BUILDING PERMIT IS NOT REQUIRED
UNDER APPLICABLE LAWS, SO LONG AS THE COST THEREOF DOES NOT EXCEED SEVENTY-FIVE
THOUSAND DOLLARS ($75,000.00) PER PROJECT (“COSMETIC ALTERATIONS”), PROVIDED
THAT (I) AN EVENT OF DEFAULT IS NOT CONTINUING, (II) THE ALTERATIONS DO NOT
MATERIALLY REDUCE THE VALUE OF THE PREMISES, AND (III) THE ALTERATIONS ARE
PERFORMED IN FULL COMPLIANCE WITH THE TERMS OF PARAGRAPHS 11.02 THROUGH 11.05
BELOW.


11.02       COMPLIANCE WITH LAWS; INSURANCE.  ANY ALTERATION TO THE PREMISES
SHALL BE AT TENANT’S SOLE COST AND EXPENSE, IN COMPLIANCE WITH ALL APPLICABLE
LAWS AND ALL REQUIREMENTS REASONABLY REQUESTED BY LANDLORD, INCLUDING, WITHOUT
LIMITATION, THE REQUIREMENTS OF ANY INSURER PROVIDING COVERAGE FOR THE PREMISES
OR THE PROJECT OR ANY PART THEREOF, AND IN ACCORDANCE WITH PLANS AND
SPECIFICATIONS APPROVED IN WRITING BY LANDLORD.  BEFORE ALTERATIONS MAY BEGIN,
VALID BUILDING PERMITS OR OTHER PERMITS OR LICENSES REQUIRED MUST BE FURNISHED
TO LANDLORD, AND, ONCE THE ALTERATIONS BEGIN, TENANT WILL DILIGENTLY AND
CONTINUOUSLY PURSUE THEIR COMPLETION.  TENANT SHALL MAINTAIN DURING THE COURSE
OF CONSTRUCTION, AT ITS SOLE COST AND EXPENSE, BUILDERS’ RISK INSURANCE FOR THE
AMOUNT OF THE COMPLETED VALUE OF THE ALTERATIONS ON AN ALL-RISK NON-REPORTING
FORM COVERING ALL IMPROVEMENTS UNDER CONSTRUCTION, INCLUDING BUILDING MATERIALS,
AND OTHER INSURANCE IN AMOUNTS AND AGAINST SUCH RISKS AS LANDLORD SHALL
REASONABLY REQUIRE IN CONNECTION WITH THE ALTERATIONS.  IN ADDITION TO AND
WITHOUT LIMITATION ON THE GENERALITY OF THE FOREGOING, TENANT SHALL ENSURE THAT
ITS CONTRACTOR(S) AND SUBCONTRACTOR(S) PROCURE AND MAINTAIN IN FULL FORCE AND
EFFECT DURING THE COURSE OF CONSTRUCTION (I) A “BROAD FORM” COMMERCIAL GENERAL
LIABILITY AND PROPERTY DAMAGE POLICY OF INSURANCE NAMING LANDLORD AND TENANT AS
ADDITIONAL INSUREDS, AND (II) STATUTORY WORKER’S COMPENSATION INSURANCE, AND
EMPLOYER’S LIABILITY INSURANCE WITH A MINIMUM LIMIT OF COVERAGE OF ONE MILLION
DOLLARS ($1,000,000.00).  THE LIMIT OF COVERAGE OF THE AFORESAID POLICY SHALL
BE, WITH RESPECT TO TENANT’S GENERAL CONTRACTOR, TWO MILLION DOLLARS
($2,000,000.00) FOR INJURY OR DEATH OF ONE PERSON IN ANY ONE ACCIDENT OR

18


--------------------------------------------------------------------------------



OCCURRENCE AND TWO MILLION DOLLARS ($2,000,000.00) FOR INJURY OR DEATH OF MORE
THAN ONE PERSON IN ANY ONE ACCIDENT OR OCCURRENCE, AND, WITH RESPECT TO
SUBCONTRACTORS, ONE MILLION DOLLARS ($1,000,000.00) FOR INJURY OR DEATH OF ONE
PERSON IN ANY ONE ACCIDENT OR OCCURRENCE AND NOT LESS THAN ONE MILLION DOLLARS
($1,000,000.00) FOR INJURY OR DEATH OF MORE THAN ONE PERSON IN ANY ONE ACCIDENT
OR OCCURRENCE, AND, IN EITHER CASE, SHALL CONTAIN A SEVERABILITY OF INTEREST
CLAUSE OR A CROSS LIABILITY ENDORSEMENT.  SUCH INSURANCE SHALL FURTHER INSURE
LANDLORD AND TENANT AGAINST LIABILITY FOR PROPERTY DAMAGE OF ONE MILLION DOLLARS
($1,000,000.00).  THE FOREGOING BODILY INJURY AND PROPERTY DAMAGE LIMITS MAY BE
CARRIED ON A COMBINED SINGLE LIMIT BASIS AND MAY BE PROVIDED IN A COMBINATION OF
PRIMARY COVERAGE AND UMBRELLA OR EXCESS COVERAGE.  THE INSURANCE REQUIREMENTS
WITH REGARD TO TENANT’S CONTRACTORS PROVIDED IN THIS PARAGRAPH ARE NOT INTENDED,
AND SHALL NOT BE CONSTRUED, TO LIMIT THE RESPONSIBILITY OF TENANT SET FORTH IN
THIS LEASE IN RESPECT OF INSURANCE, ALTERATIONS OR OTHER MATTERS.


11.03       NO FIXTURES.  ALL ALTERATIONS WHICH ARE AFFIXED TO THE PREMISES
FOLLOWING THE COMMENCEMENT DATE BY TENANT AT ITS EXPENSE, INCLUDING, BUT NOT
LIMITED TO, HEATING, LIGHTING, ELECTRICAL, AIR CONDITIONING, FIXED PARTITIONING,
DRAPERY, WALL COVERING AND PANELING, BUILT-IN CABINET WORK AND CARPETING
INSTALLATIONS MADE BY TENANT, TOGETHER WITH ALL PROPERTY INSTALLED BY TENANT
FOLLOWING THE COMMENCEMENT DATE AT ITS EXPENSE THAT BECOMES AN INTEGRAL PART OF
THE PREMISES OR THE BUILDINGS (BUT NOT TENANT’S PROPERTY AS DEFINED IN
PARAGRAPH 14.02), SHALL BE TENANT’S PROPERTY DURING THE TERM OF THIS LEASE (AND
TENANT SHALL BE ENTITLED TO ALL TAX BENEFITS THEREFROM TO THE EXTENT PAID FOR BY
TENANT), BUT SHALL NOT BE DEEMED TRADE FIXTURES OR TENANT’S PROPERTY AND SHALL
AUTOMATICALLY BECOME THE PROPERTY OF LANDLORD UPON THE EXPIRATION DATE OR THE
SOONER TERMINATION OF THIS LEASE WITHOUT THE NEED FOR ANY ADDITIONAL
DOCUMENTATION OR ANY ACTION ON THE PART OF LANDLORD OR TENANT.


11.04       PHONE AND CABLE INSTALLATIONS.  TENANT MAY INSTALL PRIVATE TELEPHONE
SYSTEMS AND/OR OTHER RELATED COMPUTER OR TELECOMMUNICATIONS EQUIPMENT OR LINES
OR DATA CENTER IMPROVEMENTS IN THE PREMISES WITHOUT LANDLORD’S PRIOR WRITTEN
CONSENT, EXCEPT THAT, IF SUCH INSTALLATION REQUIRES THE MAKING OF ALTERATIONS
FOR WHICH CONSENT IS REQUIRED, THEN TENANT SHALL COMPLY WITH THE TERMS OF THIS
PARAGRAPH XI.


11.05       CONSENT FOR CERTAIN INSTALLATIONS.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, BEFORE INSTALLING ANY EQUIPMENT OR LIGHTS WHICH GENERATE AN
UNDUE AMOUNT OF HEAT IN THE PREMISES, OR IF TENANT PLANS TO USE ANY HIGH-POWER
USAGE EQUIPMENT IN THE PREMISES IN EXCESS OF THE EXISTING ELECTRICAL CAPACITY OF
THE BUILDINGS IN QUESTION OR WHICH, IN LANDLORD’S GOOD FAITH DISCRETION,
REQUIRES UPGRADES TO THE BUILDING SYSTEMS OR SUPPLEMENTAL SYSTEMS, TENANT SHALL
OBTAIN THE WRITTEN PERMISSION OF LANDLORD, WHICH PERMISSION SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED, OR DELAYED.


11.06       NOTIFICATION OF COMMENCEMENT.  TENANT AGREES NOT TO PROCEED TO MAKE
ANY ALTERATIONS, NOTWITHSTANDING CONSENT FROM LANDLORD TO DO SO, UNTIL TENANT
NOTIFIES LANDLORD IN WRITING OF THE DATE TENANT DESIRES TO COMMENCE CONSTRUCTION
OR INSTALLATION OF SUCH ALTERATIONS AND LANDLORD HAS APPROVED SUCH DATE IN
WRITING, IN ORDER THAT LANDLORD MAY POST APPROPRIATE NOTICES TO AVOID ANY
LIABILITY TO CONTRACTORS OR MATERIAL SUPPLIERS FOR PAYMENT FOR TENANT’S
IMPROVEMENTS.  TENANT WILL AT ALL TIMES PERMIT SUCH NOTICES TO BE POSTED AND TO
REMAIN POSTED UNTIL THE COMPLETION OF WORK.


11.07       NOTICE OF REMOVAL OBLIGATIONS.  AT THE TIME OF, AND PURSUANT TO,
GRANTING ITS CONSENT TO ANY ALTERATIONS, LANDLORD SHALL HAVE THE RIGHT TO
REQUIRE IN WRITING THAT SUCH ALTERATIONS BE REMOVED FROM THE PREMISES UPON THE
EXPIRATION OR SOONER TERMINATION OF THIS LEASE; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL TENANT BE REQUIRED TO REMOVE ANY ALTERATIONS

19


--------------------------------------------------------------------------------



EXISTING AT THE PREMISES AS OF THE COMMENCEMENT DATE, AND TENANT MAY REMOVE
TENANT’S PROPERTY AS DESCRIBED UNDER PARAGRAPH 14.02.


ARTICLE XII


MAINTENANCE AND REPAIRS OF PREMISES


12.01       MAINTENANCE BY TENANT.  SUBJECT TO THE PROVISIONS OF PARAGRAPHS XXI
AND XXII, AND EXCEPT TO THE EXTENT OF THE MAINTENANCE OBLIGATIONS OF LANDLORD
EXPRESSLY PROVIDED IN PARAGRAPH 12.02, TENANT AGREES TO KEEP AND MAINTAIN IN A
FIRST CLASS CONDITION, AT ITS SOLE EXPENSE, ALL ASPECTS OF THE BUILDINGS AND THE
PROJECT, INCLUDING THE COMMON AREAS THEREOF, INCLUDING, WITHOUT LIMITATION, THE
FOLLOWING: (I) INTERIOR GLASS, INTERIOR DOORS (DOOR FRAMES AND DOOR CLOSERS),
INTERIOR LIGHTING (INCLUDING, WITHOUT LIMITATION, LIGHT BULBS AND BALLASTS), ALL
COMMUNICATIONS SYSTEMS SERVING THE PREMISES, TENANT’S SIGNAGE, ALL INTERIOR
LEASEHOLD IMPROVEMENTS, INTERIOR PAINTING AND INTERIOR WALLS AND FLOORS DATA
CENTER, EMPLOYEE CAFETERIA, AND EMPLOYEE GYM, (II) EXTERIOR WINDOWS, WINDOW
FRAMES, WINDOW CASEMENTS, SKYLIGHTS, EXTERIOR DOORS (DOOR FRAMES AND DOOR
CLOSERS), EXTERIOR LIGHTING, THE SYSTEMS, PAVEMENT, LANDSCAPING, INTERNAL
BUILDING AND LANDSCAPING SPRINKLER SYSTEMS, DOWN SPOUTS, GUTTERS, SIDEWALKS,
DRIVEWAYS, CURBS, AND LIGHTING SYSTEMS, (III) FURNISHING OF  ALL EXPENDABLES,
INCLUDING LIGHT BULBS, PAPER GOODS AND SOAPS, USED IN THE PREMISES AND THE
PROJECT, AND (IV) ALL OF TENANT’S SECURITY SYSTEMS IN OR ABOUT OR SERVING THE
PREMISES.  TENANT SHALL DURING THE ENTIRETY OF THE TERM BE RESPONSIBLE FOR THE
OPERATION AND MAINTENANCE OF THE EMPLOYEE CAFETERIA AND ANY EMPLOYEE GYM AND
OTHER SIMILAR FACILITIES, AT TENANT’S SOLE COST AND EXPENSE, NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN.


12.02       MAINTENANCE BY LANDLORD.  LANDLORD AGREES TO KEEP AND MAINTAIN IN A
FIRST CLASS CONDITION THE FOUNDATION, THE FOOTINGS, THE FLOOR SLAB, THE
STRUCTURE OF THE BUILDINGS, AND THE ROOF (STRUCTURE AND MEMBRANE) OF THE
BUILDINGS.  IN THE EVENT ANY OF LANDLORD’S OBLIGATIONS UNDER THIS
PARAGRAPH 12.02 INCLUDE THE MAKING OF REPAIRS, REPLACEMENTS OR IMPROVEMENTS
WHICH WOULD CUSTOMARILY BE CAPITALIZED UNDER INDUSTRY STANDARD COMMERCIAL REAL
ESTATE ACCOUNTING PRACTICES, THEN LANDLORD SHALL NOT MAKE THE SAME UNLESS TO DO
SO WOULD BE CONSISTENT WITH INSTITUTIONAL ASSET MANAGEMENT PRACTICES. 
NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH 12.01, IN THE EVENT THAT, AT ANY
TIME DURING THE TERM, REPLACEMENT OF THE HVAC UNIT LOCATED ON THE ROOF OF ANY
BUILDING IS APPROPRIATE UNDER INSTITUTIONAL ASSET MANAGEMENT PRACTICES, LANDLORD
SHALL, AT TENANT’S WRITTEN REQUEST, PERFORM WORK RELATING TO THE REPLACEMENT
THEREOF, AND THE EXPENSES OF WHICH TENANT PAYS ITS PROPORTIONATE SHARE PURSUANT
TO PARAGRAPH IV SHALL INCLUDE THE COSTS AND EXPENSES INCURRED BY LANDLORD IN
CONNECTION THEREWITH, AMORTIZED OVER THE USEFUL LIFE OF THE REPLACEMENT UNIT
DETERMINED IN ACCORDANCE WITH INSTITUTIONAL ASSET MANAGEMENT PRACTICES, ON A
STRAIGHT-LINE BASIS WITH AN INTEREST FACTOR APPROPRIATE UNDER SUCH PRACTICES;
PROVIDED, HOWEVER, THAT IN THE CASE THAT ANY CAPITAL EXPENDITURE MADE PURSUANT
TO PARAGRAPH 4.03.1(II) IS AMORTIZED OVER A PERIOD SHORTER THAN USEFUL LIFE
DETERMINED PURSUANT TO GAAP, IN NO EVENT SHALL EXPENSES FOR ANY YEAR INCLUDE AN
AMOUNT GREATER THAT THE ACTUAL COSTS SAVINGS ACHIEVED IN SUCH YEAR.


12.03       RESPONSIBILITY FOR COMMON AREAS.  FROM AND AFTER THE DATE THAT THE
PREMISES NO LONGER INCLUDE THE ENTIRETY OF ALL OF THE BUILDINGS, LANDLORD SHALL,
AT ITS OPTION, ELECT FROM TIME TO TIME EITHER TO:  (I) OPERATE, MAINTAIN AND
REPAIR THE ENTIRETY OF THE COMMON AREAS; OR (II) DESIGNATE CERTAIN PORTIONS IN
THE COMMON AREAS AND FACILITIES THEREIN AS AREAS AND FACILITIES

20


--------------------------------------------------------------------------------



THAT TENANT WILL CONTINUE TO OPERATE, MAINTAIN AND REPAIR, WHICH MAY INCLUDE, IN
THE CASE OF A RENEWAL OF THIS LEASE AS TO THE NORTH, SOUTH, AND WEST BUILDINGS,
THE LANDSCAPED AREAS SURROUNDING SUCH BUILDINGS AND THE COURTYARD BETWEEN THEM
AND JAMAICA STREET; PROVIDED, HOWEVER, THAT NO SUCH DESIGNATION SHALL ALLOCATE
TO TENANT RESPONSIBILITIES IN EXCESS OF THOSE COMMENSURATE WITH THE SIZE AND
LOCATION OF THE REMAINING PREMISES.  TENANT SHALL PAY A SHARE OF THE EXPENSES OF
LANDLORD FOR SUCH OPERATION, MAINTENANCE AND REPAIR IN ACCORDANCE WITH THE
PROVISIONS OF PARAGRAPH IV AS FOLLOWS: (A) IN THE EVENT OF AN ELECTION UNDER
CLAUSE (I), TENANT SHALL PAY ITS PROPORTIONATE SHARE OF ALL OF SUCH EXPENSES;
AND (B) IN THE EVENT OF AN ELECTION UNDER CLAUSE (II), TENANT SHALL ONLY BE
REQUIRED TO PAY ANY SHARE EXPENSES IF, AND IN THE PROPORTION THAT, THE COMMON
AREAS MAINTAINED BY TENANT CONSTITUTE LESS THAN ITS PROPORTIONATE SHARE OF ALL
THE COMMON AREAS, AS DETERMINED BY LANDLORD IN A MANNER CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES.  IN THE EVENT THAT THE COMMON AREAS
SHALL INCLUDE AREAS WITHIN A BUILDING (IN ACCORDANCE WITH PARAGRAPH 2.03.1), THE
OPERATION, MAINTENANCE AND REPAIR RESPONSIBILITIES OF LANDLORD SHALL INCLUDE
THOSE DESIGNATED BY LANDLORD RELATING TO BUILDING COMMON AREAS AND SHARED
BUILDING SYSTEMS AND FACILITIES, WHICH DESIGNATION SHALL BE CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES.  NOTWITHSTANDING THE PERFORMANCE BY
LANDLORD OF THE ABOVE RESPONSIBILITIES SO DESIGNATED, TENANT SHALL BE REQUIRED
TO PAY ITS PROPORTIONATE SHARE OF ALL REASONABLE, DIRECT AND ACTUAL COSTS AND
EXPENSES PAID OR INCURRED BY LANDLORD IN RESPECT OF OPERATION, MAINTENANCE,
REPAIR AND REPLACEMENTS THAT WERE THE RESPONSIBILITY OF TENANT DURING THE PERIOD
THAT IT OCCUPIED THE ENTIRETY OF ALL OF THE BUILDINGS.


ARTICLE XIII


LANDLORD’S INSURANCE


13.01       COMMERCIAL GENERAL LIABILITY INSURANCE.  LANDLORD SHALL SECURE AND
KEEP IN FORCE A “BROAD FORM” COMMERCIAL GENERAL LIABILITY INSURANCE AND PROPERTY
DAMAGE POLICY COVERING THE PROJECT, INSURING LANDLORD, AND NAMING TENANT AS AN
ADDITIONAL INSURED AS RELATES TO THE INDEMNIFICATION OBLIGATIONS OF LANDLORD
PROVIDED IN THIS LEASE, AGAINST ANY LIABILITY ARISING OUT OF THE USE, OCCUPANCY
OR MAINTENANCE OF THE PROJECT, INCLUDING THE COMMON AREAS.  SUCH POLICY SHALL BE
EXCESS COVERAGE  AND SHALL HAVE LIMITS CONSISTENT WITH THE COVERAGE TYPICALLY
MAINTAINED FROM TIME TO TIME UNDER INSTITUTIONAL ASSET MANAGEMENT PRACTICES WITH
LIMITS NOT LESS THAN THREE MILLION DOLLARS ($3,000,000.00) FOR INJURY OR DEATH
OF ONE PERSON IN ANY ONE ACCIDENT OR OCCURRENCE AND IN THE AMOUNT OF NOT LESS
THAN THREE MILLION DOLLARS ($3,000,000.00) FOR INJURY OR DEATH OF MORE THAN ONE
PERSON IN ANY ONE ACCIDENT OR OCCURRENCE, SHALL INCLUDE CONTRACTUAL LIABILITY
COVERAGE (WHICH SHALL INCLUDE BROAD FORM CONTRACTUAL COVERAGE, INCLUDING, TO THE
EXTENT AVAILABLE, COVERAGE FOR LANDLORD’S INDEMNIFICATION OBLIGATIONS IN THIS
LEASE), AND SHALL CONTAIN A SEVERABILITY OF INTEREST CLAUSE OR A CROSS LIABILITY
ENDORSEMENT.  THE FOREGOING BODILY INJURY AND PROPERTY DAMAGE LIMITS MAY BE
CARRIED ON A COMBINED SINGLE LIMIT BASIS AND MAY BE PROVIDED IN A BLANKET POLICY
OR IN A COMBINATION OF PRIMARY COVERAGE AND UMBRELLA OR EXCESS COVERAGE.  THE
LIMIT OF ANY INSURANCE SHALL NOT LIMIT THE LIABILITY OF LANDLORD HEREUNDER. 
LANDLORD SHALL PROVIDE TO TENANT UPON REQUEST A CERTIFICATE OR CERTIFICATES OF
INSURANCE FOR THE INSURANCE REQUIRED UNDER THIS ARTICLE XIII, PURSUANT TO WHICH
THE INSURANCE CARRIER WILL ENDEAVOR TO PROVIDE THIRTY (30) DAYS NOTICE TO TENANT
OF ANY CANCELLATION OR REDUCTION OF COVERAGE.  SUCH POLICIES OF INSURANCE  SHALL
BE ISSUED BY AN INSURANCE COMPANY AUTHORIZED TO DO BUSINESS IN THE STATE OF
COLORADO FOR THE

21


--------------------------------------------------------------------------------



ISSUANCE OF SUCH TYPE OF INSURANCE COVERAGE AND RATED A-:VII OR BETTER IN
A.M. BEST COMPANY’S KEY RATING GUIDE.


13.02       REAL PROPERTY INSURANCE.  LANDLORD AGREES TO CARRY AND MAINTAIN
ALL-RISK PROPERTY INSURANCE (WITH 100% REPLACEMENT COST COVERAGE WITHOUT ANY
COINSURANCE PROVISIONS OR PENALTIES WITH PROPERTY VALUES ADJUSTED ANNUALLY TO
REFLECT INFLATION CONSISTENT WITH INSTITUTIONAL ASSET MANAGEMENT PRACTICES SUCH
AS THE MARSHALL & SWIFT INFLATION INDEX) COVERING THE BUILDINGS AND THE PROJECT
AND LANDLORD’S PROPERTY THEREIN IN AN AMOUNT AND WITH COVERAGES CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES.  LANDLORD MAY ELECT TO CARRY SUCH
OTHER ADDITIONAL INSURANCE OR HIGHER LIMITS AS IT REASONABLY DEEMS APPROPRIATE,
INCLUDING (WITHOUT LIMITATION) RENTAL LOSS COVERAGE, AS CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES.  ALL OF THE PREMIUMS FOR SUCH
INSURANCE SHALL BE INCLUDED WITHIN THE EXPENSES OF WHICH TENANT PAYS ITS
PROPORTIONATE SHARE PURSUANT TO PARAGRAPH 4.02.2.  TENANT ACKNOWLEDGES THAT
LANDLORD SHALL NOT CARRY INSURANCE ON, AND SHALL NOT BE RESPONSIBLE FOR DAMAGE
TO, TENANT’S PROPERTY OR ANY ALTERATIONS, AND THAT LANDLORD SHALL NOT CARRY
INSURANCE AGAINST, OR BE RESPONSIBLE FOR ANY LOSS SUFFERED BY TENANT DUE TO,
INTERRUPTION OF TENANT’S BUSINESS.  THIS PROPERTY POLICY OF INSURANCE SHALL BE
ISSUED BY AN INSURANCE COMPANY AUTHORIZED TO DO BUSINESS IN THE STATE OF
COLORADO FOR THE ISSUANCE OF SUCH TYPE OF INSURANCE COVERAGE AND RATED A-:VII OR
BETTER IN A.M. BEST COMPANY’S KEY RATING GUIDE.


ARTICLE XIV


TENANT’S INSURANCE


14.01       COMMERCIAL GENERAL LIABILITY INSURANCE.  TENANT SHALL, AT TENANT’S
EXPENSE, SECURE AND KEEP IN FORCE A “BROAD FORM” COMMERCIAL GENERAL LIABILITY
INSURANCE AND PROPERTY DAMAGE POLICY COVERING THE PREMISES AND THE PROJECT,
INSURING TENANT, AND NAMING LANDLORD AND LANDLORD’S LENDERS AS ADDITIONAL
INSUREDS, AGAINST ANY LIABILITY ARISING OUT OF THE USE, OCCUPANCY OR MAINTENANCE
OF THE PREMISES OR THE PROJECT, INCLUDING THE COMMON AREAS.  SUCH POLICY SHALL
HAVE LIMITS OF THREE MILLION DOLLARS ($3,000,000.00) FOR INJURY OR DEATH OF ONE
PERSON IN ANY ONE ACCIDENT OR OCCURRENCE AND IN THE AMOUNT OF THREE MILLION
DOLLARS ($3,000,000.00) FOR INJURY OR DEATH OF MORE THAN ONE PERSON IN ANY ONE
ACCIDENT OR OCCURRENCE, SHALL INCLUDE CONTRACTUAL LIABILITY COVERAGE (WHICH
SHALL INCLUDE BROAD FORM CONTRACTUAL COVERAGE, INCLUDING, TO THE EXTENT
AVAILABLE, COVERAGE FOR TENANT’S INDEMNIFICATION OBLIGATIONS IN THIS LEASE), AND
SHALL CONTAIN A SEVERABILITY OF INTEREST CLAUSE OR A CROSS LIABILITY ENDORSEMENT
AND A PER LOCATION ENDORSEMENT PURSUANT TO WHICH THE COVERAGE AVAILABLE PURSUANT
TO THIS LEASE WILL NOT BE SUBJECT TO REDUCTION OR EXHAUSTION BY REASON OF
OCCURRENCES AT LOCATIONS OTHER THAN THE PROJECT.  SUCH INSURANCE SHALL FURTHER
INSURE LANDLORD AND TENANT AGAINST LIABILITY FOR PROPERTY DAMAGE OF ONE MILLION
DOLLARS ($1,000,000.00).  LANDLORD MAY FROM TIME TO TIME, BUT NOT MORE
FREQUENTLY THAN EVERY FIVE (5) YEARS, REQUIRE REASONABLE INCREASES IN ANY SUCH
LIMITS IF LANDLORD BELIEVES THAT ADDITIONAL COVERAGE IS NECESSARY OR DESIRABLE,
BUT LANDLORD SHALL NOT REQUIRE INCREASES ABOVE THE INSURANCE LIMITS TYPICALLY
REQUIRED FROM TIME TO TIME UNDER INSTITUTIONAL ASSET MANAGEMENT PRACTICES.  THE
FOREGOING BODILY INJURY AND PROPERTY DAMAGE LIMITS MAY BE CARRIED ON A COMBINED
SINGLE LIMIT BASIS AND MAY BE PROVIDED IN A COMBINATION OF PRIMARY COVERAGE AND
UMBRELLA OR EXCESS COVERAGE.  THE LIMIT OF ANY INSURANCE SHALL NOT LIMIT THE
LIABILITY OF TENANT HEREUNDER.  SUCH POLICIES OF INSURANCE SHALL BE PRIMARY AND
NOT CONTRIBUTING WITH OR IN EXCESS OF COVERAGE THAT LANDLORD MAY CARRY, BY AN
INSURANCE COMPANY AUTHORIZED TO DO BUSINESS IN THE STATE OF COLORADO

22


--------------------------------------------------------------------------------



FOR THE ISSUANCE OF SUCH TYPE OF INSURANCE COVERAGE AND RATED A-:XII OR BETTER
IN A.M. BEST COMPANY’S KEY RATING GUIDE.


14.02       PERSONAL PROPERTY INSURANCE.  TENANT SHALL MAINTAIN ALL-RISK
PROPERTY INSURANCE ON ALL OF ITS PERSONAL PROPERTY, FURNITURE (INCLUDING
CUBICLES), FURNISHINGS, TRADE OR BUSINESS FIXTURES AND EQUIPMENT, AND SIGNAGE ON
OR ABOUT THE PREMISES, INCLUDING (WITHOUT LIMITATION) TENANT’S TELEPHONE,
COMPUTER AND TELECOMMUNICATIONS SYSTEMS, EQUIPMENT AND LINES AND THE ROOFTOP
EQUIPMENT (COLLECTIVELY, “TENANT’S PROPERTY”), A POLICY OR POLICIES OF FIRE AND
EXTENDED COVERAGE INSURANCE.  LANDLORD SHALL HAVE NO INTEREST IN THE INSURANCE
UPON TENANT’S PROPERTY AND WILL SIGN ALL DOCUMENTS REASONABLY NECESSARY IN
CONNECTION WITH THE SETTLEMENT OF ANY CLAIM OR LOSS BY TENANT.  LANDLORD WILL
NOT CARRY INSURANCE ON TENANT’S PROPERTY.  TENANT WILL ADMINISTER ANY CLAIMS
WITH ITS INSURER RELATING TO INSURANCE ON TENANT’S PROPERTY, AND INSURANCE
BENEFITS THEREFROM WILL BE PAYABLE TO TENANT.  TENANT ACKNOWLEDGES THAT, IN
LIGHT OF ITS OPPORTUNITY TO INSURE TENANT’S PROPERTY AND WHETHER OR NOT SUCH
INSURANCE IS CARRIED, TENANT SHALL ASSUME AND BE RESPONSIBLE FOR ANY AND ALL
LOSS OF, DAMAGE TO, AND OTHER CLAIMS IN RESPECT OF TENANT’S PROPERTY FROM ANY
CAUSE WHATSOEVER, AND TENANT SHALL NOT MADE ANY CLAIM AGAINST LANDLORD OR ANY
INSURANCE CARRIED BY LANDLORD IN RESPECT OF ANY SUCH LOSS, DAMAGE OR CLAIM.


14.03       WORKER’S COMPENSATION INSURANCE; EMPLOYER’S LIABILITY INSURANCE. 
TENANT SHALL, AT TENANT’S EXPENSE, MAINTAIN IN FULL FORCE AND EFFECT STATUTORY
WORKER’S COMPENSATION INSURANCE, AND EMPLOYER’S LIABILITY INSURANCE WITH A
MINIMUM LIMIT OF COVERAGE OF ONE MILLION DOLLARS ($1,000,000.00).


14.04       EVIDENCE OF COVERAGE.  TENANT SHALL DELIVER TO LANDLORD CERTIFICATES
OF INSURANCE AND ANY AND ALL ENDORSEMENTS REQUIRED HEREIN FOR ALL INSURANCE
REQUIRED TO BE MAINTAINED BY TENANT.  TENANT SHALL, AT LEAST THIRTY (30) DAYS
PRIOR TO EXPIRATION OF EACH POLICY, FURNISH LANDLORD WITH CERTIFICATES OF
RENEWAL OR “BINDERS” THEREOF.  EACH CERTIFICATE SHALL EXPRESSLY PROVIDE THE
INSURANCE CARRIER WILL ENDEAVOR TO PROVIDE THIRTY (30) DAYS NOTICE TO LANDLORD
AND THE OTHER PARTIES NAMED AS ADDITIONAL INSUREDS AS REQUIRED IN THIS LEASE OF
ANY CANCELLATION OR REDUCTION OF COVERAGE SUCH POLICIES.


14.05       SELF INSURED RETENTION.  FOR SO LONG AS THE TENANT UNDER THIS LEASE
IS CH2M HILL, INC. OR A PURCHASER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
THE BUSINESS OPERATED BY IT AS OF THE DATE HEREOF OR A SUCCESSOR THERETO BY
MERGER OR CONSOLIDATION (“CH2M HILL”), AND PROVIDED AND FOR SO LONG AS CH2M HILL
SHALL MAINTAIN A NET WORTH, DETERMINED IN ACCORDANCE WITH GAAP, OF NOT LESS THAN
$200 MILLION (AND SHALL PROVIDE TO LANDLORD UPON ITS WRITTEN REQUEST FINANCIAL
STATEMENTS (INCLUDING VIA PUBLIC FILINGS) CERTIFIED BY AN INDEPENDENT PUBLIC
ACCOUNTANT SHOWING A NET OF AT LEAST SUCH AMOUNT), THE COMMERCIAL GENERAL
LIABILITY COVERAGE PROVIDED BY TENANT PURSUANT TO THIS LEASE MAY INCLUDE A
SELF-INSURED RETENTION IN AN AMOUNT NOT TO EXCEED $1,000,000.  WITH REGARD TO
ANY SUCH SELF-INSURED RETENTION, TENANT SHALL PROVIDE A DEFENSE TO LANDLORD IN
RESPECT OF CLAIMS AND LIABILITIES ARISING FROM ANY OCCURRENCE ON OR ABOUT THE
PREMISES, THE BUILDINGS OR THE PROJECT, GENERALLY IN THE MANNER AS WOULD HAVE
BEEN PROVIDED BY AN INSURANCE COMPANY IF TENANT, INSTEAD OF HAVING SUCH
RETENTION, HAD MAINTAINED FULL INSURANCE COVERAGE AS PROVIDED IN THIS
PARAGRAPH XIV WITH A THIRD-PARTY INSURER AND, IN PARTICULAR, SHALL NOT DECLINE
TO PROVIDE A DEFENSE ON THE BASIS THAT LANDLORD OR A LANDLORD’S AGENT MAY HAVE
BEEN NEGLIGENT WITH REGARD TO SUCH OCCURRENCE.

 

23


--------------------------------------------------------------------------------



ARTICLE XV


INDEMNIFICATION


15.01       LANDLORD.  TENANT SHALL INDEMNIFY AND HOLD HARMLESS LANDLORD AND
LANDLORD’S AGENTS, ADVISORS, EMPLOYEES, PARTNERS, SHAREHOLDERS, DIRECTORS,
INVITEES AND INDEPENDENT CONTRACTORS (COLLECTIVELY, “LANDLORD’S AGENTS”) AGAINST
AND FROM ANY AND ALL CLAIMS, LIABILITIES, JUDGMENTS, COSTS, DEMANDS, CAUSES OF
ACTION AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES)
ARISING FROM (I) ANY OCCURRENCE ON OR ABOUT THE PREMISES, THE BUILDINGS OR THE
PROJECT, EXCEPT TO THE EXTENT ARISING BY REASON OF THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF LANDLORD OR LANDLORD’S FAILURE TO PERFORM ITS OBLIGATIONS
EXPRESSLY SET FORTH IN THIS LEASE, BY TENANT OR TENANT’S AGENTS, AND (II) THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT OR TENANT’S AGENTS, OR FROM ANY
DEFAULT IN THE TERMS OF THIS LEASE BY TENANT, AND (III) ANY ACTION OR PROCEEDING
BROUGHT ON ACCOUNT OF ANY MATTER IN ITEMS (I) OR (II).  IF ANY ACTION OR
PROCEEDING IS BROUGHT AGAINST LANDLORD BY REASON OF ANY SUCH CLAIM, UPON NOTICE
FROM LANDLORD, TENANT SHALL DEFEND THE SAME AT TENANT’S EXPENSE WITH COUNSEL
SELECTED BY TENANT.


15.02       TENANT.  LANDLORD SHALL INDEMNIFY AND HOLD HARMLESS TENANT AND
TENANT’S AGENTS (AS DEFINED IN PARAGRAPH 8.01) AGAINST AND FROM ANY AND ALL
CLAIMS, LIABILITIES, JUDGMENTS, COSTS, DEMANDS, CAUSES OF ACTION AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES) ARISING FROM (I) THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD OR LANDLORD’S AGENTS, AND (II) A
FAILURE OF LANDLORD TO PERFORM ITS OBLIGATIONS UNDER THIS LEASE WHICH HAS
CONTINUED AFTER NOTICE AND EXPIRATION OF THE APPLICABLE CURE PERIOD.  IF ANY
ACTION OR PROCEEDING IS BROUGHT AGAINST TENANT BY REASON OF ANY SUCH CLAIM, UPON
NOTICE FROM TENANT, LANDLORD SHALL DEFEND THE SAME AT LANDLORD’S EXPENSE WITH
COUNSEL SELECTED BY LANDLORD.


15.03       NO IMPAIRMENT OF INSURANCE.  THE FOREGOING INDEMNITIES SHALL NOT
RELIEVE ANY INSURANCE CARRIER OF ITS RIGHTS OR OBLIGATIONS UNDER ANY POLICIES
REQUIRED TO BE CARRIED BY EITHER PARTY PURSUANT TO THIS LEASE, TO THE EXTENT
THAT SUCH POLICIES COVER THE PERIL OR OCCURRENCE THAT RESULTS IN THE CLAIM THAT
IS SUBJECT TO THE FOREGOING INDEMNITY.


15.04       SURVIVAL.  THE OBLIGATIONS OF UNDER THIS PARAGRAPH SHALL SURVIVE ANY
TERMINATION OF THIS LEASE.


ARTICLE XVI


SUBROGATION

Notwithstanding anything to the contrary in this Lease, Landlord and Tenant
hereby mutually waive any claim against the other and its Agents for any loss or
damage to any of their property located on or about the Premises, the Buildings
or the Project that is caused by or results from perils covered by property
insurance carried by the respective parties or required to be carried under this
Lease, whether or not due to the negligence of the other party or its Agents. 
Because the foregoing waivers will preclude the assignment of any claim by way
of subrogation to an insurance company or any other person, each party now
agrees to immediately give to its insurer written notice of the terms of these
mutual waivers, if and to the extent required under the applicable policies, and
shall have their insurance policies endorsed, if and to the extent so

24


--------------------------------------------------------------------------------


required, to prevent the invalidation of the insurance coverage because of these
waivers.  Nothing in this Paragraph XVI shall relieve a party of liability to
the other for failure to carry insurance required by this Lease.


ARTICLE XVII


SIGNAGE

Subject in all cases to applicable Laws, Tenant shall have exclusive rights to
signage on the exterior and interior of each Building the entirety of which is
included in the Premises.  Any exterior Building signage shall be maintained at
the locations and dimensions existing as of the Commencement Date or as Landlord
may otherwise approve in writing, such approval not to be unreasonably
withheld.  For so long as the Premises include the entirety of all of the
Buildings, Tenant shall also have exclusive rights relating to the existing
monument signage for the Project (the “Monument Signage”).  Landlord shall not
permit any other exterior signage at the Project for so long as the Premises
include the entirety of all of the Buildings.  If the Premises do not include
all thereof, Landlord may install or permit installation of exterior signage for
another tenant or occupant of the Project of a character and quality consistent
with Tenant’s signage and Institutional Asset Management Practices.  Landlord
shall not permit any of the companies listed on Exhibit E hereto to have any
exterior signage, as long as Tenant leases some or all of the Buildings,
regardless of the amount of space the competitor may lease in the Project. 
Notwithstanding the foregoing, Landlord shall have the right to place signage,
and decals at exterior entrances, identifying Landlord and/or Landlord’s
managing agent, in a manner consistent with Institutional Asset Management
Practices.


ARTICLE XVIII


ROOFTOP EQUIPMENT


18.01       ROOFTOP EQUIPMENT.  TENANT SHALL HAVE THE RIGHT TO THE USE OF SPACE
ON THE ROOF OF ANY BUILDING FROM TIME TO TIME INCLUDED IN THE PREMISES FOR THE
INSTALLATION, USE, MAINTENANCE AND REPAIR OF SUPPLEMENTAL COOLING UNITS, BACKUP
GENERATORS, ANTENNAE, SATELLITE, MICROWAVE DISHES OR OTHER TELECOMMUNICATION
DEVICES, OR ANY OTHER SIMILAR EQUIPMENT, TOGETHER WITH ALL RELATED EQUIPMENT,
MOUNTINGS AND SUPPORTS (COLLECTIVELY, “ROOFTOP EQUIPMENT”).  TENANT MAY, WITHOUT
LANDLORD’S CONSENT, CONTINUE TO MAINTAIN IN PLACE THE ROOFTOP EQUIPMENT EXISTING
AS OF THE COMMENCEMENT DATE.  TENANT SHALL OBTAIN LANDLORD’S PRIOR WRITTEN
APPROVAL OF THE INSTALLATION OF ANY NEW OR REPLACEMENT ROOFTOP EQUIPMENT, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  TENANT SHALL BE
RESPONSIBLE AT ITS EXPENSE THROUGHOUT THE TERM TO REMEDY ANY LEAKS OR DAMAGE TO
THE ROOF CAUSED BY THE INSTALLATION OR MAINTENANCE OF THE ROOFTOP EQUIPMENT, AND
AT THE END OF THE TERM TO REMOVE ALL OF THE ROOFTOP EQUIPMENT AND TO RESTORE THE
ROOF TO A SOUND AND WATERTIGHT CONDITION, IN EACH CASE USING LANDLORD’S ROOFING
CONTRACTOR.


18.02       INSTALLATION AND MAINTENANCE.  LANDLORD SHALL MAKE AVAILABLE TO
TENANT ACCESS TO THE ROOF FOR THE CONSTRUCTION, INSTALLATION, MAINTENANCE,
REPAIR, OPERATION AND USE OF THE ROOFTOP EQUIPMENT.  ALL WORK IN CONNECTION WITH
THE INSTALLATION OF SUCH ROOFTOP EQUIPMENT, INCLUDING CORE DRILLING, IF
REQUIRED, SHALL BE PERFORMED AT TENANT’S SOLE COST AND EXPENSE, INCLUDING THE
COST

25


--------------------------------------------------------------------------------



OF A FIRE WATCH AND RELATED SUPERVISORY COSTS RELATING TO ANY CORE DRILLING,
WHICH SHALL BE PERFORMED IN SUCH A MANNER AS LANDLORD SHALL REASONABLY
PRESCRIBE.  REFERENCES IN THIS PARAGRAPH 18.02 TO THE ROOFTOP EQUIPMENT SHALL BE
DEEMED TO INCLUDE SUCH RISER AND THE ELECTRICAL AND TELECOMMUNICATION CONDUITS
THEREIN.  TENANT SHALL USE AND MAINTAIN THE ROOFTOP EQUIPMENT SO AS NOT TO
DAMAGE TO OR INTERFERE WITH THE OPERATION OF THE BUILDINGS, INCLUDING THE
SYSTEMS.  THE INSTALLATION OF ANY ROOFTOP EQUIPMENT SHALL CONSTITUTE AN
ALTERATION AND SHALL BE PERFORMED AT TENANT’S SOLE COST AND EXPENSE (INCLUDING
ANY COSTS AND EXPENSES IN CONNECTION WITH REINFORCING THE ROOF OF THE BUILDINGS,
IF REQUIRED) IN ACCORDANCE WITH AND SUBJECT TO THE PROVISIONS OF PARAGRAPH XI. 
ALL OF THE PROVISIONS OF THIS LEASE SHALL APPLY TO THE INSTALLATION, USE AND
MAINTENANCE OF THE ROOFTOP EQUIPMENT, INCLUDING ALL PROVISIONS RELATING TO
COMPLIANCE WITH LAWS (INCLUDING ALL FCC RULES AND REGULATIONS), INSURANCE,
INDEMNITY, REPAIRS AND MAINTENANCE.  THE ROOFTOP EQUIPMENT SHALL BE TREATED FOR
ALL PURPOSES OF THIS LEASE AS TENANT’S PROPERTY.


18.03       NO PROJECT INTERFERENCE.  IN THE EVENT THE USE OF ANY ROOFTOP
EQUIPMENT BY ANY OTHER TENANT OR OCCUPANT OF THE PROJECT INTERFERES WITH OR
DISTURBS THE USE OR OPERATION OF THE ROOFTOP EQUIPMENT, THEN PROMPTLY FOLLOWING
A WRITTEN REQUEST BY TENANT, LANDLORD SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO RESOLVE SUCH INTERFERENCE OR DISTURBANCE, IN A MANNER CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES.


18.04       TENANT’S OBLIGATIONS.  TENANT SHALL (I) BE SOLELY RESPONSIBLE FOR
ANY DAMAGE CAUSED AS A RESULT OF THE USE OF THE ROOFTOP EQUIPMENT, (II) PROMPTLY
PAY ANY TAX, LICENSE, PERMIT OR OTHER FEES OR CHARGES IMPOSED PURSUANT TO ANY
LAWS OR INSURANCE REQUIREMENTS RELATING TO THE INSTALLATION, MAINTENANCE OR USE
OF THE ROOFTOP EQUIPMENT, AND (III) PROMPTLY COMPLY WITH ALL PRECAUTIONS AND
SAFEGUARDS REASONABLY REQUIRED BY LANDLORD’S INSURANCE COMPANY AND ALL
GOVERNMENTAL AUTHORITIES RELATING TO THE ROOFTOP EQUIPMENT.


ARTICLE XIX


FREE FROM LIENS

Tenant shall keep the Premises, the Buildings and the Project free from any
liens arising out of any work performed, material furnished or obligations
incurred by or for Tenant.  In the event that Tenant shall not, within
twenty (20) days after Tenant obtains knowledge of the imposition of any such
lien, cause the lien to be released of record by payment or posting of a proper
bond, Landlord shall have in addition to all other remedies provided herein and
by law the right but not the obligation to cause same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien.  All such sums paid by Landlord and all expenses incurred by it in
connection therewith (including, without limitation, attorneys’ fees) shall be
payable to Landlord by Tenant upon demand.  Landlord shall have the right at all
times to post and keep posted on the Premises any notices permitted or required
by law or that Landlord shall deem proper for the protection of Landlord, the
Premises, the Buildings and the Project, from mechanics’ and materialmen’s
liens.  Tenant shall give to Landlord advance notice of commencement of any
repair or construction on the Premises in accordance with Paragraph 11.06.

26


--------------------------------------------------------------------------------



ARTICLE XX


ENTRY BY LANDLORD

Tenant shall permit Landlord and Landlord’s Agents to enter into and upon the
Premises at all reasonable times, upon twenty-four (24) hours’ prior notice
(except in the case of an emergency, for which no notice shall be required), and
subject to Tenant’s reasonable security arrangements and without unreasonably
disrupting Tenant’s business, for the purpose of inspecting the same or showing
the Premises to prospective purchasers, lenders or, during the last twenty-four
(24) months of the Term, tenants, or to alter, improve, maintain and repair the
Premises or the Buildings as required or permitted by Landlord under the terms
hereof, or for any other business purpose, without any rebate of Rent and
without any liability to Tenant for any loss of occupation or quiet enjoyment of
the Premises thereby occasioned (except for actual damages resulting from the
negligence or willful misconduct of Landlord or its agents or contractors); and
Tenant shall permit Landlord to post notices of non-responsibility and ordinary
“for sale” and, during the last twenty-four (24) months of the Term, “for
lease,” signs.  No such entry shall be construed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction of Tenant from the
Premises.  Landlord may temporarily close entrances, doors, corridors, elevators
or other facilities without liability to Tenant by reason of such closure in the
case of an emergency.


ARTICLE XXI


DESTRUCTION AND DAMAGE


21.01       RESTORATION.  IF ALL OR A PORTION OF THE PREMISES AND/OR THE COMMON
AREAS SHALL BE PARTIALLY OR TOTALLY DAMAGED OR DESTROYED BY FIRE OR OTHER
CASUALTY, THEN, UNLESS THIS LEASE IS TERMINATED AS HEREINAFTER PROVIDED,
LANDLORD SHALL PERFORM LANDLORD’S RESTORATION WORK (AS HEREINAFTER DEFINED) WITH
REASONABLE DISPATCH AND CONTINUITY.  “LANDLORD’S RESTORATION WORK” SHALL INCLUDE
ALL OF THE WORK NECESSARY TO REPAIR AND RESTORE THE PREMISES (EXCLUDING THE
ALTERATIONS MADE BY OR ON BEHALF OF TENANT FOLLOWING THE DATE OF THIS LEASE) TO
SUBSTANTIALLY THE SAME CONDITION AS THAT IN WHICH THEY WERE IN IMMEDIATELY PRIOR
TO THE HAPPENING OF THE FIRE OR OTHER CASUALTY AND TO RESTORE OR CONSTRUCT
APPROPRIATE COMMON AREAS.  LANDLORD’S RESTORATION WORK SHALL NOT INCLUDE THE
REPAIR OR RESTORATION OF ANY TENANT’S PROPERTY OR ANY ALTERATIONS MADE BY OR ON
BEHALF OF TENANT FOLLOWING THE DATE OF THIS LEASE.


21.02       TERMINATION RIGHTS.  IF ALL OR A PORTION OF THE PREMISES AND/OR THE
COMMON AREAS SHALL BE DAMAGED OR DESTROYED BY FIRE OR OTHER CASUALTY, THEN,
LANDLORD, WITHIN THIRTY (30) DAYS AFTER THE OCCURRENCE OF THE FIRE OR OTHER
CASUALTY OR AS SOON THEREAFTER AS PRACTICABLE, SHALL FURNISH TO TENANT AN
ESTIMATE (THE “RESTORATION ESTIMATE”), PREPARED AND CERTIFIED BY A LICENSED
ARCHITECT SELECTED BY LANDLORD AND EXPERIENCED WITH PROJECTS SIMILAR TO THE
PROJECT, OF THE DATE (THE “ESTIMATED DATE”) BY WHICH LANDLORD’S RESTORATION WORK
SHALL BE COMPLETED.  IF THE ESTIMATED DATE SHALL BE A DATE LATER THAN EIGHTEEN
(18) MONTHS AFTER THE DATE OF THE FIRE OR OTHER CASUALTY, OR IN THE EVENT THAT
THE CASUALTY IS NOT INSURED BY INSURANCE CARRIED BY LANDLORD (BUT ONLY IF
LANDLORD WAS CARRYING, AS OF THE DATE OF THE CASUALTY, INSURANCE AS REQUIRED BY
THIS LEASE AND IN ALL OTHER RESPECTS CONSISTENT WITH INSTITUTIONAL ASSET
MANAGEMENT PRACTICES AS IN EFFECT AT THE TIME OF THE CASUALTY), OR IN THE EVENT
THERE IS A SHORTFALL OF TEN PERCENT (10%) OR MORE BETWEEN THE

27


--------------------------------------------------------------------------------



PROCEEDS FROM INSURANCE CARRIED BY LANDLORD (OR THE PROCEEDS THAT WOULD HAVE
BEEN RECEIVED IF LANDLORD HAD BEEN CARRYING, AS OF THE DATE OF THE CASUALTY,
INSURANCE AS REQUIRED BY THIS LEASE AND IN ALL OTHER RESPECTS CONSISTENT WITH
INSTITUTIONAL ASSET MANAGEMENT PRACTICES AS IN EFFECT AT THE TIME OF THE
CASUALTY) AND THE ANTICIPATED COST TO RESTORE THE CASUALTY (AND LANDLORD
DETERMINES THAT IT WILL NOT COVER SUCH SHORTFALL), THEN EITHER TENANT OR
LANDLORD MAY, AT ITS OPTION, TERMINATE THIS LEASE BY GIVING WRITTEN NOTICE TO
THE OTHER WITHIN THIRTY (30) DAYS AFTER TENANT’S RECEIPT OF THE RESTORATION
ESTIMATE.  IN ANY CASE WHERE THE RESTORATION ESTIMATE DOES NOT GIVE RISE TO A
TERMINATION RIGHT AS AFORESAID (AS WELL AS ANY CASE WHERE TENANT DOES NOT ELECT
TO EXERCISE ITS TERMINATION RIGHT AS AFORESAID), TENANT SHALL HAVE THE RIGHT TO
TERMINATE THIS LEASE, IF FOR ANY REASON, LANDLORD’S RESTORATION WORK IS NOT
COMPLETED WITHIN A PERIOD ENDING THREE (3) MONTHS AFTER THE ESTIMATED DATE, WITH
SUCH PERIOD SUBJECT TO EXTENSION FOR FORCE MAJEURE (PROVIDED THAT FORCE MAJEURE
SHALL NOT INCLUDE SHORTAGES IN LABOR OR MATERIALS FOR WHICH COMMERCIALLY
REASONABLE ALTERNATIVES WERE AVAILABLE TO LANDLORD).  TENANT MAY EXERCISE THE
TERMINATION RIGHT DESCRIBED IN THE PRECEDING SENTENCE BY DELIVERING WRITTEN
NOTICE THEREOF TO LANDLORD AT ANY TIME FOLLOWING THE END OF SUCH PERIOD AND
PRIOR TO THE DATE LANDLORD COMPLETES LANDLORD’S RESTORATION WORK.  IF TENANT OR
LANDLORD TERMINATES THIS LEASE AS PROVIDED IN THIS PARAGRAPH 21.02, THEN SUCH
TERMINATION SHALL BE EFFECTIVE ON THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION, BUT NO LATER THAN TWELVE (12) MONTHS AFTER THE DATE OF SUCH NOTICE,
AS IF SAID DATE WERE THE DATE FIXED FOR THE EXPIRATION OF THE TERM, PROVIDED
THAT AS TO ANY PORTION OF THE PREMISES WHICH IS NOT RENDERED UNTENANTABLE BY THE
CASUALTY, EITHER PARTY SHALL GIVE THE OTHER NOT LESS THAN TWELVE (12) MONTHS
ADVANCE NOTICE OF TERMINATION.


21.03       DAMAGE LATE IN THE TERM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED ABOVE, IN THE EVENT OF DAMAGE TO THE PREMISES OCCURRING DURING THE
LAST TWELVE (12) MONTHS OF THE TERM OF THIS LEASE AS THEN IN EFFECT (INCLUDING A
RENEWAL TERM, IF TENANT HAS PREVIOUSLY VALIDLY EXERCISED THE RESPECTIVE RENEWAL
OPTION), EITHER LANDLORD OR TENANT MAY, WITHIN THIRTY (30) DAYS AFTER THE DATE
OF THE CASUALTY BY WRITTEN NOTICE TO THE OTHER, ELECT TO TERMINATE THIS LEASE AS
TO THE PORTION OF THE PREMISES RENDERED UNTENANTABLE OR, AS TO ANY BUILDING
FIFTY PERCENT (50%) OR MORE OF WHICH IS RENDERED UNTENANTABLE, THE ENTIRE SUCH
BUILDING.  IF THIS LEASE IS SO TERMINATED AS TO LESS THAN ALL OF THE PREMISES,
THE RENT HEREUNDER SHALL BE REDUCED FOR THE REMAINDER OF THE TERM IN PROPORTION
TO THE REMAINING PREMISES COVERED BY THIS LEASE.


21.04       ABATEMENT.  IN THE EVENT LANDLORD IS REQUIRED TO REPAIR AND RESTORE
THE DAMAGED PORTIONS OF THE PROJECT FOLLOWING A CASUALTY EVENT, THE MONTHLY
INSTALLMENTS OF RENT SHALL BE ABATED PROPORTIONATELY IN THE RATIO WHICH TENANT’S
USE OF THE PREMISES IS IMPAIRED FROM THE DATE OF THE CASUALTY AND CONTINUING
DURING THE PERIOD OF SUCH REPAIR OR RESTORATION.  EXCEPT AS EXPRESSLY PROVIDED
IN THE IMMEDIATELY PRECEDING SENTENCE WITH RESPECT TO ABATEMENT OF RENT, TENANT
SHALL HAVE NO CLAIM AGAINST LANDLORD FOR, AND HEREBY RELEASES LANDLORD AND
LANDLORD’S AGENTS FROM RESPONSIBILITY FOR AND WAIVES ITS ENTIRE CLAIM OF
RECOVERY FOR ANY COST, LOSS OR EXPENSE SUFFERED OR INCURRED BY TENANT AS A
RESULT OF ANY DAMAGE TO OR DESTRUCTION OF THE PREMISES OR THE PROJECT OR THE
REPAIR OR RESTORATION THEREOF, INCLUDING, WITHOUT LIMITATION, ANY COST, LOSS OR
EXPENSE RESULTING FROM ANY LOSS OF USE OF THE WHOLE OR ANY PART OF THE PREMISES
OR THE PROJECT AND/OR ANY INCONVENIENCE OR ANNOYANCE OCCASIONED BY SUCH DAMAGE,
REPAIR OR RESTORATION.

28


--------------------------------------------------------------------------------



ARTICLE XXII


CONDEMNATION


22.01       CONDEMNATION.  LANDLORD MAY, AT ITS OPTION, TERMINATE THIS LEASE AS
OF THE DATE TITLE VESTS IN THE CONDEMNING PARTY IN THE EVENT THAT EITHER
(I) TWENTY-FIVE PERCENT (25%) OR MORE OF EITHER THE PREMISES OR THE PROJECT IS
TAKEN FOR ANY PUBLIC OR QUASI-PUBLIC PURPOSE BY ANY LAWFUL GOVERNMENTAL POWER OR
AUTHORITY, BY EXERCISE OF THE RIGHT OF APPROPRIATION, INVERSE CONDEMNATION,
CONDEMNATION OR EMINENT DOMAIN, OR SOLD TO PREVENT SUCH TAKING (EACH SUCH EVENT
BEING REFERRED TO AS A “CONDEMNATION”), OR (II) SUCH PORTION OF THE PARKING
FACILITIES FOR THE PROJECT SHALL BE SO TAKEN, AND LANDLORD IS NOT ABLE TO OBTAIN
OR CONSTRUCT REPLACEMENT PARKING FACILITIES, AS TO RENDER TWENTY-FIVE PERCENT
(25%) OR MORE OF EITHER THE PREMISES OR THE PROJECT NO LONGER LEGALLY USABLE FOR
GENERAL OFFICE PURPOSES.  TENANT MAY, AT ITS OPTION, TERMINATE THIS LEASE AS OF
THE DATE TITLE VESTS IN THE CONDEMNING PARTY IN THE EVENT THAT EITHER
(A) TWENTY-FIVE PERCENT (25%) OR MORE OF THE PREMISES, OR THE ENTIRETY OF ANY
INDIVIDUAL BUILDING LEASED BY TENANT IS SO TAKEN, OR (B) SUCH PORTION OF THE
PARKING FACILITIES FOR THE PROJECT SHALL BE SO TAKEN, AND LANDLORD IS NOT ABLE
TO OBTAIN OR CONSTRUCT REPLACEMENT PARKING FACILITIES, AS TO RENDER TWENTY-FIVE
PERCENT (25%) OR MORE OF EITHER THE PREMISES NO LONGER LEGALLY USABLE FOR
GENERAL OFFICE PURPOSES.  IF EITHER PARTY ELECTS TO TERMINATE THIS LEASE AS
PROVIDED HEREIN, SUCH ELECTION SHALL BE MADE BY WRITTEN NOTICE TO THE OTHER
PARTY GIVEN WITHIN THIRTY (30) DAYS AFTER THE NATURE AND EXTENT OF SUCH
CONDEMNATION HAVE BEEN FINALLY DETERMINED.  IF NEITHER LANDLORD NOR TENANT
ELECTS TO TERMINATE THIS LEASE AS PERMITTED ABOVE, LANDLORD SHALL PROMPTLY
PROCEED TO RESTORE THE PREMISES, TO THE EXTENT OF ANY CONDEMNATION AWARD
RECEIVED BY LANDLORD, TO SUBSTANTIALLY THE SAME CONDITION AS EXISTED PRIOR TO
SUCH CONDEMNATION (INCLUDING ANY ALTERATIONS), ALLOWING FOR THE REASONABLE
EFFECTS OF SUCH CONDEMNATION, AND A PROPORTIONATE ABATEMENT SHALL BE MADE TO THE
RENT CORRESPONDING TO THE TIME DURING WHICH, AND TO THE PORTION OF THE FLOOR
AREA OF THE PREMISES (ADJUSTED FOR ANY INCREASE THERETO RESULTING FROM ANY
RECONSTRUCTION) OF WHICH, TENANT IS DEPRIVED ON ACCOUNT OF SUCH CONDEMNATION AND
RESTORATION, AS REASONABLY DETERMINED BY LANDLORD.  EXCEPT AS EXPRESSLY PROVIDED
IN THE IMMEDIATELY PRECEDING SENTENCE WITH RESPECT TO ABATEMENT OF RENT, OR A
BREACH OF LANDLORD’S OBLIGATIONS UNDER THIS PARAGRAPH XXII, TENANT SHALL HAVE NO
CLAIM AGAINST LANDLORD FOR, AND HEREBY RELEASES LANDLORD AND LANDLORD’S AGENTS
FROM RESPONSIBILITY FOR AND WAIVES ITS ENTIRE CLAIM OF RECOVERY FOR ANY COST,
LOSS OR EXPENSE SUFFERED OR INCURRED BY TENANT AS A RESULT OF ANY CONDEMNATION
OR THE REPAIR OR RESTORATION OF THE PREMISES, THE BUILDINGS OR THE PROJECT OR
THE PARKING LOT FOLLOWING SUCH CONDEMNATION, INCLUDING, WITHOUT LIMITATION, ANY
COST, LOSS OR EXPENSE RESULTING FROM ANY LOSS OF USE OF THE WHOLE OR ANY PART OF
THE PREMISES, THE BUILDINGS, THE PROJECT OR THE PARKING LOT AND/OR ANY
INCONVENIENCE OR ANNOYANCE OCCASIONED BY SUCH CONDEMNATION, REPAIR OR
RESTORATION.


22.02       CONDEMNATION PROCEEDS.  LANDLORD SHALL BE ENTITLED TO ANY AND ALL
COMPENSATION, DAMAGES, INCOME, RENT, AWARDS, OR ANY INTEREST THEREIN WHATSOEVER
WHICH MAY BE PAID OR MADE IN CONNECTION WITH THE TAKING, PURSUANT TO ANY
CONDEMNATION, OF THE BUILDINGS, THE LAND ON WHICH THE PROJECT IS LOCATED AND ALL
IMPROVEMENTS THEREON.  TENANT SHALL BE ENTITLED TO MAKE A SEPARATE CLAIM TO THE
CONDEMNING AUTHORITY FOR AN AWARD SEPARATELY ALLOCATED BY THE CONDEMNING
AUTHORITY TO TENANT FOR TENANT’S MOVING AND OTHER RELOCATION EXPENSES AND THE
VALUE OF TENANT’S PROPERTY, SO LONG AS SUCH AWARD DOES NOT REDUCE THE AMOUNT
PAYABLE BY THE CONDEMNING AUTHORITY TO LANDLORD.

29


--------------------------------------------------------------------------------



ARTICLE XXIII


ASSIGNMENT AND SUBLETTING


23.01       ASSIGNMENT.  TENANT (I) SHALL NOT MORTGAGE, PLEDGE, HYPOTHECATE OR
ENCUMBER THIS LEASE OR ANY INTEREST HEREIN; (II) MAY ASSIGN ITS ENTIRE INTEREST
IN THIS LEASE OR SUBLEASE THE PREMISES OR ANY PART THEREOF OR ALLOW ANOTHER
PERSON TO OCCUPY OR USE THE PREMISES OR A PORTION THEREOF, WITH THE PRIOR
WRITTEN CONSENT OF LANDLORD (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED) AS PROVIDED BELOW IN THIS PARAGRAPH OR AS PERMITTED WITHOUT CONSENT
PURSUANT TO PARAGRAPH 23.02; AND (III) SHALL NOT OTHERWISE TRANSFER AN INTEREST
IN THIS LEASE OR ANY RIGHT OR PRIVILEGE APPURTENANT THERETO.  NO ASSIGNMENT OR
OTHER TRANSFER OF THIS LEASE OR AN INTEREST HEREIN SHALL RELIEVE TENANT OF ANY
LIABILITY HEREUNDER.  IF TENANT DESIRES TO REQUEST LANDLORD’S CONSENT TO AN
ASSIGNMENT OR SUBLETTING, TENANT SHALL, NO LESS THAN THIRTY-FIVE (35) DAYS PRIOR
TO THE PROPOSED EFFECTIVE DATE, DELIVER TO LANDLORD BY CERTIFIED MAIL OR
OVERNIGHT DELIVERY BY A RECOGNIZED NATIONAL COURIER SERVICE A WRITTEN REQUEST
FOR CONSENT ACCOMPANIED BY FULL PARTICULARS CONCERNING THE PROPOSED ASSIGNMENT
OR SUBLEASE, INCLUDING THE FOLLOWING:  THE NAME AND ADDRESS OF THE PROPOSED
ASSIGNEE OR SUBTENANT AND THE NATURE AND CHARACTER OF THE BUSINESS OF THE
PROPOSED ASSIGNEE OR SUBTENANT; A COPY OF THE PROPOSED SUBLEASE OR ASSIGNMENT
AGREEMENT, INCLUDING ALL MATERIAL TERMS AND CONDITIONS THEREOF AND A DESCRIPTION
OF ALL MONETARY OR OTHER CONSIDERATION PAYABLE IN CONNECTION THEREWITH;
FINANCIAL STATEMENTS OF THE PROPOSED ASSIGNEE OR SUBTENANT CERTIFIED BY AN
INDEPENDENT PUBLIC ACCOUNTANT IF AVAILABLE AND PREPARED IN ACCORDANCE WITH GAAP;
PERTINENT INFORMATION APPROPRIATE FOR LANDLORD TO DETERMINE THE CREDIT,
CHARACTER, REPUTATION, EXPERIENCE AND BUSINESS STANDING OF THE PROPOSED ASSIGNEE
OR SUBTENANT; AND SUCH FURTHER INFORMATION AS TENANT DEEMS PERTINENT OR LANDLORD
MAY REASONABLY REQUEST.  LANDLORD SHALL WITHIN TWENTY (20) DAYS OF RECEIPT OF
THE FOREGOING REQUEST FOR CONSENT EITHER (X) CONSENT TO THE PROPOSED ASSIGNMENT
OR SUBLEASE, OR (Y) REFUSE ITS CONSENT TO THE PROPOSED ASSIGNMENT OR SUBLEASE,
PROVIDED THAT SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  LANDLORD SHALL RESPOND TO TENANT’S REQUEST WITHIN TWENTY (20) DAYS
FOLLOWING RECEIPT OF THE REQUEST AND SUCH PARTICULARS.  IN THE EVENT LANDLORD
FAILS TO RESPOND WITHIN SUCH PERIOD (AND PROVIDED THAT TENANT SHALL HAVE
REQUESTED CONSENT BY CERTIFIED MAIL OR OVERNIGHT DELIVERY AS PROVIDED ABOVE),
LANDLORD’S FAILURE TO RESPOND SHALL BE DEEMED TO CONSTITUTE LANDLORD’S CONSENT.


23.02       TENANT AFFILIATE.  WITHOUT LIMITING THE FOREGOING, TENANT MAY SUBLET
THE PREMISES OR ASSIGN THIS LEASE TO A TENANT AFFILIATE.  AS USED HEREIN,
“TENANT AFFILIATE” MEANS (I) AN ENTITY CONTROLLING, CONTROLLED BY OR UNDER
COMMON CONTROL WITH CH2M HILL, INC. OR ONE OF ITS SUCCESSORS (AS DEFINED BELOW),
(II) ANY ENTITY ENGAGED IN A JOINT VENTURE WITH CH2M HILL, INC. OR ONE OF ITS
SUCCESSORS, (III) A SUCCESSOR CORPORATION RELATED TO CH2M HILL, INC. BY MERGER,
CONSOLIDATION OR REORGANIZATION (“SUCCESSOR”), OR (IV) A PURCHASER OF
SUBSTANTIALLY ALL OF CH2M HILL, INC.’S ASSETS (ALSO A “SUCCESSOR”); AND A PARTY
SHALL BE DEEMED TO “CONTROL” ANOTHER PARTY FOR PURPOSES OF THE DEFINITION
CONTAINED IN THE AFORESAID CLAUSE (I) ONLY IF THE FIRST PARTY OWNS FIFTY PERCENT
(50%) OR MORE OF THE STOCK OR OTHER BENEFICIAL INTERESTS OF THE SECOND PARTY. 
NOTWITHSTANDING THE FOREGOING, FOLLOWING AN ASSIGNMENT OR SUBLEASE PERMITTED
WITHOUT CONSENT PURSUANT TO THIS PARAGRAPH, EITHER OF THE FOLLOWING SHALL
CONSTITUTE AN ASSIGNMENT REQUIRING THE CONSENT OF LANDLORD:  (A) IN THE CASE OF
A TRANSFER TO A TENANT AFFILIATE UNDER CLAUSE (I), ANY SUBSEQUENT TRANSFER OF
OWNERSHIP OR CONTROL OF A PARTY WHICH RESULTS IF THE CESSATION OF THE CONTROL ON
THE BASIS OF WHICH THE TRANSFER WAS PERMITTED WITHOUT CONSENT; AND (B) IN THE
CASE OF A TRANSFER UNDER CLAUSE (II), SUCH ENTITY CEASES TO BE ENGAGED IN SUCH
JOINT VENTURE.  TENANT SHALL PROVIDE

30


--------------------------------------------------------------------------------



LANDLORD WITH WRITTEN NOTICE OF ANY ASSIGNMENT OR SUBLEASE TO A TENANT AFFILIATE
WITHIN TEN (10) DAYS PRIOR TO THE EFFECTIVE DATE THEREOF, TOGETHER WITH COPIES
OF ALL DOCUMENTS EVIDENCING SUCH TRANSFER, INCLUDING WITHOUT LIMITATION, ALL
FORMATION DOCUMENTS OF THE TENANT AFFILIATE AND ANY OTHER DOCUMENTS REASONABLY
REQUESTED BY LANDLORD, AND IN THE CASE OF AN ASSIGNMENT TO A TENANT AFFILIATE,
TENANT SHALL DELIVER TO LANDLORD AN ASSIGNMENT ON TERMS REASONABLY ACCEPTABLE TO
LANDLORD PURSUANT TO WHICH THE TENANT AFFILIATE ASSUMES AND AGREES TO PERFORM
ALL OF THE OBLIGATIONS OF THE TENANT UNDER THIS LEASE.


23.03       TENANT TO REMAIN LIABLE.  NOTWITHSTANDING ANY ASSIGNMENT OF THIS
LEASE, TENANT SHALL AT ALL TIMES REMAIN FULLY RESPONSIBLE AND LIABLE FOR THE
PAYMENT OF THE RENT AND FOR COMPLIANCE WITH ALL OF TENANT’S OTHER OBLIGATIONS
UNDER THIS LEASE.


23.04       PROFITS.  LANDLORD SHALL BE ENTITLED TO, AS ADDITIONAL RENT, FIFTY
PERCENT (50%) OF ANY PROFITS (AS DEFINED BELOW) ACTUALLY RECEIVED BY TENANT
PURSUANT TO ANY ASSIGNMENT OR SUBLEASE OTHER THAN TO A TENANT AFFILIATE. 
WHENEVER LANDLORD IS ENTITLED TO SHARE IN ANY EXCESS INCOME RESULTING FROM AN
ASSIGNMENT OR SUBLEASE OF THE PREMISES, THE FOLLOWING SHALL CONSTITUTE THE
DEFINITION OF “PROFITS”: THE GROSS REVENUE RECEIVED FROM THE ASSIGNEE OR
SUBLESSEE DURING THE SUBLEASE OR THE ASSIGNMENT WITH RESPECT TO THE SPACE
COVERED BY THE SUBLEASE OR THE ASSIGNMENT (“TRANSFERRED SPACE”) LESS:  (I) WITH
RESPECT TO A SUBLEASE ONLY, THE GROSS REVENUE PAID TO LANDLORD BY TENANT DURING
THE PERIOD OF THE SUBLEASE TERM WITH RESPECT TO THE TRANSFERRED SPACE; (II) THE
GROSS REVENUE AS TO THE TRANSFERRED SPACE PAID TO LANDLORD BY TENANT FOR ALL
DAYS THE TRANSFERRED SPACE WAS VACATED BEGINNING FROM THE DATE THAT TENANT FIRST
VACATED THE TRANSFERRED SPACE UNTIL THE DATE THE ASSIGNEE OR SUBLESSEE WAS TO
PAY RENT; (III) ANY IMPROVEMENT ALLOWANCE OR OTHER ECONOMIC CONCESSION (PLANNING
ALLOWANCE, MOVING EXPENSES, ETC.), PAID BY TENANT TO SUBLESSEE OR ASSIGNEE;
(IV) BROKERS’ COMMISSIONS AND ATTORNEYS’ FEES PAID BY TENANT IN CONNECTION WITH
THE SUBLEASE OR ASSIGNMENT; (V) LEASE TAKEOVER PAYMENTS; (VI) COSTS OF
ADVERTISING THE SPACE FOR SUBLEASE OR ASSIGNMENT; AND (VII) ANY OTHER COSTS
ACTUALLY PAID IN ASSIGNING OR SUBLETTING THE TRANSFERRED SPACE; PROVIDED,
HOWEVER, UNDER NO CIRCUMSTANCE SHALL LANDLORD BE PAID ANY PROFITS UNTIL TENANT
HAS RECOVERED ALL THE ITEMS SET FORTH IN SUBPARTS (I) THROUGH (VII) FOR SUCH
TRANSFERRED SPACE, IT BEING UNDERSTOOD THAT IF IN ANY YEAR THE GROSS REVENUES,
LESS THE DEDUCTIONS SET FORTH IN SUBPARTS (I) THROUGH (VIII) ABOVE (THE “NET
REVENUES”) ARE LESS THAN ANY AND ALL COSTS ACTUALLY PAID IN ASSIGNING OR
SUBLETTING THE AFFECTED SPACE (COLLECTIVELY “TRANSACTION COSTS”), THE AMOUNT OF
THE EXCESS TRANSACTION COSTS SHALL BE CARRIED OVER TO THE NEXT YEAR AND THEN
DEDUCTED FROM NET REVENUES WITH THE PROCEDURE REPEATED UNTIL A PROFIT IS
ACHIEVED.


23.05       CREDIT UNION SUBLEASE.  TENANT HEREBY REPRESENTS AND WARRANTS TO
LANDLORD THAT A LEASE OF A PORTION OF THE PROJECT TO ADDISON AVENUE FEDERAL
CREDIT UNION (THE “CREDIT UNION”) IS IN EFFECT UPON THE TERMS SET FORTH IN
(I) THE OFFICE LEASE AGREEMENT BETWEEN TENANT, AS LANDLORD, AND THE CREDIT
UNION, AS TENANT, DATED MARCH 29, 2006, (II) THE FIRST AMENDMENT TO OFFICE LEASE
AGREEMENT BETWEEN TENANT AND THE CREDIT UNION DATED SEPTEMBER 17, 2007 AND
(III) THE SECOND AMENDMENT TO OFFICE LEASE AGREEMENT DATED SEPTEMBER 18, 2007
(SUCH LEASE, AS SO AMENDED, THE “CREDIT UNION SUBLEASE”), AND THAT THE COPIES
THEREOF HERETOFORE DELIVERED BY TENANT TO LANDLORD ARE ACCURATE AND COMPLETE IN
ALL RESPECTS.  THE CREDIT UNION SUBLEASE SHALL REMAIN IN EFFECT AS A SUBLEASE
BETWEEN TENANT AND THE CREDIT UNION, AND TENANT AGREES TO FULLY PERFORM THE
OBLIGATIONS OF THE LANDLORD SET FORTH THEREIN THROUGHOUT THE TERM OF THE CREDIT
UNION SUBLEASE.  TENANT HEREBY REPRESENTS AND WARRANTS TO LANDLORD THAT (A) NO
PROVISIONS OF THE CREDIT UNION SUBLEASE, OR THE EXERCISE BY EITHER PARTY THERETO
OF THE RIGHTS SET FORTH PURSUANT THERETO, OR THE

31


--------------------------------------------------------------------------------



PERFORMANCE BY EITHER PARTY OF ITS OBLIGATIONS THEREUNDER SHALL CONFLICT WILL OR
IN ANY MANNER RESULT IN A BREACH OF THIS LEASE; AND (B) NO PORTION OF THE TERM
OF THE CREDIT UNION SUBLEASE (INCLUDING ANY OPTION OR RENEWAL TERM THEREUNDER)
SHALL EXTEND BEYOND THE TERM OF THIS LEASE.  TENANT AGREES THAT IT SHALL, UPON
THE END OF THE TERM OF THIS LEASE (INCLUDING FOLLOWING THE END OF ANY RENEWAL
OPTION), SURRENDER POSSESSION OF THE PREMISES TO LANDLORD FREE OF ANY OCCUPANCY
RIGHT UNDER THE CREDIT UNION SUBLEASE AND FREE OF ACTUAL OCCUPANCY BY THE CREDIT
UNION OR ANY PERSON OR ENTITY CLAIMING UNDER OR THROUGH IT.  THE INDEMNIFICATION
OBLIGATIONS OF TENANT SET FORTH IN PARAGRAPH 15.02 SHALL EXTEND TO AND INCLUDE,
WITHOUT LIMITATION, ANY BREACH OR FAILURE OF ANY OF THE REPRESENTATIONS,
WARRANTIES AND COVENANTS OF TENANT SET FORTH IN THIS PARAGRAPH.


ARTICLE XXIV


TENANT’S DEFAULT

The occurrence of any one of the following events shall constitute an event of
default on the part of Tenant (“Default”):


24.01       ABANDONMENT.  THE ABANDONMENT OF THE PREMISES WITHOUT PAYMENT OF
RENT;


24.02       PAYMENT FAILURE.  FAILURE TO PAY ANY INSTALLMENT OF RENT OR OTHER
MONIES DUE HEREUNDER, SAID FAILURE CONTINUING FOR A PERIOD OF FIVE (5) BUSINESS
DAYS AFTER TENANT’S RECEIPT OF WRITTEN NOTICE THAT THE SAME IS DUE;


24.03       ASSIGNMENT TO CREDITORS.  A GENERAL ASSIGNMENT BY TENANT FOR THE
BENEFIT OF CREDITORS;


24.04       BANKRUPTCY.  THE FILING OF A VOLUNTARY PETITION IN BANKRUPTCY BY
TENANT, THE FILING BY TENANT OF A VOLUNTARY PETITION FOR AN ARRANGEMENT, THE
FILING BY OR AGAINST TENANT OF A PETITION, VOLUNTARY OR INVOLUNTARY, FOR
REORGANIZATION, OR THE FILING OF AN INVOLUNTARY PETITION BY THE CREDITORS OF
TENANT, SAID INVOLUNTARY PETITION REMAINING UNDISCHARGED FOR A PERIOD OF
NINETY (90) DAYS;


24.05       RECEIVERSHIP.  RECEIVERSHIP, ATTACHMENT, OR OTHER JUDICIAL SEIZURE
OF SUBSTANTIALLY ALL OF TENANT’S ASSETS ON THE PREMISES, SUCH ATTACHMENT OR
OTHER SEIZURE REMAINING UNDISMISSED OR UNDISCHARGED FOR A PERIOD OF NINETY (90)
DAYS AFTER THE LEVY THEREOF;


24.06       BREACH OF COVENANT.  FAILURE IN THE PERFORMANCE OF ANY OF TENANT’S
COVENANTS, AGREEMENTS OR OBLIGATIONS HEREUNDER (EXCEPT THOSE FAILURES SPECIFIED
AS EVENTS OF DEFAULT IN ANY OTHER SUBPARAGRAPHS OF THIS PARAGRAPH XXIV, WHICH
SHALL BE GOVERNED BY SUCH OTHER PARAGRAPHS) OR ANY BREACH BY TENANT OF ANY
REPRESENTATION OR WARRANTY SET FORTH IN THIS LEASE OR ANY DOCUMENT DELIVERED
PURSUANT HERETO, WHICH FAILURE OR BREACH CONTINUES FOR THIRTY (30) DAYS AFTER
WRITTEN NOTICE THEREOF FROM LANDLORD TO TENANT, PROVIDED THAT, IF TENANT HAS
EXERCISED REASONABLE DILIGENCE TO CURE SUCH FAILURE OR BREACH AND SUCH FAILURE
OR BREACH CANNOT BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD DESPITE REASONABLE
DILIGENCE, TENANT SHALL NOT BE IN DEFAULT UNDER THIS SUBPARAGRAPH SO LONG AS
TENANT THEREAFTER DILIGENTLY AND CONTINUOUSLY PROSECUTES THE CURE TO COMPLETION;

 

32


--------------------------------------------------------------------------------



24.07       TENANT’S INSURANCE.  ANY FAILURE OF TENANT TO MAINTAIN INSURANCE,
DELIVER EVIDENCE TO LANDLORD THEREOF, IN ANY OTHER RESPECT BREACH TENANT’S
OBLIGATIONS SET FORTH IN THIS LEASE WITH REGARD TO INSURANCE, WHICH FAILURE
CONTINUES FOR TEN (10) DAYS AFTER WRITTEN NOTICE THEREOF FROM LANDLORD TO
TENANT; OR


24.08       FAILURE TO DISCHARGE LIEN.  ANY FAILURE BY TENANT TO DISCHARGE ANY
LIEN OR ENCUMBRANCE PLACED ON THE PROJECT OR ANY PART THEREOF IN VIOLATION OF
THIS LEASE WITHIN TWENTY (20) DAYS AFTER THE DATE TENANT OBTAINS KNOWLEDGE THAT
SUCH LIEN OR ENCUMBRANCE HAS BEEN FILED OR RECORDED AGAINST THE PROJECT OR ANY
PART THEREOF.


ARTICLE XXV


LANDLORD’S REMEDIES


25.01       TERMINATION.  IN THE EVENT OF ANY DEFAULT BY TENANT, THEN IN
ADDITION TO ANY OTHER REMEDIES AVAILABLE TO LANDLORD AT LAW OR IN EQUITY AND
UNDER THIS LEASE, LANDLORD SHALL HAVE THE IMMEDIATE OPTION TO TERMINATE THIS
LEASE AND ALL RIGHTS OF TENANT HEREUNDER BY GIVING WRITTEN NOTICE OF SUCH
INTENTION TO TERMINATE.  IN THE EVENT THAT LANDLORD SHALL ELECT TO SO TERMINATE
THIS LEASE THEN LANDLORD MAY RECOVER FROM TENANT:


25.01.1         THE WORTH AT THE TIME OF AWARD OF ANY UNPAID RENT AND ANY OTHER
SUMS DUE AND PAYABLE WHICH HAVE BEEN EARNED AT THE TIME OF SUCH TERMINATION;
PLUS


25.01.2         THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT AND ANY OTHER SUMS DUE AND PAYABLE WHICH WOULD HAVE BEEN EARNED AFTER
TERMINATION UNTIL THE TIME OF AWARD EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS
TENANT PROVES COULD HAVE BEEN REASONABLY AVOIDED; PLUS


25.01.3         THE WORTH AT THE TIME OF AWARD OF THE AMOUNT BY WHICH THE UNPAID
RENT AND ANY OTHER SUMS DUE AND PAYABLE FOR THE BALANCE OF THE TERM OF THIS
LEASE AFTER THE TIME OF AWARD EXCEEDS THE AMOUNT OF SUCH RENTAL LOSS THAT TENANT
PROVES COULD BE REASONABLY AVOIDED; PLUS


25.01.4         SUCH REASONABLE ATTORNEYS’ FEES INCURRED BY LANDLORD AS A RESULT
OF A DEFAULT, AND COSTS IN THE EVENT SUIT IS FILED BY LANDLORD TO ENFORCE SUCH
REMEDY.

As used in Paragraph 25.01.1 and 25.01.2 above, the “worth at the time of award”
is computed by allowing interest at an annual rate equal to the Default Rate or
the maximum rate permitted by law, whichever is less.  As used in
Paragraph 25.01.3 above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of
Denver at the time of award, plus one percent (1%).


25.02       CONTINUATION OF LEASE.  IN THE EVENT OF ANY DEFAULT BY TENANT, THEN
IN ADDITION TO ANY OTHER REMEDIES AVAILABLE TO LANDLORD AT LAW OR IN EQUITY AND
UNDER THIS LEASE, LANDLORD MAY CONTINUE THIS LEASE IN EFFECT AFTER TENANT’S
DEFAULT AND ABANDONMENT AND RECOVER RENT AS IT BECOMES DUE.  IF LANDLORD ELECTS
TO CONTINUE THIS LEASE IN EFFECT, TENANT SHALL HAVE THE RIGHTS TO ASSIGN AND
SUBLEASE AS PROVIDED IN PARAGRAPH XXIII, AND LANDLORD SHALL HAVE NO DUTY
WHATSOEVER TO ATTEMPT TO RELET THE PREMISES OR OTHERWISE REDUCE OR MITIGATE THE
DAMAGES RESULTING FROM

33


--------------------------------------------------------------------------------



TENANT’S DEFAULT, UNLESS IMPOSED BY LAW.  HOWEVER, IF LANDLORD ELECTS TO
TERMINATE THIS LEASE IN ACCORDANCE WITH PARAGRAPH 25.01, THE AMOUNT OF DAMAGES
RECOVERABLE  BY LANDLORD SHALL BE DETERMINED BY REFERENCE TO RENTAL LOSS THAT
COULD HAVE BEEN AVOIDED, IN THE MANNER PROVIDE IN SUCH PARAGRAPH.  ONLY AN
EXPRESS WRITTEN NOTICE OF TERMINATION GIVEN BY LANDLORD SHALL TERMINATE THIS
LEASE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, FOR PURPOSES OF THIS
PARAGRAPH 25.02, THE FOLLOWING ACTS BY LANDLORD WILL NOT CONSTITUTE THE
TERMINATION OF TENANT’S RIGHT TO POSSESSION OF THE PREMISES:


25.02.1         ACTS OF MAINTENANCE OR PRESERVATION OR EFFORTS TO RELET THE
PREMISES, INCLUDING, BUT NOT LIMITED TO, ALTERATIONS, REMODELING, REDECORATING,
REPAIRS, REPLACEMENTS AND/OR PAINTING AS LANDLORD SHALL CONSIDER ADVISABLE FOR
THE PURPOSE OF RELETTING THE PREMISES OR ANY PART THEREOF; OR


25.02.2         THE APPOINTMENT OF A RECEIVER UPON THE INITIATIVE OF LANDLORD TO
PROTECT LANDLORD’S INTEREST UNDER THIS LEASE OR IN THE PREMISES.


25.03       CUMULATIVE REMEDIES.  THE REMEDIES HEREIN PROVIDED ARE NOT EXCLUSIVE
AND LANDLORD SHALL HAVE ANY AND ALL OTHER REMEDIES PROVIDED HEREIN OR BY LAW OR
IN EQUITY.


25.04       NO SURRENDER.  NO ACT OR CONDUCT OF LANDLORD, WHETHER CONSISTING OF
THE ACCEPTANCE OF THE KEYS TO THE PREMISES, OR OTHERWISE, SHALL BE DEEMED TO BE
OR CONSTITUTE AN ACCEPTANCE OF THE SURRENDER OF THE PREMISES BY TENANT PRIOR TO
THE EXPIRATION OF THE TERM, AND SUCH ACCEPTANCE BY LANDLORD OF SURRENDER BY
TENANT SHALL ONLY FLOW FROM AND MUST BE EVIDENCED BY A WRITTEN ACKNOWLEDGMENT OF
ACCEPTANCE OF SURRENDER SIGNED BY LANDLORD.  THE SURRENDER OF THIS LEASE BY
TENANT, VOLUNTARILY OR OTHERWISE, SHALL NOT WORK A MERGER UNLESS LANDLORD ELECTS
IN WRITING THAT SUCH MERGER TAKE PLACE, BUT SHALL OPERATE AS AN ASSIGNMENT TO
LANDLORD OF ANY AND ALL EXISTING SUBLEASES, OR LANDLORD MAY, AT ITS OPTION,
ELECT IN WRITING TO TREAT SUCH SURRENDER AS A MERGER TERMINATING TENANT’S ESTATE
UNDER THIS LEASE, AND THEREUPON LANDLORD MAY TERMINATE ANY OR ALL SUCH SUBLEASES
BY NOTIFYING THE SUBLESSEE OF ITS ELECTION SO TO DO.


ARTICLE XXVI


LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS


26.01       PERFORMANCE BY LANDLORD.  WITHOUT LIMITING THE RIGHTS AND REMEDIES
OF LANDLORD CONTAINED IN PARAGRAPH XXV ABOVE, IF TENANT SHALL BE IN MATERIAL
DEFAULT IN THE PERFORMANCE OF ANY OF THE TERMS, PROVISIONS, COVENANTS OR
CONDITIONS TO BE PERFORMED OR COMPLIED WITH BY TENANT PURSUANT TO THIS LEASE,
THEN LANDLORD MAY AT LANDLORD’S OPTION, WITHOUT ANY OBLIGATION TO DO SO, AND
WITHOUT NOTICE TO TENANT PERFORM ANY SUCH TERM, PROVISION, COVENANT, OR
CONDITION, OR MAKE ANY SUCH PAYMENT AND LANDLORD BY REASON OF SO DOING SHALL NOT
BE LIABLE OR RESPONSIBLE FOR ANY LOSS OR DAMAGE THEREBY SUSTAINED BY TENANT OR
ANYONE HOLDING UNDER OR THROUGH TENANT OR ANY OF TENANT’S AGENTS.


26.02       EMERGENCY PERFORMANCE BY LANDLORD.  WITHOUT LIMITING THE RIGHTS OF
LANDLORD UNDER PARAGRAPH 26.01 ABOVE, LANDLORD SHALL HAVE THE RIGHT AT
LANDLORD’S OPTION, WITHOUT ANY OBLIGATION TO DO SO, TO PERFORM ANY OF TENANT’S
COVENANTS OR OBLIGATIONS UNDER THIS LEASE WITHOUT NOTICE TO TENANT IN THE CASE
OF AN EMERGENCY, AS DETERMINED BY LANDLORD IN ITS REASONABLE

34


--------------------------------------------------------------------------------



JUDGMENT, OR IF LANDLORD OTHERWISE DETERMINES IN ITS REASONABLE DISCRETION THAT
SUCH PERFORMANCE IS NECESSARY OR DESIRABLE FOR THE PRESERVATION OF THE RIGHTS
AND INTERESTS OR SAFETY OF OTHER TENANTS OF THE BUILDINGS OR THE PROJECT.


26.03       TENANT REIMBURSEMENT.  IF LANDLORD PERFORMS ANY OF TENANT’S
OBLIGATIONS HEREUNDER IN ACCORDANCE WITH THIS PARAGRAPH XXVI, THE REASONABLE
AMOUNT OF THE COST AND EXPENSE INCURRED OR THE PAYMENT SO MADE OR THE AMOUNT OF
THE LOSS SO SUSTAINED SHALL IMMEDIATELY BE OWING BY TENANT TO LANDLORD, AND
TENANT SHALL PROMPTLY PAY TO LANDLORD UPON DEMAND, AS ADDITIONAL RENT, THE
REASONABLE COST THEREOF.


ARTICLE XXVII


TENANT’S RIGHT TO PERFORM LANDLORD’S OBLIGATIONS; LANDLORD’S LIABILITY


27.01       TENANT’S RIGHT TO PERFORM LANDLORD’S OBLIGATIONS.  IN THE EVENT THAT
LANDLORD FAILS TO PERFORM ANY OBLIGATION OF LANDLORD UNDER THIS LEASE, TENANT
MAY PROVIDE WRITTEN NOTICE OF SUCH FAILURE TO LANDLORD.  LANDLORD SHALL HAVE
THIRTY (30) DAYS AFTER RECEIPT OF ANY SUCH NOTICE TO CURE SUCH FAILURE, PROVIDED
THAT, IF LANDLORD HAS EXERCISED REASONABLE DILIGENCE TO CURE SUCH FAILURE OR
BREACH AND SUCH FAILURE OR BREACH CANNOT BE CURED WITHIN SUCH THIRTY (30) DAY
PERIOD DESPITE REASONABLE DILIGENCE, LANDLORD SHALL NOT BE IN DEFAULT UNDER THIS
PARAGRAPH SO LONG AS LANDLORD THEREAFTER DILIGENTLY AND CONTINUOUSLY PROSECUTES
THE CURE TO COMPLETION.  IF LANDLORD FAILS TO CURE SUCH FAILURE WITHIN THE
AFORESAID THIRTY (30) DAY (OR, IF APPLICABLE, LONGER) PERIOD, AND IF SUCH
FAILURE ON THE PART OF LANDLORD MATERIALLY IMPAIRS TENANT’S ABILITY TO CONDUCT
ITS BUSINESS OPERATIONS IN THE PREMISES OR OTHERWISE CONSTITUTES A THREAT OF
IMMINENT DAMAGE TO PERSONS OR PROPERTY, THEN TENANT SHALL HAVE THE RIGHT TO TAKE
SUCH ACTIONS AS MAY BE REASONABLY REQUIRED TO CURE SUCH FAILURE.  LANDLORD
SHALL, WITHIN THIRTY (30) DAYS FOLLOWING WRITTEN REQUEST, REIMBURSE TENANT FOR
THE ACTUAL COSTS INCURRED BY TENANT IN EFFECTUATING A CURE IN ACCORDANCE WITH
THIS PARAGRAPH XXVII.  IF LANDLORD FAILS TO DO SO, TENANT MAY PURSUE LEGAL
ACTION TO RECOVER SUCH SUM FROM LANDLORD, AND TENANT AGREES THAT IT WILL NOT
HAVE ANY RIGHT TO, AND SHALL NOT, APPLY ANY SUCH AMOUNTS AS AN OFFSET, CREDIT,
REDUCTION OR ABATEMENT AGAINST RENT OR ANY OTHER AMOUNTS DUE TO LANDLORD UNDER
THIS LEASE.


27.02       LANDLORD’S LIABILITY.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO
THE CONTRARY, IT IS SPECIFICALLY UNDERSTOOD AND AGREED THAT THERE SHALL BE NO
PERSONAL LIABILITY OF LANDLORD IN RESPECT OF ANY OF THE TERMS, COVENANTS,
CONDITIONS OR PROVISIONS OF THIS LEASE, AND IN THE EVENT OF A BREACH OR DEFAULT
BY LANDLORD OF ANY OF ITS LIABILITIES AND OBLIGATIONS UNDER THIS LEASE, TENANT
AND ANY PERSONS CLAIMING BY, THROUGH OR UNDER TENANT SHALL LOOK SOLELY TO THE
EQUITY OF THE LANDLORD IN THE PROJECT AND ALL SALE, FINANCING, CONDEMNATION,
RENT AND OTHER PROCEEDS FROM THE PROJECT FOR THE SATISFACTION OF TENANT’S AND
SUCH PERSONS’ REMEDIES AND CLAIMS FOR DAMAGES.


ARTICLE XXVIII


ATTORNEYS’ FEES

If either party hereto fails to perform any of its obligations under this Lease
or if any dispute arises between the parties hereto concerning the meaning or
interpretation of any

35


--------------------------------------------------------------------------------


provision of this Lease, then the defaulting party or the party not prevailing
in such dispute, as the case may be, shall pay any and all costs and expenses
incurred by the other party on account of such default and/or in enforcing or
establishing its rights hereunder, including, without limitation, court costs
and reasonable attorneys’ fees and disbursements.  Any such attorneys’ fees and
other expenses incurred by either party in enforcing a judgment in its favor
under this Lease shall be recoverable separately from and in addition to any
other amount included in such judgment, and such attorneys’ fees obligation is
intended to be severable from the other provisions of this Lease and to survive
and not be merged into any such judgment.


ARTICLE XXIX


TAXES

Tenant shall be liable for and shall pay, prior to delinquency, all taxes levied
against Tenant’s Property.  If any Alteration installed by Tenant or any of
Tenant’s Property is assessed and taxed with the Project or the Buildings,
Tenant shall pay such taxes to Landlord within thirty (30) days after delivery
to Tenant of a statement therefor.


ARTICLE XXX


EFFECT OF CONVEYANCE

The term “Landlord” as used in this Lease means, from time to time, the then
current owner of the Buildings or the Project containing the Premises, so that,
in the event of any sale of the Buildings or the Project, Landlord shall be and
hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder accruing thereafter, and it shall be deemed and construed,
without further agreement between the parties and the purchaser at any such
sale, that the purchaser of the Buildings or the Project has assumed and agreed
to carry out any and all covenants and obligations of Landlord hereunder
accruing after such sale.


ARTICLE XXXI


ESTOPPEL CERTIFICATE

From time to time, within ten (10) days after written request of either Landlord
or Tenant, the party receiving such request shall execute, acknowledge and
deliver to the requesting party or its designee, an Estoppel Certificate in
substantially the form attached hereto as Exhibit D and with any other
statements reasonably requested by the requesting party or its designee.  Any
such Estoppel Certificate delivered pursuant to this Paragraph XXXI may be
relied upon by a prospective purchaser of Landlord’s interest or a mortgagee of
Landlord’s interest or assignee of any mortgage upon Landlord’s interest in the
Premises, or by any potential assignee or subtenant of Tenant.

36


--------------------------------------------------------------------------------



ARTICLE XXXII


SUBORDINATION

Subject to Tenant’s receipt of a non-disturbance agreement as provided below,
this Lease, and all rights of Tenant hereunder, shall be subject and subordinate
to all ground leases, overriding leases and underlying leases affecting the
Buildings or the Project now or hereafter existing and each of the terms,
covenants and conditions thereto (the “Superior Lease(s)”), and to all mortgages
which may now or hereafter affect the Buildings, the Project or any of such
leases and each of the terms, covenants and conditions thereto (the “Superior
Mortgage(s)”), whether or not such mortgages shall also cover other lands,
buildings or leases, to each and every advance made or hereafter to be made
under such mortgages, and to all renewals, modifications, replacements and
extensions of such leases and such mortgages and spreaders and consolidations of
such mortgages.  As used herein the lessor of a Superior Lease or its successor
in interest is herein called “Superior Lessor”; and the holder of a Superior
Mortgage is herein called “Superior Mortgagee.”  Landlord represents and
warrants that, as of the Lease Date, there are no Superior Leases or Superior
Mortgages in effect.  In connection with any Superior Lease or Superior Mortgage
becoming effective following the Lease Date, the Superior Lessor or Superior
Mortgagee and Tenant shall enter into a non-disturbance agreement on the form of
the Superior Lessor or Superior Mortgagee, with customary modifications thereto
reasonably acceptable to Tenant, whereby the holder of such Superior Lease or
Superior Mortgage agrees that Tenant, upon paying the Base Rent and all of the
Additional Rent and other charges herein provided for, and observing and
complying with the covenants, agreements and conditions of this Lease on its
part to be observed and complied with, shall lawfully and quietly hold, occupy
and enjoy the Premises during the Term of this Lease (including any renewal
terms), upon and subject to the terms and conditions set forth in such
agreement.


ARTICLE XXXIII


ENVIRONMENTAL COVENANTS


33.01       DEFINITION OF HAZARDOUS MATERIALS.  AS USED IN THIS LEASE, THE TERM
“HAZARDOUS MATERIALS” SHALL MEAN AND INCLUDE ANY SUBSTANCE THAT IS OR CONTAINS: 
(I) ANY “HAZARDOUS SUBSTANCE” AS NOW OR HEREAFTER DEFINED IN § 101(14) OF THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT OF 1980,
AS AMENDED (“CERCLA”) (42 U.S.C. § 9601 ET SEQ.) OR ANY REGULATIONS PROMULGATED
UNDER CERCLA; (II) ANY “HAZARDOUS WASTE” AS NOW OR HEREAFTER DEFINED IN THE
RESOURCE CONSERVATION AND RECOVERY ACT, AS AMENDED (“RCRA”) (42 U.S.C. § 6901
ET SEQ.) OR ANY REGULATIONS PROMULGATED UNDER RCRA; (III) ANY SUBSTANCE NOW OR
HEREAFTER REGULATED BY THE TOXIC SUBSTANCES CONTROL ACT, AS AMENDED (“TSCA”)
(15 U.S.C. § 2601 ET SEQ.) OR ANY REGULATIONS PROMULGATED UNDER TSCA;
(IV) PETROLEUM, PETROLEUM BY-PRODUCTS, GASOLINE, DIESEL FUEL, OR OTHER PETROLEUM
HYDROCARBONS; (V) ASBESTOS AND ASBESTOS-CONTAINING MATERIAL, IN ANY FORM,
WHETHER FRIABLE OR NON-FRIABLE; (VI) POLYCHLORINATED BIPHENYLS; (VII) LEAD AND
LEAD-CONTAINING MATERIALS; OR (VIII) ANY ADDITIONAL SUBSTANCE, MATERIAL OR WASTE
(A) THE PRESENCE OF WHICH ON OR ABOUT THE PREMISES (1) REQUIRES REPORTING,
INVESTIGATION OR REMEDIATION UNDER ANY ENVIRONMENTAL LAWS (AS HEREINAFTER
DEFINED), (2) CAUSES OR THREATENS TO CAUSE A NUISANCE ON THE PREMISES OR ANY
ADJACENT AREA OR PROPERTY OR POSES OR THREATENS TO POSE A HAZARD TO THE HEALTH
OR SAFETY OF PERSONS ON THE PREMISES OR ANY ADJACENT AREA OR PROPERTY, OR

37


--------------------------------------------------------------------------------



(3) WHICH, IF IT EMANATED OR MIGRATED FROM THE PREMISES, COULD CONSTITUTE A
TRESPASS, OR (B) WHICH IS NOW OR IS HEREAFTER CLASSIFIED OR CONSIDERED TO BE
HAZARDOUS OR TOXIC UNDER ANY ENVIRONMENTAL LAWS.


33.02       DEFINITION OF ENVIRONMENTAL LAWS.  AS USED IN THIS LEASE, THE TERM
“ENVIRONMENTAL LAWS” SHALL MEAN AND INCLUDE:  (I) CERCLA, RCRA AND TSCA; AND
(II) ANY OTHER FEDERAL, STATE OR LOCAL LAWS, ORDINANCES, STATUTES, CODES, RULES,
REGULATIONS, ORDERS OR DECREES NOW OR HEREINAFTER IN EFFECT RELATING TO
(A) POLLUTION, (B) THE PROTECTION OR REGULATION OF HUMAN HEALTH, NATURAL
RESOURCES OR THE ENVIRONMENT, (C) THE TREATMENT, STORAGE OR DISPOSAL OF
HAZARDOUS MATERIALS, OR (D) THE EMISSION, DISCHARGE, RELEASE OR THREATENED
RELEASE OF HAZARDOUS MATERIALS INTO THE ENVIRONMENT.


33.03       TENANT USE.  TENANT AGREES THAT DURING ITS USE AND OCCUPANCY OF THE
PREMISES IT WILL:  (I) NOT (A) PERMIT HAZARDOUS MATERIALS TO BE PRESENT ON OR
ABOUT THE PREMISES EXCEPT IN A MANNER AND QUANTITY NECESSARY FOR THE ORDINARY
PERFORMANCE OF TENANT’S OR ITS SUBTENANTS’ BUSINESSES OR (B) RELEASE, DISCHARGE
OR DISPOSE OF ANY HAZARDOUS MATERIALS ON, IN, AT, UNDER, OR EMANATING FROM, THE
PREMISES, THE BUILDINGS OR THE PROJECT (EXCEPT FOR DE MINIMIS AMOUNTS OF
PRODUCTS CONTAINING SMALL QUANTITIES OF HAZARDOUS MATERIALS WHICH PRODUCTS ARE
OF A TYPE CUSTOMARILY FOUND IN OFFICES AND IN FULL COMPLIANCE WITH ANY
ENVIRONMENTAL LAWS); (II) COMPLY WITH ALL ENVIRONMENTAL LAWS RELATING TO THE USE
OF HAZARDOUS MATERIALS ON OR ABOUT THE PREMISES BY TENANT OR TENANT’S AGENTS AND
NOT ENGAGE IN OR PERMIT OTHERS TO ENGAGE IN ANY ACTIVITY AT THE PREMISES IN
VIOLATION OF ANY ENVIRONMENTAL LAWS; AND (III) IMMEDIATELY NOTIFY LANDLORD OF
(A) ANY INQUIRY, TEST, INVESTIGATION OR ENFORCEMENT PROCEEDING BY ANY
GOVERNMENTAL AGENCY OR AUTHORITY AGAINST TENANT, LANDLORD OR THE PREMISES, THE
BUILDINGS OR THE PROJECT RELATING TO ANY HAZARDOUS MATERIALS OR UNDER ANY
ENVIRONMENTAL LAWS OF WHICH TENANT RECEIVES NOTICE OR (B) THE OCCURRENCE OF ANY
EVENT OR EXISTENCE OF ANY CONDITION THAT WOULD CAUSE A BREACH OF ANY OF THE
COVENANTS SET FORTH IN THIS PARAGRAPH XXXIII.


33.04       REMEDIATION.  IF TENANT’S USE OF HAZARDOUS MATERIALS ON OR ABOUT THE
PREMISES DURING THE TERM RESULTS IN A RELEASE, DISCHARGE OR DISPOSAL OF
HAZARDOUS MATERIALS ON, IN, AT, UNDER, OR EMANATING FROM, THE PREMISES, THE
BUILDINGS OR THE PROJECT, TENANT AGREES TO INVESTIGATE, CLEAN UP, REMOVE OR
REMEDIATE SUCH HAZARDOUS MATERIALS IN FULL COMPLIANCE WITH:  (I) THE
REQUIREMENTS OF (A) ALL ENVIRONMENTAL LAWS AND (B) ANY GOVERNMENTAL AGENCY OR
AUTHORITY RESPONSIBLE FOR THE ENFORCEMENT OF ANY ENVIRONMENTAL LAWS; AND
(II) ANY ADDITIONAL REQUIREMENTS OF LANDLORD THAT ARE REASONABLY NECESSARY TO
PROTECT THE VALUE OF THE PREMISES, THE BUILDINGS OR THE PROJECT.


33.05       INSPECTION; ACCESS.  UPON TWENTY-FOUR (24) HOURS’ PRIOR NOTICE,
WHICH MAY BE TELEPHONIC, AND SUBJECT TO TENANT’S REASONABLE SECURITY
REQUIREMENTS (EXCEPT IN THE CASE OF AN EMERGENCY IN WHICH CASE NO NOTICE SHALL
BE REQUIRED), LANDLORD MAY INSPECT THE PREMISES AND SURROUNDING AREAS FOR THE
PURPOSE OF DETERMINING WHETHER THERE EXISTS ON OR ABOUT THE PREMISES ANY
HAZARDOUS MATERIAL OR OTHER CONDITION OR ACTIVITY THAT IS IN VIOLATION OF THE
REQUIREMENTS OF THIS LEASE OR OF ANY ENVIRONMENTAL LAWS.  SUCH INSPECTIONS MAY
INCLUDE, BUT ARE NOT LIMITED TO, ENTERING THE PREMISES OR ADJACENT PROPERTY WITH
DRILL RIGS OR OTHER MACHINERY FOR THE PURPOSE OF OBTAINING LABORATORY SAMPLES. 
LANDLORD SHALL NOT BE LIMITED IN THE NUMBER OF SUCH INSPECTIONS DURING THE TERM
OF THIS LEASE; PROVIDED, HOWEVER, THAT LANDLORD SHALL USE REASONABLE EFFORTS IN
MINIMIZING DISRUPTION TO TENANT’S BUSINESS OPERATIONS IN THE PREMISES IN
SCHEDULING AND

38


--------------------------------------------------------------------------------



CONDUCTING ANY SUCH INSPECTIONS.  SUCH INSPECTIONS SHALL BE AT LANDLORD’S SOLE
COST AND EXPENSE; PROVIDED, HOWEVER, THAT IN THE EVENT (I) SUCH INSPECTIONS
REVEAL THE PRESENCE OF ANY SUCH HAZARDOUS MATERIAL OR OTHER CONDITION OR
ACTIVITY CAUSED BY TENANT OR TENANT’S AGENTS IN VIOLATION OF THE REQUIREMENTS OF
THIS LEASE OR OF ANY ENVIRONMENTAL LAWS, OR (II) TENANT OR ITS AGENTS CONTRIBUTE
OR KNOWINGLY CONSENT TO THE PRESENCE OF ANY HAZARDOUS MATERIALS IN, ON, UNDER,
THROUGH OR ABOUT THE PREMISES, THE BUILDINGS OR THE PROJECT IN VIOLATION OF THE
REQUIREMENTS OF THIS LEASE OR ANY ENVIRONMENTAL LAWS OR EXACERBATE THE CONDITION
OF OR THE CONDITIONS CAUSED BY ANY HAZARDOUS MATERIALS IN, ON, UNDER, THROUGH OR
ABOUT THE PREMISES, THE BUILDINGS OR THE PROJECT, OF WHICH CONDITION TENANT HAD
PRIOR WRITTEN NOTICE, TENANT SHALL REIMBURSE LANDLORD FOR THE COST OF SUCH
INSPECTIONS WITHIN TEN (10) DAYS OF RECEIPT OF A WRITTEN STATEMENT THEREFOR.


33.06       LANDLORD’S REMEDIATION RIGHT.  LANDLORD SHALL HAVE THE RIGHT, BUT
NOT THE OBLIGATION, PRIOR OR SUBSEQUENT TO A DEFAULT, WITHOUT IN ANY WAY
LIMITING LANDLORD’S OTHER RIGHTS AND REMEDIES UNDER THIS LEASE, TO ENTER UPON
THE PREMISES, OR TO TAKE SUCH OTHER ACTIONS AS IT DEEMS NECESSARY OR ADVISABLE,
TO INVESTIGATE, CLEAN UP, REMOVE OR REMEDIATE ANY HAZARDOUS MATERIALS OR
CONTAMINATION BY HAZARDOUS MATERIALS PRESENT ON, IN, AT, UNDER, OR EMANATING
FROM, THE PREMISES, THE BUILDINGS OR THE PROJECT IN VIOLATION OF TENANT’S
OBLIGATIONS UNDER THIS LEASE OR UNDER ANY ENVIRONMENTAL LAWS.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS LEASE, LANDLORD SHALL ALSO HAVE THE RIGHT, AT ITS
ELECTION, IN ITS OWN NAME OR AS TENANT’S AGENT, TO NEGOTIATE, DEFEND, APPROVE
AND APPEAL, AT TENANT’S EXPENSE, ANY ACTION TAKEN OR ORDER ISSUED BY ANY
GOVERNMENTAL AGENCY OR AUTHORITY WITH REGARD TO ANY SUCH HAZARDOUS MATERIALS OR
CONTAMINATION BY HAZARDOUS MATERIALS REFERENCED IN THE PRECEDING SENTENCE.  ALL
COSTS AND EXPENSES PAID OR INCURRED BY LANDLORD IN THE EXERCISE OF THE RIGHTS
SET FORTH IN THIS PARAGRAPH XXXIII SHALL BE PAYABLE BY TENANT UPON DEMAND,
EXCEPT THAT, IF LANDLORD TAKES ACTIONS WITH RESPECT TO HAZARDOUS MATERIALS
CONTAMINATION WHICH HAS BEEN EXACERBATED (AS OPPOSED TO ORIGINALLY CAUSED OR
CREATED) BY TENANT OR TENANT’S AGENTS, THEN TENANT SHALL BE RESPONSIBLE FOR THE
COSTS OF THE ACTIONS TAKEN WITH RESPECT TO OR TO THE EXTENT OF SUCH EXACERBATED
CONDITIONS (BUT NOT THE COSTS OF REMEDIATING THE ORIGINAL CONTAMINATION NOT
CAUSED OR CREATED BY TENANT OR TENANT’S AGENTS).


33.07       SURRENDER.  TENANT SHALL SURRENDER THE PREMISES TO LANDLORD UPON THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE FREE OF DEBRIS, WASTE OR
HAZARDOUS MATERIALS PLACED ON, ABOUT OR NEAR THE PREMISES BY TENANT OR TENANT’S
AGENTS DURING THE TERM OF THIS LEASE, AND, WITH RESPECT TO ANY CONTAMINATION OR
OTHER CONDITIONS RESULTING FROM THE ACTIONS OF TENANT OR TENANT’S AGENTS DURING
THE TERM OF THIS LEASE, IN A CONDITION WHICH COMPLIES WITH ALL ENVIRONMENTAL
LAWS AND ANY ADDITIONAL REQUIREMENTS OF LANDLORD THAT ARE REASONABLY NECESSARY
TO PROTECT THE VALUE OF THE PREMISES, THE BUILDINGS OR THE PROJECT, INCLUDING,
WITHOUT LIMITATION, THE OBTAINING OF ANY CLOSURE PERMITS OR OTHER GOVERNMENTAL
PERMITS OR APPROVALS REQUIRED BY LAWS AND RELATED TO TENANT’S USE OF HAZARDOUS
MATERIALS IN OR ABOUT THE PREMISES.  TENANT’S OBLIGATIONS AND LIABILITIES
PURSUANT TO THE PROVISIONS OF THIS PARAGRAPH XXXIII SHALL SURVIVE THE EXPIRATION
OR EARLIER TERMINATION OF THIS LEASE.


33.08       TENANT INDEMNITY.  TENANT AGREES TO INDEMNIFY AND HOLD HARMLESS
LANDLORD FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES (INCLUDING, WITHOUT
LIMITATION, LOSS IN VALUE OF THE PREMISES, THE BUILDINGS OR THE PROJECT,
LIABILITIES AND EXPENSES (INCLUDING ATTORNEYS’ FEES)) SUSTAINED BY LANDLORD
ATTRIBUTABLE TO (I) ANY HAZARDOUS MATERIALS PLACED ON OR ABOUT THE PREMISES, THE
BUILDINGS OR THE PROJECT BY TENANT OR TENANT’S AGENTS DURING THE TERM OF THIS

39


--------------------------------------------------------------------------------



LEASE, OR (II) TENANT’S BREACH OF ANY PROVISION OF THIS PARAGRAPH XXXIII DURING
THE TERM OF THIS LEASE.


33.09       ACKNOWLEDGEMENT OF PURCHASE AGREEMENT.  NOTHING CONTAINED IN THIS
PARAGRAPH XXXIII OR ELSEWHERE IN THIS LEASE IS INTENDED, OR SHALL BE CONSTRUED,
TO AMPLIFY OR EXPLAIN, AMEND OR MODIFY, WAIVE OR RELEASE, OR IN ANY OTHER MANNER
AFFECT ANY OF THE TERMS OR CONDITIONS OF THE PURCHASE AGREEMENT OR THE RIGHTS
AND REMEDIES OF LANDLORD AND TENANT THEREUNDER, ALL OF WHICH SHALL BE AS
EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT.


33.10       EXISTING HAZARDOUS MATERIALS.  AS BETWEEN LANDLORD AND TENANT,
TENANT SHALL NOT BE RESPONSIBLE FOR THE CLEAN-UP, MONITORING OR REMEDIATION OF,
AND SHALL NOT BE REQUIRED TO INDEMNIFY LANDLORD AGAINST ANY CLAIMS, LOSSES,
LIABILITIES OR EXPENSES RESULTING FROM, ANY HAZARDOUS MATERIALS EXISTING ON THE
PREMISES AS OF THE COMMENCEMENT DATE, EXCEPT TO THE EXTENT THAT CONTAMINATION OR
OTHER DAMAGE CAUSED BY SUCH HAZARDOUS MATERIALS HAS BEEN EXACERBATED BY TENANT
OR TENANT’S AGENTS OR BY TENANT’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER THIS
PARAGRAPH AND ELSEWHERE IN THIS LEASE.  IN ADDITION, TENANT SHALL NOT BE
RESPONSIBLE FOR THE CLEAN-UP, MONITORING OR REMEDIATION OF, AND SHALL NOT BE
REQUIRED TO INDEMNIFY LANDLORD AGAINST ANY CLAIMS, LOSSES, LIABILITIES OR
EXPENSES RESULTING FROM, ANY HAZARDOUS MATERIALS PLACED ON OR ABOUT THE PREMISES
BY LANDLORD OR LANDLORD’S AGENTS OR ANY CONTAMINATION OR OTHER DAMAGE RELATING
TO HAZARDOUS MATERIALS EXISTING ON THE PREMISES AS OF THE COMMENCEMENT DATE TO
THE EXTENT THAT THE SAME HAS BEEN EXACERBATED BY LANDLORD OR LANDLORD’S AGENTS
OR BY LANDLORD’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER THIS PARAGRAPH AND
ELSEWHERE IN THIS LEASE.  EACH OF LANDLORD AND TENANT WILL PROMPTLY NOTIFY THE
OTHER IF IT BECOMES AWARE OF ANY HAZARDOUS MATERIALS AT THE PROJECT THAT INVOLVE
ANY GOVERNMENTAL OR PRIVATE ACTION PURSUANT TO ANY ENVIRONMENTAL LAWS.


33.11       SURVIVAL.  THE PROVISIONS OF THIS PARAGRAPH XXXIII SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.


ARTICLE XXXIV


NOTICES

All notices and demands which are required or may be permitted to be given to
either party by the other hereunder shall be in writing and shall be sent by
United States mail, postage prepaid, certified, or by personal delivery or
overnight courier, addressed to the addressee at Tenant’s Address or Landlord’s
Address as specified in the Basic Lease Information, or to such other place as
either party may from time to time designate in a notice to the other party
given as provided herein.  Copies of all notices and demands given to Landlord
shall additionally be sent to (i) Landlord’s property manager at the address
specified in the Basic Lease Information or at such other address as Landlord
may specify in writing from time to time and (ii) each Superior Mortgagee and
Superior Lessor at such address as Landlord may specify in writing from time to
time.  Notice shall be deemed given upon actual receipt (or attempted delivery
if delivery is refused), if personally delivered, or one (1) business day
following deposit with a reputable overnight courier that provides a receipt, or
on the third (3rd) day following deposit in the United States mail in the manner
described above.

40


--------------------------------------------------------------------------------



ARTICLE XXXV


WAIVER

The waiver of any breach of any term, covenant or condition of this Lease shall
not be deemed to be a waiver of such term, covenant or condition or of any
subsequent breach of the same or any other term, covenant or condition herein
contained.  The subsequent acceptance of Rent by Landlord shall not be deemed to
be a waiver of any preceding breach by Tenant, other than the failure of Tenant
to pay the particular rental so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such Rent.  No delay or
omission in the exercise of any right or remedy of Landlord in regard to any
Default by Tenant shall impair such a right or remedy or be construed as a
waiver.  Any waiver of any Default must be in writing and shall not be a waiver
of any other Default concerning the same or any other provisions of this Lease.


ARTICLE XXXVI


HOLDING OVER

Any holding over of possession, without the prior written consent of Landlord,
by Tenant after the expiration of the Term or the termination hereof pursuant to
Paragraph XXV shall not confer any right upon Tenant to use or occupy the
Premises, and Landlord may immediately recover possession from Tenant.  Any
holding over of possession with the prior written consent of Landlord shall be a
month-to-month tenancy, at a rental rate equal to one hundred twenty-five
percent (125%) of the Base Rent last due in this Lease, plus Additional Rent,
and shall otherwise be on the terms and conditions herein specified, so far as
applicable; provided, however, that in no event shall any renewal or expansion
option or other similar right or option contained in this Lease be deemed
applicable to any such tenancy.


ARTICLE XXXVII


SUCCESSORS AND ASSIGNS

The terms, covenants and conditions of this Lease shall, subject to the
provisions as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all of the parties hereto.  If Tenant shall
consist of more than one entity or person, the obligations of Tenant under this
Lease shall be joint and several.


ARTICLE XXXVIII


TIME

Time is of the essence of this Lease and each and every term, condition and
provision herein.

41


--------------------------------------------------------------------------------



ARTICLE XXXIX


BROKERS

Except as set forth in the Basic Lease Information, Landlord and Tenant each
represents and warrants to the other that neither it nor its officers or agents
nor anyone acting on its behalf has dealt with any other real estate broker in
the negotiating or making of this Lease, and each party agrees to indemnify and
hold harmless the other from any claim or claims, and costs and expenses,
including attorneys’ fees, incurred by the indemnified party in conjunction with
any such claim or claims of any other broker or brokers to a commission in
connection with this Lease as a result of commitments made or alleged to have
been made by the indemnifying party.


ARTICLE XL


RULES AND REGULATIONS

Tenant agrees to comply with such reasonable rules and regulations as Landlord
may adopt from time to time and deliver to Tenant for the orderly and proper
operation of the Buildings and the Project.  Such rules may include but shall
not be limited to the regulation of the removal, storage and disposal of
Tenant’s refuse and other rubbish at the sole cost and expense of Tenant.  The
then current rules and regulations shall be binding upon Tenant upon delivery of
a copy of them to Tenant.  Landlord shall not be responsible to Tenant for the
failure of any other person to observe and abide by any of said rules and
regulations.  Landlord’s current rules and regulations are attached to this
Lease as Exhibit C.


ARTICLE XLI


ENTIRE AGREEMENT

This Lease, including the Exhibits attached hereto, which are hereby
incorporated herein by this reference, contains the entire agreement of the
parties hereto, and no representations, inducements, promises or agreements,
oral or otherwise, between the parties, not embodied herein or therein, shall be
of any force and effect.


ARTICLE XLII


INTEREST

Any installment of Rent and any other sum due from Tenant under this Lease which
is not received by Landlord within ten (10) days from when the same is due shall
bear interest from the date such payment was originally due under this Lease
until paid at an annual rate equal to ten percent (10%) (the “Default Rate”). 
Payment of such interest shall not excuse or cure any Default by Tenant.  In
addition, Tenant shall pay all costs and attorneys’ fees incurred by Landlord in
collection of such amounts.

 

42


--------------------------------------------------------------------------------



ARTICLE XLIII

CONSTRUCTION

This Lease shall be construed and interpreted in accordance with the laws of the
State of Colorado.  The parties acknowledge and agree that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Lease, including
the Exhibits attached hereto.  All captions in this Lease are for reference only
and shall not be used in the interpretation of this Lease.  Whenever required by
the context of this Lease, the singular shall include the plural, the masculine
shall include the feminine, and vice versa.  If any provision of this Lease
shall be determined to be illegal or unenforceable, such determination shall not
affect any other provision of this Lease and all such other provisions shall
remain in full force and effect.


ARTICLE XLIV

SECURITY


44.01       SECURITY RESPONSIBILITY.  TENANT ACKNOWLEDGES AND AGREES THAT, WHILE
LANDLORD MAY ENGAGE SECURITY PERSONNEL TO PATROL THE BUILDINGS OR THE PROJECT,
LANDLORD IS NOT PROVIDING ANY SECURITY SERVICES WITH RESPECT TO THE PREMISES,
THE BUILDINGS OR THE PROJECT AND THAT LANDLORD SHALL NOT BE LIABLE TO TENANT
FOR, AND TENANT WAIVES ANY CLAIM AGAINST LANDLORD WITH RESPECT TO, ANY PROPERTY
LOSS BY THEFT OR ANY OTHER DAMAGE SUFFERED OR INCURRED BY TENANT IN CONNECTION
WITH ANY UNAUTHORIZED ENTRY INTO THE PREMISES OR ANY OTHER BREACH OF SECURITY
WITH RESPECT TO THE PREMISES, THE BUILDINGS OR THE PROJECT.


44.02       SECURITY MEASURES.  TENANT HEREBY AGREES TO THE EXERCISE BY LANDLORD
AND LANDLORD’S AGENTS, WITHIN THEIR REASONABLE DISCRETION, OF SUCH SECURITY
MEASURES AS, BUT NOT LIMITED TO, THE EVACUATION OF THE PREMISES, THE BUILDINGS
OR THE PROJECT FOR CAUSE, SUSPECTED CAUSE OR FOR DRILL PURPOSES, THE DENIAL OF
ANY ACCESS TO THE PREMISES, THE BUILDINGS OR THE PROJECT AND OTHER SIMILARLY
RELATED ACTIONS THAT IT DEEMS NECESSARY TO PREVENT ANY THREAT OF PROPERTY DAMAGE
OR BODILY INJURY.  THE EXERCISE OF SUCH SECURITY MEASURES BY LANDLORD AND
LANDLORD’S AGENTS, AND THE RESULTING INTERRUPTION OF SERVICE AND CESSATION OF
TENANT’S BUSINESS, IF ANY, SHALL NOT BE DEEMED AN EVICTION OR DISTURBANCE OF
TENANT’S USE AND POSSESSION OF THE PREMISES, OR ANY PART THEREOF, OR RENDER
LANDLORD OR LANDLORD’S AGENTS LIABLE TO TENANT FOR ANY RESULTING DAMAGES OR
RELIEVE TENANT FROM TENANT’S OBLIGATIONS UNDER THIS LEASE.


ARTICLE XLV

LANDLORD LIEN WAIVER


45.01       WAIVER OF LIEN RIGHTS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, LANDLORD WAIVES ANY AND ALL RIGHTS, TITLE AND INTEREST LANDLORD NOW
HAS, OR HEREAFTER MAY HAVE, WHETHER STATUTORY OR OTHERWISE, TO TENANT’S
INVENTORY, MOVABLE OR LEASED EQUIPMENT, FURNISHINGS, TRADE FIXTURES, BOOKS AND
RECORDS AND PERSONAL PROPERTY OWNED OR LEASED BY TENANT LOCATED AT THE PREMISES
(SINGLY AND/OR COLLECTIVELY, THE “COLLATERAL”).  LANDLORD ACKNOWLEDGES THAT
LANDLORD HAS NO LIEN, RIGHT, CLAIM, INTEREST OR TITLE IN OR TO THE COLLATERAL. 
LANDLORD FURTHER AGREES THAT TENANT

43


--------------------------------------------------------------------------------



SHALL HAVE THE RIGHT, AT ITS DISCRETION, TO MORTGAGE, PLEDGE, HYPOTHECATE OR
GRANT A SECURITY INTEREST IN THE COLLATERAL AS SECURITY FOR ITS OBLIGATIONS
UNDER ANY EQUIPMENT LEASE OR OTHER FINANCING ARRANGEMENT RELATED TO THE CONDUCT
OF TENANT’S BUSINESS AT THE PREMISES.  LANDLORD FURTHER AGREES TO EXECUTE AND
DELIVER WITHIN TEN (10) BUSINESS DAYS FOLLOWING RECEIPT OF TENANT’S WRITTEN
REQUEST THEREFOR ANY UCC FILING STATEMENT OR OTHER DOCUMENTATION ON COMMERCIALLY
REASONABLE TERMS WITH RESPECT TO ANY SUCH LEASE OR FINANCING ARRANGEMENT, AND
ANY CONSENT OR WAIVER FORMS SUBMITTED BY ANY VENDORS, EQUIPMENT LESSORS, CHATTEL
MORTGAGEES, LENDERS, OR HOLDERS OR OWNERS OF THE COLLATERAL (“EQUIPMENT
LESSORS”) SETTING FORTH, INTER ALIA THAT LANDLORD WAIVES, IN FAVOR OF SUCH PARTY
ANY SUPERIOR LIEN, CLAIM, INTEREST OR OTHER RIGHT THEREIN.  THE FOREGOING IS NOT
INTENDED AND SHALL NOT BE CONSTRUED TO PROHIBIT LANDLORD FROM PURSUING EFFORTS
TO ENFORCE ANY JUDGMENT LANDLORD MAY OBTAIN AGAINST TENANT, INCLUDING EXECUTION
OR LEVY UPON PROPERTY OF TENANT, SUBJECT TO ANY AND ALL PRIOR RIGHTS OF
EQUIPMENT LESSORS THEREIN.


45.02       NO FIXTURES.  THE COLLATERAL SHALL NOT BECOME THE PROPERTY OF
LANDLORD OR A PART OF THE REALTY NO MATTER HOW AFFIXED TO THE PREMISES AND MAY
BE REMOVED BY TENANT OR ANY EQUIPMENT LESSORS OR LENDERS AT ANY TIME AND FROM
TIME TO TIME DURING THE ENTIRE TERM OF THIS LEASE, IN THE SAME MANNER AND
SUBJECT TO THE SAME CONDITIONS APPLICABLE TO THE REMOVAL THEREOF BY TENANT.  ANY
EQUIPMENT LESSOR OR LENDER SHALL, AS A CONDITION TO ITS RIGHT TO REMOVE THE
SAME, PROMPTLY REPAIR ANY DAMAGE CAUSED BY THE REMOVAL OF SUCH PROPERTY TO THE
SAME EXTENT AND IN THE SAME MANNER AS REQUIRED OF TENANT UNDER THE TERMS OF THIS
LEASE.


ARTICLE XLVI

APPROVALS

Whenever this Lease requires an approval, consent, designation, determination,
selection or judgment by either Landlord or Tenant, except as otherwise
specifically set forth in this Lease, such approval, consent, designation,
determination, selection or judgment and any conditions imposed thereby shall be
reasonable and shall not be unreasonably withheld, conditioned or delayed and,
in exercising any right or remedy hereunder, each party shall at all times act
reasonably and in good faith.


ARTICLE XLVII

REASONABLE EXPENDITURES

Any expenditure by a party permitted or required under this Lease, for which
such party is entitled to demand and does demand reimbursement from the other
party, shall be reasonably incurred, and shall be substantiated by documentary
evidence available for inspection and review by the other party or its
representative during normal business hours.  The provisions set forth in
Paragraph IV, and not this Paragraph, shall govern in respect of the Additional
Rent payable pursuant to Paragraph IV.

44


--------------------------------------------------------------------------------



ARTICLE XLVIII

QUIET ENJOYMENT

Landlord has the right, power and authority to enter into this Lease.  Tenant,
or any permitted assignee or sublessee of Tenant, upon the payment of the rental
and performance of Tenant’s other covenants and obligations hereunder, shall and
may peaceably and quietly have, hold and enjoy the Premises during the Term
without disturbance by Landlord or anyone claiming by or through Landlord,
subject to and upon the terms and conditions provided in this Lease.


ARTICLE XLIX

OPTIONS TO RENEW


49.01       RENEWAL OPTION.  TENANT SHALL HAVE TWO (2) SUCCESSIVE OPTIONS TO
RENEW THIS LEASE (EACH, A “RENEWAL OPTION”) EACH FOR EITHER A TEN (10) OR
FIVE (5) YEAR EXTENDED TERM (EACH A “RENEWAL TERM”), AND AT TENANT’S SOLE
ELECTION FOR ANY OF THE FOLLOWING:  (I) THE ENTIRETY OF ALL FOUR (4) BUILDINGS;
(II) THE ENTIRETY OF ALL OF THE NORTH, SOUTH, AND WEST BUILDINGS; OR (III) THE
ENTIRETY OF ALL OF THE NORTH, SOUTH, AND WEST BUILDINGS PLUS THE NUMBER OF FULL
FLOORS OF THE EAST BUILDING DESIGNATED BY TENANT, PROVIDED THAT THE REMAINING
FLOORS ARE CONTIGUOUS (THAT IS, TENANT MAY EXERCISE THE RENEWAL OPTION AS TO THE
FOLLOWING: (A) THE FIRST FLOOR; (B) FIRST AND SECOND FLOORS; (C) FIRST, SECOND
AND THIRD FLOORS; (D) THE FOURTH FLOOR; (E) THE THIRD AND FOURTH FLOORS; OR
(E) THE SECOND, THIRD AND FOURTH FLOORS).  EACH RENEWAL TERM SHALL COMMENCE
IMMEDIATELY FOLLOWING THE EXPIRATION DATE OR THE EXPIRATION OF THE PRIOR RENEWAL
TERM, AS APPLICABLE (THE “APPLICABLE EXPIRATION DATE”), AND END ON THE
TENTH (10TH) OR FIFTH (5TH) ANNIVERSARY OF THE APPLICABLE EXPIRATION DATE (AS
APPLICABLE), AND EACH RENEWAL TERM SHALL BE UPON THE SAME TERMS AND CONDITIONS
AS THIS LEASE EXCEPT FOR BASE RENT, WHICH SHALL BE DETERMINED AS DESCRIBED
BELOW, AND THE RENEWAL OPTION THUS EXERCISED SHALL NO LONGER EXIST.  IN ORDER TO
EXERCISE ANY RENEWAL OPTION, TENANT SHALL GIVE WRITTEN NOTICE (THE “ELECTION
NOTICE”) TO LANDLORD OF TENANT’S INTENTION TO EXERCISE SUCH RENEWAL OPTION NOT
LESS THAN TWENTY-FOUR (24) MONTHS PRIOR TO THE APPLICABLE EXPIRATION DATE (THE
“OUTSIDE OPTION EXERCISE DATE”), WHICH NOTICE SHALL SPECIFY WHETHER THE RENEWAL
TERM IS FOR A TEN (10) YEAR OR FIVE (5) PERIOD AND WHETHER THE RENEWAL OPTION IS
EXERCISED AS TO ALL FOUR (4) BUILDINGS, OR FOR ONLY THE NORTH, SOUTH, AND WEST
BUILDINGS COMBINED, OR FOR THE NORTH, SOUTH, AND WEST BUILDINGS AND A DESIGNATED
FLOOR OR FLOORS OF THE EAST BUILDING, AND THE GIVING OF SUCH NOTICE SHALL NOT BE
EFFECTIVE IF TENANT IS, AT THE TIME THE NOTICE IS GIVEN, IN DEFAULT UNDER THIS
LEASE.  IF SUCH NOTICE IS NOT SO GIVEN, THE RENEWAL OPTION AND ANY SUBSEQUENT
RENEWAL OPTIONS SHALL TERMINATE.  EACH RENEWAL OPTION SHALL BE AVAILABLE ONLY IN
RESPECT OF THE PREMISES AS CONSTITUTED AS OF THE TIME THE RENEWAL OPTION IS
EXERCISED, AND SHALL NOT APPLY IN RESPECT OF ANY AREA THAT HAS BEEN OR MAY BE
EXCLUDED OR REMOVED FROM THE PREMISES BY REASON OF TENANT’S FAILURE TO EXERCISE
A PRIOR RENEWAL OPTION.  IF EITHER OPTION IS EXERCISED AS TO LESS THAN ALL OF
THE AREA THAT HAS THERETOFORE BEEN INCLUDED WITHIN THE PREMISES, TENANT SHALL
SURRENDER POSSESSION OF THE AREA NOT COVERED BY THE RENEWAL OPTION TO LANDLORD,
ON THE LAST DAY OF THE TERM AS IN EFFECT PRIOR TO EXERCISE OF THE RENEWAL
OPTION, IN THE CONDITION AND IN THE MANNER PROVIDED IN THIS LEASE FOR SURRENDER
AT THE END OF THE TERM, INCLUDING (WITHOUT LIMITATION) THE REMOVAL OF ALL OF
TENANT’S PROPERTY AS PROVIDED UNDER THIS AGREEMENT FROM THE SURRENDERED AREA. 
IF TENANT TIMELY DELIVERS THE ELECTION NOTICE TO LANDLORD, LANDLORD AND

45


--------------------------------------------------------------------------------



TENANT SHALL BE DEEMED TO HAVE ENTERED INTO AN EXTENSION OF THIS LEASE WITH
RESPECT TO THE PREMISES FOR THE TEN (10) OR FIVE (5) YEAR EXTENDED TERMS, AS
APPLICABLE, ON THE TERMS AND CONDITIONS SET FORTH HEREIN.


49.02       PAYMENT UPON NON-RENEWAL.


49.02.1         TENANT SHALL MAKE A PAYMENT TO LANDLORD AS PROVIDED IN
PARAGRAPH 49.02.2 BELOW IN EITHER OF THE FOLLOWING EVENTS:


(I)            IF TENANT DOES NOT EXERCISE THE FIRST RENEWAL OPTION, TENANT
FAILS TO FULLY CONSTRUCT, IN ACCORDANCE WITH THE PROVISIONS REGARDING THE
PARKING EXPANSION ALTERATIONS (AS SET FORTH IN PARAGRAPH 2.03.4) PRIOR TO THE
OUTSIDE OPTION EXERCISE DATE FOR THE FIRST RENEWAL OPTION, AT LEAST ONE HUNDRED
NINETY-TWO (192) PARKING SPACES; OR


(II)           IF TENANT EXERCISES THE FIRST RENEWAL OPTION BUT EXCLUDES FROM
SUCH EXERCISE (IN ACCORDANCE WITH PARAGRAPH 49.01 ABOVE) ONE OR MORE FLOORS OF
THE EAST BUILDING (WITH THE FLOORS EXCLUDED FROM SUCH EXERCISE, THE “EXCLUDED
FLOORS”), TENANT FAILS TO FULLY CONSTRUCT, IN ACCORDANCE WITH THE PROVISIONS
REGARDING THE PARKING EXPANSION ALTERATIONS PRIOR TO THE OUTSIDE OPTION EXERCISE
DATE FOR THE FIRST RENEWAL OPTION, A NUMBER OF NEW PARKING SPACES EQUAL TO THE
PRODUCT OF (A) ELEVEN (11) MULTIPLIED BY (B) THE NUMBER OF THE EXCLUDED FLOORS.


IF TENANT EXERCISES THE FIRST RENEWAL OPTION AS TO THE ENTIRETY OF ALL FOUR (4)
BUILDINGS, OR IF TENANT CONSTRUCTS THE APPLICABLE NUMBER OF PARKING SPACES
SPECIFIED IN EITHER SUBPARAGRAPH (I) OR (II) ABOVE, TENANT SHALL NOT BE REQUIRED
TO MAKE PAYMENT PURSUANT TO THIS PARAGRAPH 49.02.


49.02.2         IN THE EVENT THAT A PAYMENT IS DUE TO LANDLORD UNDER
PARAGRAPH 49.02.1 ABOVE, TENANT SHALL PAY TO LANDLORD, WITHIN NINETY (90) DAYS
FOLLOWING THE OUTSIDE OPTION EXERCISE DATE AND AS ADDITIONAL RENTAL UNDER THIS
LEASE, AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE NUMBER OF FLOORS NOT INCLUDED
WITHIN THE AREA COVERED BY TENANT’S ELECTION NOTICE (THAT IS, IF THE TRIGGERING
EVENT IS THAT DESCRIBED IN SUBPARAGRAPH 49.02.1(I), THE NUMBER OF ALL FLOORS IN
ALL BUILDINGS IN THE PROJECT, OR IF THE TRIGGERING EVENT IS THAT DESCRIBED IN
SUBPARAGRAPH 49.02.1(II), THE NUMBER OF THE EXCLUDED FLOORS), MULTIPLIED BY
(B) ONE HUNDRED TWELVE THOUSAND FIVE HUNDRED DOLLARS ($112,500) PER FLOOR,
SUBJECT TO A MAXIMUM AMOUNT OF FOUR HUNDRED FIFTY THOUSAND DOLLARS ($450,000)
PER BUILDING, OR AN AGGREGATE AMOUNT OF $1,800,000 IF THE PAYMENT IS MADE BY
REASON OF THE EVENT SPECIFIED IN SUBPARAGRAPH 49.02.1(I).


49.03       DEFINITION OF PREVAILING MARKET RENT.  THE MONTHLY BASE RENT PAYABLE
DURING EACH RENEWAL TERM PURSUANT TO PARAGRAPH 49.01 ABOVE SHALL BE AN AMOUNT
EQUAL TO NINETY-FIVE PERCENT (95%) OF THE PREVAILING MARKET RENT (AS HEREINAFTER
DEFINED), MULTIPLIED BY THE NUMBER OF RENTABLE SQUARE FEET IN THE BUILDINGS
CONSTITUTING THE PREMISES (AS SPECIFIED IN THE BASIC LEASE INFORMATION). 
“PREVAILING MARKET RENT” SHALL MEAN THE PREVAILING RENTAL RATE PER RENTABLE
SQUARE FOOT THAT COMPARABLE LANDLORDS OF COMMERCIAL BUILDINGS IN THE ENGLEWOOD,
COLORADO SUBMARKET WITH A SIMILAR CHARACTER AND STATURE AS THE BUILDINGS WOULD
ACCEPT IN ARMS-LENGTH TRANSACTIONS

46


--------------------------------------------------------------------------------



FROM NEW, NON-EXPANSION, NON-RENEWAL AND NON-EQUITY TENANTS, FOR COMPARABLE
IMPROVED SPACE OF SIMILAR SIZE AND COMPARABLE LOCATION WITHIN THE BUILDINGS FOR
A COMPARABLE USE AND FOR COMPARABLE DURATION AND OTHERWISE UPON SUBSTANTIALLY
EQUIVALENT ECONOMIC TERMS AS THIS LEASE, FOR A TERM COMMENCING ON OR ABOUT THE
COMMENCEMENT OF THE RENEWAL TERM, TAKING INTO FULL CONSIDERATION ANY CONCESSIONS
OR INDUCEMENTS, INCLUDING, WITHOUT LIMITATION, TENANT IMPROVEMENT ALLOWANCES,
FREE RENT, LEASE TAKE-OVER OBLIGATIONS, OR MOVING COSTS, THAT MAY BE PAID TO
OTHER TENANTS.


49.04       DETERMINATION OF PREVAILING MARKET RENT.  IF TENANT SHALL HAVE
EXERCISED A RENEWAL OPTION, THEN WITHIN FIFTEEN (15) DAYS AFTER THE OUTSIDE
OPTION EXERCISE DATE, LANDLORD SHALL ADVISE TENANT IN WRITING OF THE AMOUNT OF
PREVAILING MARKET RENT FOR THE RENEWAL TERM.  WITHIN THIRTY (30) DAYS AFTER THE
OUTSIDE OPTION EXERCISE DATE, LANDLORD AND TENANT SHALL MEET AND ATTEMPT IN GOOD
FAITH TO MUTUALLY DETERMINE PREVAILING MARKET RENT FOR THE PURPOSES OF THE
FOREGOING.  IF THE PARTIES HAVE NOT REACHED AGREEMENT ON PREVAILING MARKET RENT
WITHIN SUCH THIRTY (30) DAY PERIOD, AS SUCH INITIAL THIRTY (30) DAY PERIOD MAY
BE EXTENDED BY THE MUTUAL AGREEMENT  IN WRITING OF THE PARTIES (THE “INITIAL
RENT DETERMINATION PERIOD”), THEN EACH PARTY SHALL APPOINT A REAL ESTATE BROKER
AND SHALL GIVE TO THE OTHER PARTY THE IDENTITY OF THE BROKER NO LATER THAN THE
DATE THAT IS FIVE (5) DAYS AFTER THE EXPIRATION OF THE INITIAL RENT
DETERMINATION PERIOD.  THE TWO BROKERS SHALL EITHER (I) AGREE UPON PREVAILING
MARKET RENT OR (II) MUTUALLY APPOINT A COMMERCIAL REAL ESTATE BROKER WITH
QUALIFICATIONS AND EXPERIENCE APPROPRIATE TO DETERMINE PREVAILING MARKET RENT
(THE “APPRAISER EXPERT”).  IF THE BROKERS CANNOT REACH AGREEMENT ON THE
PREVAILING MARKET RENT OR THE APPOINTMENT OF THE APPRAISER EXPECT BY THE DATE
THAT IS TWENTY (20) DAYS AFTER THE END OF THE INITIAL RENT DETERMINATION PERIOD
THEN EITHER LANDLORD OR TENANT MAY FILE A DECLARATORY RELIEF ACTION OR OTHER
APPROPRIATE PROCEEDING IN THE COLORADO STATE COURT HAVING JURISDICTION FOR THE
IMMEDIATE DETERMINATION AND DESIGNATION OF THE APPRAISER EXPERT, WHO SHALL BE A
COMMERCIAL REAL ESTATE BROKER WITH QUALIFICATIONS AND EXPERIENCE APPROPRIATE TO
RESOLVE MATTERS AS TO WHICH THE PARTIES DO NOT AGREE AND WITH NOT LESS THAN TEN
(10) YEARS EXPERIENCE IN COMMERCIAL OFFICE LEASING FOR PROPERTIES SIMILAR TO THE
PROJECT IN THE RELEVANT AREA.  THE BROKER FOR EACH PARTY SHALL MAKE A WRITTEN
PRESENTATION TO THE APPRAISER EXPERT WITHIN FIFTEEN (15) DAYS AFTER DESIGNATION
OF THE APPRAISER EXPERT, AND WITHIN FIFTEEN (15) DAYS AFTER SUCH PRESENTATIONS
THE APPRAISER EXPERT SHALL DETERMINE THE AMOUNT OF PREVAILING MARKET RENT, WHICH
SHALL BE FINAL AND BINDING UPON THE PARTIES.  EACH PARTY SHALL PAY THE FEES AND
EXPENSES OF THE BROKER DESIGNATED BY IT PLUS FIFTY PERCENT (50%) OF THE COST OF
THE APPRAISER EXPERT.  EACH OF LANDLORD AND TENANT SHALL STRICTLY COMPLY WITH
THE TIME PERIOD SET FORTH IN THIS PARAGRAPH AND IN ALL OTHER RESPECTS SHALL USE
DILIGENT AND GOOD FAITH EFFORTS TO AGREE UPON OR OBTAIN A DETERMINATION OF
PREVAILING MARKET RENT AS SOON AS PRACTICABLE AND, IN ANY EVENT, WITHIN ONE
HUNDRED TEN (110) DAYS FOLLOWING THE OUTSIDE OPTION EXERCISE DATE.


49.05       WITHDRAWAL OF ELECTION NOTICE.  IN THE EVENT THAT THE DETERMINATION
OF PREVAILING MARKET RENT IS MADE BY THE APPRAISER EXPERT, TENANT MAY BY WRITTEN
NOTICE TO LANDLORD GIVEN WITHIN TEN (10) DAYS OF SUCH DETERMINATION, WITHDRAW
ITS ELECTION NOTICE WITH REGARD TO THE RENEWAL OPTION, UPON AND SUBJECT TO THE
FOLLOWING TERMS AND CONDITIONS:  IF SUCH WITHDRAWAL NOTICE SHALL NOT HAVE BEEN
GIVEN AT LEAST TWENTY (20) MONTHS PRIOR TO THE EXPIRATION OF THE TERM AS THEN IN
EFFECT, THE TERM SHALL BE EXTENDED SO THAT THE SAME ENDS ON THE DATE THAT IS
TWENTY (20) MONTHS AFTER TENANT GIVES SUCH WITHDRAWAL NOTICE.

47


--------------------------------------------------------------------------------



ARTICLE L

[INTENTIONALLY OMITTED]


ARTICLE LI

TENANT COMPETITORS

For so long as any Building contains a portion of the Premises covered by this
Lease, Landlord agrees that it will not lease other premises located within such
Building to any of the companies listed on Exhibit E hereto for a term that will
be in effect at the same time that the Premises covered by this Lease include a
portion of such Building.

Landlord and Tenant have executed and delivered this Lease as of the Lease Date
specified in the Basic Lease Information.

Landlord:   

Wells REIT II — South Jamaica Street, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

Wells Operating Partnership II, L.P.,

 

 

a Delaware limited partnership, its sole member

 

 

 

 

 

 

 

By:

Wells Real Estate Investment Trust II, Inc.,

 

 

 

a Maryland corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

 

 

Tenant:    

CH2M HILL, INC.,

 

a Florida corporation

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

48


--------------------------------------------------------------------------------


EXHIBIT A

DIAGRAM OF THE PREMISES

 

 

 

 

A-1


--------------------------------------------------------------------------------


EXHIBIT B

[INTENTIONALLY OMITTED]

 

 

 

 

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

RULES AND REGULATIONS

This exhibit, entitled “Rules and Regulations,” is and shall constitute
Exhibit C to the Lease Agreement, dated as of the Lease Date, by and between
Landlord and Tenant for the Premises.  The terms and conditions of this
Exhibit C are hereby incorporated into and are made a part of the Lease. 
Capitalized terms used, but not otherwise defined, in this Exhibit C have the
meanings ascribed to such terms in the Lease.

1.             Tenant shall not use, keep or permit to be used or kept any foul
or noxious gas or substance or any flammable or combustible materials on or
around the Premises, except to the extent that Tenant is permitted to use the
same under the terms of Paragraph XXXIII of the Lease.

2.             Tenant shall not alter any lock or install any new locks or bolts
on any door at the Premises without providing Landlord with a key or card key
access thereto.

3.             Tenant shall not disturb, solicit or canvas any tenant or other
occupant of the Buildings or the Project and shall cooperate to prevent same.

4.             Tenant is responsible for the storage and removal of all trash
and refuse.  All such trash and refuse shall be contained in suitable
receptacles stored behind screened enclosures at locations approved by Landlord.

5.             Tenant shall not store or permit the storage or placement of
goods or merchandise in or around the common areas surrounding the Premises.  No
displays or sales of merchandise shall be allowed in the parking lots.

6.             Tenant shall not permit any animals (except those required for
persons with disabilities), including, but not limited to, any household pets,
to be brought or kept in or about the Premises, the Buildings, the Project or
any of the common areas.

 

 

C-1


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF ESTOPPEL CERTIFICATE

The undersigned as [Tenant][Landlord] under that certain Lease Agreement (the
“Lease”) made and entered into as of                    , 20       by and
between [INVESTOR], a [Investor Entity], as Landlord, and CH2M HILL, INC., a
Florida corporation, as Tenant, for that certain Premises located at
                   , Englewood, Colorado, hereby to the best of the
undersigned’s knowledge certifies to                                        as
follows:

1.             Attached hereto as Exhibit A is a true and correct copy of the
Lease and all amendments and modifications thereto.  The documents contained in
Exhibit A represent the entire agreement between the parties as to the Premises.

2.             Tenant currently occupies the Premises described in the Lease,
the Term commenced on                    ,         , and the Term expires on
                   ,          .

3.             Base Rent became payable on                    ,           .

4.             The Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as provided in Exhibit A.

5.             [The undersigned has not transferred, assigned, or sublet any
portion of the Premises nor entered into any license or concession agreements
with respect thereto except as follows:] [The undersigned is the fee owner of
the Premises as described in the Lease.]

6.             All monthly installments of Base Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                   ,            .  The current monthly installment of Base Rent
is $                   .

7.             To the Knowledge (as defined below) of the undersigned, all
obligations of the Lease to be performed by [Landlord][Tenant] have been
performed and [Landlord][Tenant] is not in default thereunder.

8.             No rental has been paid more than thirty (30) days in advance and
no security has been deposited with Landlord.

9.             To the Knowledge of the undersigned, as of the date hereof, there
are no existing defenses or offsets that the undersigned has against
[Landlord][Tenant].

10.           For purposes of this Estoppel Certificate, the term “Knowledge”
means that the undersigned is not required to undertake due diligence beyond the
information and knowledge of the personnel of the undersigned charged with
management oversight of the matters which are the subject of this Estoppel
Certificate.

11.           If the undersigned is a corporation or other entity, the
undersigned hereby represents and warrants that such entity is a duly formed and
existing entity qualified to do business in Colorado (if required) and that the
undersigned has full right and authority to execute

D-1


--------------------------------------------------------------------------------


and deliver this Estoppel Certificate and that each person signing on behalf of
the undersigned is authorized to do so.

12.           [Such other matters as may be reasonably requested by a
prospective purchaser, lender or other transferee of an interest of Landlord in
the Project or by a prospective assignee of Tenant, upon commercially reasonable
terms.]

Executed at                              on the          day of
                   , 2007.

[Landlord][Tenant]:      

 

 ,

 

a

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

D-2


--------------------------------------------------------------------------------


EXHIBIT E

COMPANIES SUBJECT TO SIGNAGE PROHIBITION AND LEASING RESTRICTION

Bechtel Corporation

Black & Veatch Corporation

Camp Dresser & McKee Inc.

Fluor Corporation

Foster Wheeler Ltd.

Jacobs Engineering Group Inc

KBR

MWH Americas, Inc.(Montgomery Watson Harza )

PBS&J Corporation

Parsons Brinckerhoff

Parsons Corporation

The Shaw Group Inc.

Skanska USA Inc.

URS Corporation

 

 

E-1


--------------------------------------------------------------------------------